Name: Commission Implementing Regulation (EU) NoÃ 901/2014 of 18Ã July 2014 implementing Regulation (EU) NoÃ 168/2013 of the European Parliament and of the Council with regard to the administrative requirements for the approval and market surveillance of two- or three-wheel vehicles and quadricycles Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: transport policy;  technology and technical regulations;  executive power and public service;  organisation of transport;  land transport;  mechanical engineering
 Date Published: nan

 22.8.2014 EN Official Journal of the European Union L 249/1 COMMISSION IMPLEMENTING REGULATION (EU) No 901/2014 of 18 July 2014 implementing Regulation (EU) No 168/2013 of the European Parliament and of the Council with regard to the administrative requirements for the approval and market surveillance of two- or three-wheel vehicles and quadricycles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 168/2013 of the European Parliament and of the Council of 15 January 2013 on the approval and market surveillance of two- or three-wheel vehicles and quadricycles (1), and in particular Articles 22(7), 27(4), 29(4), 30(2), 30(3), 30(6), 32(1), 38(2), 39(3), 40(4), 50(2), 51(3), 57(8) and Article 72 thereof, Whereas: (1) In the interest of clarity, predictability, rationality and simplification and in order to reduce the burden on vehicle manufacturers, this Regulation should, being based on existing practice, further simplify and standardise the documents used for type-approval procedures. (2) New technologies have been introduced in vehicles (e.g. electric engines or the application of Euro emission levels) since the templates used for type-approval procedures were drawn up in Directive 2002/24/EC of the European Parliament and of the Council (2). The templates should be adapted as a result. (3) To indicate which procedure has been chosen by the manufacturer when applying for type-approval, a new template for an information folder sheet should be introduced. (4) To ensure that vehicles are constructed so as to remain safe throughout a reasonable period of time, templates should be created for manufacturers statements regarding the endurance of functional safety-critical systems, parts and equipment, and vehicle structure integrity, in accordance with Regulation (EU) No 168/2013. (5) In order to ensure reasonable access for independent operators to vehicle repair information, including information relating to on-board diagnostic systems and their interaction with other vehicle systems, manufacturers shall provide unrestricted access to that information and submit proof of their compliance with that requirement to the approval authorities. A template for a corresponding manufacturers certificate should be laid down. (6) Three models of a certificate of conformity should be made available, corresponding to the type-approval procedures for complete, completed and incomplete vehicles. (7) To facilitate the conversion of the performance level of subcategories (L3e/L4e)-A2 to (L3e/L4e)-A3 and vice versa, a template for a corresponding manufacturer's statement to be attached to the information folder should be provided for. In addition, some new information and entries in the certificate of conformity should be added and the characteristics of a specific statutory plate for the subcategories concerned should be determined. (8) In accordance with Article 82(2) of Regulation 168/2013 manufacturers may request EU type-approval or national type-approval for new vehicle types under that Regulation already before the application day. In order to facilitate the early application of that Regulation, it should be allowed to use the template of the certificate of conformity set out in Annex IV to Directive 2002/24/EC until 31 December 2015 under the conditions set out in Article 5(2). (9) In order to simplify controls while reducing the administrative burden on manufacturers, the anti-tampering control plate should no longer be required and the relevant information it contained should be included on the statutory plate. (10) In order to simplify the most common EU type-approval certificate, a new model should be developed exclusively for EU whole-vehicle type-approval of a complete vehicle type, while for the other combinations of vehicle types; a different model of the EU whole-vehicle type-approval certificate should be established. (11) Where the manufacturer chooses the single-step type-approval procedure, a list of applicable requirements or acts with which the type of vehicle complies should be appended to the EU whole-vehicle type-approval certificate. A template for an EU type-approval certificate should be established with regard to harmonise the different templates previously provided for in the separate Union directives for systems and components or separate technical units. (12) The numbering system of the EU type-approval certificates provided for under Annex V to Directive 2002/24/EC should be modified to reflect the new legal structure of the acts containing the type approval requirements with which conformity is certified. (13) To harmonise the presentation of the most relevant information in test reports, a minimum set of requirements for the format of the test reports should be established. (14) To easily identify the results of the tests carried out on the type-approved vehicle, a test result sheet containing a required minimum set of information should be appended to the EU type-approval certificate. (15) The list of parts or equipment which may pose a serious risk to the correct functioning of systems that are essential for the safety of the vehicle or for its environmental performance should be established. (16) The template for a certificate authorising the placing on the market of parts or equipment which may pose a serious risk to the correct functioning of systems that are essential for the safety of the vehicle or for its environmental performance should be established, together with a certificate numbering system. (17) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 73(1) of Regulation (EU) No 168/2013, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation provides for the implementing measures referred to in Article 72 of Regulation (EU) No 168/2013 to establish uniform conditions for the implementation of the administrative requirements for the approval of new two- or three-wheel vehicles and quadricycles, as well as systems, components and separate technical units designed and constructed for such vehicles. It also establishes the administrative requirements for placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of essential systems. Article 2 Templates for the information document and for the information folder Manufacturers applying for EU type-approval shall provide the information document and the information folder referred to in Article 27(1) and Article 27(2)(a) of Regulation (EU) No 168/2013 on the basis of the templates set out in Annex I to this Regulation. Article 3 Templates for the manufacturers statements on endurance testing and vehicle structure integrity Manufacturers applying for EU type-approval shall provide statements on endurance of functional safety-critical systems, parts and equipment referred to in Article 22(2) of Regulation (EU) No 168/2013 and on vehicle structure integrity as referred to in Annex XIX to Commission Delegated Regulation (EU) No 3/2014 (3) to that Regulation on the basis of the templates set out in Annex II to this Regulation. Article 4 Templates for the manufacturers certificates providing proof of compliance to the type-approval authority on access to vehicle on-board diagnostics (OBD) and to vehicle repair and maintenance information Manufacturers applying for EU type-approval shall provide the approval authority with a certificate on access to vehicle OBD and vehicle repair and maintenance information in accordance with Article 57(8) of Regulation (EU) No 168/2013 on the basis of the templates set out in Annex III to this Regulation. Article 5 Templates for the certificates of conformity 1. Manufacturers shall issue the certificate of conformity referred to in Article 38(1) of Regulation (EU) No 168/2013 in accordance with the templates set out in Annex IV to this Regulation. 2. In accordance with Article 82(2) of Regulation (EU) 168/2013 allowing manufacturers to request type-approvals already under that Regulation as from the entry into force of this Implementing Regulation until 31 December 2015, manufacturers may use for vehicles of such newly approved types, alternatively to the template for the Certificate of Conformity laid down in Appendix 1 of Annex IV, the template for the Certificate of Conformity set out in Annex IV to Directive 2002/24/EC which must include in its entries No 04 Vehicle category and No 50 Remarks: the information and entries laid down in Appendix 2 of Annex IV. Article 6 Models for the statutory plate and EU type-approval mark Manufacturers shall issue the statutory plate and the EU type-approval mark referred to in Article 39(1) and (2) of Regulation (EU) No 168/2013 in accordance with the models set out in Annex V to this Regulation. Article 7 Templates for the EU type-approval certificate Approval authorities shall issue the EU type-approval certificates referred to in Article 30(1) of Regulation (EU) No 168/2013 on the basis of the templates set out in Annex VI to this Regulation. Article 8 Numbering system of the EU type-approval certificate Pursuant to Article 29(4) of Regulation (EU) No 168/2013, the EU type-approval certificates shall be numbered in accordance with the harmonised system set out in Annex VII to this Regulation. Article 9 Template for the test results sheet Approval authorities shall issue the test results sheet referred to in Article 30(3) of Regulation (EU) No 168/2013 on the basis of the template set out in Annex VIII to this Regulation. Article 10 Format of test reports The format of the test reports referred to in Article 32(1) of Regulation (EU) No 168/2013 shall comply with the general requirements set out in Annex VIII to this Regulation. Article 11 List of parts or equipment which may pose a serious risk to the correct functioning of essential systems The list of parts or equipment which may pose a serious risk to the correct functioning of systems that are essential for the safety of the vehicle or for its environmental performance referred to in Article 50(2) of Regulation (EU) No 168/2013 is set out in Annex X to this Regulation. Article 12 Template and numbering system for the certificate for the placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of essential systems Approval authorities shall issue the certificate for the placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of systems that are essential for the safety of the vehicle or for its environmental performance referred to in Article 51(2) of Regulation (EU) No 168/2013 on the basis of the template and in accordance with the numbering system set out in Annex IX to this Regulation. Article 13 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 60, 2.3.2013, p. 52. (2) Directive 2002/24/EC of the European Parliament and of the Council of 18 March 2002 relating to the type-approval of two or three-wheel motor vehicles and repealing Council Directive 92/61/EEC (OJ L 124, 9.5.2002, p. 1). (3) Commission Delegated Regulation (EU) No 3/2014 of 24 October 2013 supplementing Regulation (EU) No 168/2013 of the European Parliament and of the Council with regard to vehicle functional safety requirements for the approval of two- or three-wheel vehicles and quadricycles (OJ L 7, 10.1.2014, p. 1) LIST OF ANNEXES Annex Number Annex Title Page I Templates for the information document and information folder 6 II Templates for the manufacturers statements on endurance testing and vehicle structure integrity 128 III Templates for the manufacturers certificates providing proof of compliance to the type-approval authority on access to vehicle on-board diagnostics (OBD) and to vehicle repair and maintenance information 130 IV Templates for the certificates of conformity 134 V Models for the statutory plate and EU type-approval mark 149 VI Templates for the EU type-approval certificate 158 VII Numbering system of the EU type-approval certificate 175 VIII Format of test reports and template for the test results sheet 179 IX Template and numbering system for the certificate for the placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of essential systems 198 X List of parts or equipment which may pose a serious risk to the correct functioning of essential systems 202 ANNEX I Templates for the information document and information folder LIST OF APPENDICES Appendix Number Appendix title Page 1 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a tailpipe pollution-control system 59 2 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a crankcase and evaporative emissions system 62 3 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an on-board diagnostic (OBD) system 64 4 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a sound level system 68 5 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a propulsion unit performance system 70 6 Model information document relating to EU type-approval of a pollution-control device as a STU 72 7 Model information document relating to EU type-approval of a noise-abatement device as a STU 76 8 Model information document relating to EU type-approval of an exhaust (pollution-control device and noise-abatement device) as a STU 78 9 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a braking system 82 10 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an installation of lighting and light-signalling devices system 85 11 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) a roll-over protective structure (ROPS) system 87 12 Model information document relating to EU type-approval of a type of (or a type of a vehicle with regard to) an installation of tyres system 89 13 Model information document relating to EU type-approval of an audible warning device as a component 92 14 Model information document relating to EU type-approval of a non-glazing front windscreen as a component/STU 94 15 Model information document relating to EU type-approval of a windscreen washer device as a component/STU 96 16 Model information document relating to EU type-approval of a rearward visibility device as a component/STU 98 17 Model information document relating to EU type-approval of safety belts as a STU 100 18 Model information document relating to EU type-approval of a seating position (saddle/seat) as a component/STU) 102 19 Model information document relating to EU type-approval of a trailer coupling device as a STU 104 20 Model information document relating to EU type-approval of devices to prevent unauthorised use as a STU 106 21 Model information document relating to EU type-approval of passenger handholds as a STU 108 22 Model information document relating to EU type-approval of footrests as a STU 110 23 Model information document relating to EU type-approval of a side-car as a STU 111 24 Manufacturers declaration for vehicles capable of converting their performance level from subcategory (L3e/L4e)-A2 to (L3e/L4e)-A3 and vice-versa 120 25 Manufacturers declaration on powertrain tampering prevention measures (anti-tampering) 123 PART A INFORMATION FOLDER 1. General requirements 1.1. When applying for EU type-approval for a vehicle, system, component or separate technical unit, the manufacturer shall provide, in accordance with Article 27 of Regulation (EU) No 168/2013, an information folder which shall contain the following: 1.1.1. a list of contents; 1.1.2. the information on the type-approval procedure chosen in accordance with Article 25(1) of Regulation (EU) No 168/2013, the template for which is set out in point 2 (information folder sheet); 1.1.3. the information document as set out in Part B of this Annex; 1.1.4. all relevant data, drawings, photographs and other information as required in the information document; 1.1.5. the manufacturers statement on endurance of functional safety-critical systems, parts and equipment as referred to in Article 22(2) of Regulation (EU) No 168/2013 and set out in Annex II to this regulation; 1.1.6. the manufacturers statement on vehicle structure integrity as referred to in Article 22(5) of Regulation (EU) No 168/2013 and in point 1.1.of Annex XIX to Commission Delegated Regulation (EU) No 3/2014 of 24 October 2013 supplementing Regulation (EU) No 168/2013 of the European Parliament and of the Council with regard to vehicle functional safety requirements for the approval of two- or three-wheel vehicles and quadricycles (1), as set out point 1.4. of Annex II to this regulation; 1.1.7. the manufacturers certificate providing proof of compliance to the type-approval authority on access to vehicle on-board diagnostic (OBD) systems and to vehicle repair and maintenance information as referred to in Article 57(8) of Regulation (EU) No 168/2013 and set out in Annex III to this regulation; 1.1.8. the manufacturers declaration of conversion of (L3e/L4e)-A2 to (L3e/L4e)-A3 motorcycle characteristics and vice versa as referred to in Article 25(8) of Regulation (EU) No 168/2013 and in point 4.2.6. of Annex III to Commission Delegated Regulation (EU) No 44/2014 of 21 November 2013 supplementing Regulation (EU) No 168/2013 of the European Parliament and of the Council with regard to the vehicle construction and general requirements for the approval of two- or three- wheel vehicles and quadricycles (2), as set out in Appendix 24 of this Annex; 1.1.9. the manufacturers declaration on powertrain tampering prevention measures (anti-tampering) as referred to in Article 20(2) of Regulation (EU) No 168/2013 and in points 2.2., 2.6. and 5.2. of Annex II to Commission Delegated Regulation 44/2014 according to the models established in Appendix 25 of this Annex; 1.1.10. any additional information requested by the approval authority as part of the approval procedure. 1.2. Applications submitted on paper shall be in triplicate. Any drawings shall be to an appropriate scale and in sufficient detail on size A4 sheets or in a folder of A4 format. Photographs, if any, shall show sufficient detail. 1.3. If the systems, components or separate technical units have electronic controls, information concerning their performance shall be provided. 2. Template of the information folder sheet Information on the type-approval procedure chosen in accordance with Article 25(1) of Regulation (EU) No 168/2013 Information folder sheet A duly completed version of this statement shall be included in the information folder. The undersigned: [ ¦ (full name and position)] Company name and address of the manufacturer: ¦ Name and address of the manufacturers representative (if any): ¦ Hereby applies for type-approval procedure(4): (a) step-by-step type-approval (b) single-step type-approval (c) mixed type-approval Where procedures (a) or (c) are chosen, compliance with requirements as under (b) is declared for all systems, components and separate technical units. Multi-stage type-approval chosen in accordance with Article 25(5) of Regulation (EU) No 168/2013: yes/no(4) Information on the vehicle(s) to be filled in, if application is for EU whole-vehicle type-approval(3) : 0.1. Make (trade name of the manufacturer): ¦ 0.2. Type(17): ¦ 0.2.1. Variant(s)(17): ¦ 0.2.2. Version(s)(17): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle(2): ¦ Information to be filled in, if application is for type-approval of a system/ component/separate technical unit(3)(4) : 0.7. Make(s) (trade name(s) of manufacturer): ¦ 0.8. Type: ¦ 0.8.1. Commercial name(s) (if available): ¦ 1.6. Virtual and/or self-testing(3) 1.6.1. Overview list with virtual and/or self-tested systems, components or separate technical units pursuant to point 6 of Annex III to Commission Delegated Regulation (EU) No 44/2014 below: Overview table virtual and/or self-testing Delegated act Annex Subject Virtual and/or self-tested: yes/no(4) Commission Delegated Regulation (EU) No 134/2014 (3) IX Testing procedures on maximum design vehicle speed Self-testing: yes/no(4) Commission Delegated Regulation (EU) No 3/2014 II Audible warning devices Self-testing: yes/no(4) Commission Delegated Regulation (EU) No 3/2014 VIII Driver-operated controls including identification of controls, tell-tales and indicators Self-testing: yes/no(4) Commission Delegated Regulation (EU) No 3/2014 IX Installation of lighting and light- signalling devices Virtual testing: yes/no(4) Commission Delegated Regulation (EU) No 3/2014 X Rearward visibility Virtual testing: yes/no(4) Commission Delegated Regulation (EU) No 3/2014 XIV Installation of tyres Virtual testing: yes/no(4) Commission Delegated Regulation (EU) No 44/2014 XIV Registration plate space Self & Virtual testing: yes/no(4) Commission Delegated Regulation (EU) No 44/2014 XVI Stands Self-testing: yes/no(4) This Commission Implementing Regulation VIII Statutory plate and EU type-approval mark Self-testing: yes/no(4) 1.6.2. Detailed report on validation of virtual and/or self-testing added: yes/no(4) Place: ¦ Date: ¦ Signature: ¦ Name and position in the company: ¦ PART B INFORMATION DOCUMENT 1. General requirements 1.1. The information document shall have a reference number supplied by the applicant. 1.2. Where the particulars appearing in the information document for vehicle approval have changed, the manufacturer shall submit revised pages to the approval authority showing clearly the nature of the change(s) and the date of re-issue. 1.3. Type-approval numbers 1.3.1. The manufacturer shall supply the information required by the following table in respect of the applicable subjects for the vehicle in Annex II to Regulation (EU) No 168/2013. All relevant approvals and test reports (if available) for each subject shall be included. However, information in respect of systems, components or separate technical units need not be given here so long as such information is included in the correspondent approval certificate. Type-approval number and test report overview Item number and subject Type-approval number or test report number (6) Date of issue of the type-approval or of its extension or of the test report Member State or contracting party (4) issuing the type- approval (5) or technical service issuing the test report (6) Reference to the regulatory act and its latest amendment Variant(s)/ version(s e.g. B1 audible warning devices Signed: ¦ Position in company: ¦ Date: ¦ 2. Content of the information document All information documents shall contain the following: 2.1. For a whole vehicle type-approval the manufacturer shall complete:  the matrix in point 2.3. to identify the versions and variants of the vehicle intended for type-approval;  a list of items applicable to the (sub-)category and to the technical characteristics of the vehicle from which content has been extracted, adhering to the numbering system of the total list set out in point 2.6. 2.2. For a system, component or separate technical unit as listed in table 1 the manufacturer shall complete the applicable appendix to this Annex. In addition to the Annexes mentioned in table 1, the systems, components and separate technical units shall comply with the following requirements:  arrangements for type-approval procedures (Annex III of Commission Delegated Regulation (EU) No 44/2014)  conformity of production (CoP) (Annex IV of Delegated Regulation (EU) No 44/2014)  access to repair and maintenance information (Annex XV of Delegated Regulation (EU) No 44/2014) Table 1 Lists of systems, components and separate technical units which may be subject to an EU type-approval LIST I  Environmental and propulsion unit performance requirements Appendix System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No 134/2014 Annex number As amended by and/or at the stage of implementation 1 System: tailpipe pollution-control system II, III, V, VI 2 System: crankcase and evaporative emissions IV, V 3 System: environmental and functional on-board diagnostic (OBD) VIII (and Annex XII to Commission Delegated Regulation (EU) No 44/2014) 4 System: sound level IX 5 System: propulsion unit performance X 6 STU: pollution-control device II, III, IV, V, VI 7 STU: noise-abatement device IX 8 STU: exhaust device (pollution-control device and noise-abatement device) II, III, V, VI, IX LIST II  Vehicle functional safety requirements Appendix System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No 3/2014 Annex number As amended by and/or at the stage of implementation 9 System: braking III 10 System: installation of lighting and light-signalling devices IX 11 System: Roll-over protective structure (ROPS) XI 12 System: installation of tyres XV 13 Component: audible warning device II 14 Component/STU: non-glazing front windscreen VII 15 Component/STU: windscreen washer device VII 16 Component/STU: rearward visibility device X 17 STU: safety belts XII 18 Component/STU: seating position (saddle/seat) XIII LIST III  Vehicle construction and general type-approval requirements Appendix System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No 44/2014 Annex number As amended by and/or at the stage of implementation 19 STU: trailer coupling device V 20 STU: devices to prevent unauthorised use VI 21 STU: passenger handholds XIII 22 STU: footrests XIII 23 STU: side-car VIII, XI, XIII; (and Annexes III, V, VII, IX, X, XII, XIII, XIV, XV, XVII and XIX to Commission Delegated Regulation (EU) No 3/2014) 2.3. Matrix showing the combinations of the entries listed in point 2.6. within the versions and variants of the vehicle type Variants and version matrix Item No All Version 1 Version 2 Version 3 Version n 2.3.1. A separate matrix shall be compiled for each variant within the type. 2.3.2. Entries with no restrictions on their combination within a variant shall be listed in the column headed All. 2.3.3. The above information may be presented in an alternative format or merged with the information supplied under point 2.6. 2.4. Type-, variant- and version designations 2.4.1. The manufacturer shall allocate an alphanumeric code to each vehicle type, variant and version, made up of Roman letters and/or Arabic numerals, which shall also be indicated in the certificate of conformity (see Annex IV) of the vehicle concerned. The use of brackets and hyphens is permitted provided they do not replace a letter or a numeral. 2.4.2. The whole code shall be designated: Type-Variant-Version or TVV. 2.4.3. The TVV shall clearly and unequivocally identify a unique combination of technical features in relation to the criteria defined in Part B of this Annex. 2.4.4. The same manufacturer may use the same code in order to define a vehicle type when the latter falls in two or more categories. 2.4.5. The same manufacturer shall not use the same code in order to define a vehicle type for more than one type-approval within the same vehicle category. 2.4.6. Number of characters for the TVV 2.4.6.1. The number of characters shall not exceed: a. 15 for the code of the vehicle type; b. 25 for the code of one variant; c. 35 for the code of one version. 2.4.6.2. The complete alphanumeric TVV shall not contain more than 75 characters. 2.4.6.3. When the TVV is used as a whole, a space shall be left between the type, the variant and the version. Example of such TVV: 159AF[ ¦ space]0054[ ¦ space]977K(BE). 2.5. For those subjects referred to in Annex II to Regulation (EU) No 168/2013 whose approvals have been granted in accordance with the UNECE regulations referred to in Article 54 of Regulation (EU) 168/2013 (UNECE approvals), the manufacturer shall supply the information required in point 2.7. only if it is not already provided in the correspondent approval certificate and/or test report. However, the information referred to in the certificate of conformity (Annex IV) shall be supplied in any case. 2.6. The manufacturer shall complete the applicable item numbers of the template set out in point 2.8. and submit this filled-out list to the approval authority that grants the type-approval, split into two separate documents. The applicable items marked with * shall remain with the approval authority that grants the type-approval and all other applicable items shall make part of the information folder. The Colum (Sub) categories indicates to which sub-categories applies each particular entry (e.g. L1e - L7e means that the entry applies to all categories and subcategories). 2.7. The following type of data entries may be omitted in the information document under the condition that an appropriate technical drawing either as a paper document or a pdf-file is added to the information folder and on which these listed items are shown in a clear and readable way: 2.7.1. Make (with the exemption of Item No 0.1); 2.7.2. Type (with the exemption of Item No 0.2); 2.7.3. Location / where; 2.7.4. Working principle (with the exemption of Item No 3.2.1.2); 2.7.5. Characteristics; 2.7.6. Number of (with the exemption of Items No 1.3., 3.2.1.1. and 6.16.1.); 2.7.7. Identification / part number; 2.7.8. (Brief) / (Technical) description; 2.7.9. Design; 2.7.10. Schematic drawing / diagram; 2.7.11. (Construction) materials used; 2.7.12. Angles / inclination and other dimensions (height, length, width, distance) (with the exemption of Items No 2.2.1., 2.2.2., 2.2.3., 2.2.17., 7.6.1. and 7.6.2.); 2.7.13. Tolerance; 2.7.14. Reference mark; 2.7.15. Size (with the exemption of point 6.18.1.1.1., 6.18.1.1.2. and 6.18.1.1.3.); 2.7.16. Configuration; 2.8. INFORMATION DOCUMENT DATA ENTRIES Item No. (Sub) categories Detailed information 0. GENERAL INFORMATION A. General information concerning vehicles 0.1. L1e  L7e Make (trade name of manufacturer): ¦ 0.2. L1e  L7e Type(17) : ¦ 0.2.1 L1e  L7e Variant(s)(17): ¦ 0.2.2 L1e  L7e Version(s)(17): ¦ 0.2.3. L1e  L7e Commercial name(s) (if available): ¦ 0.3. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2) : ¦ 0.4. L1e  L7e Company name and address of manufacturer: ¦ 0.4.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.4.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.5. L1e  L7e Manufacturers statutory plate(s): ¦ 0.5.1. L1e  L7e Location of the manufacturer's statutory plate(15)(18): ¦ 0.5.2. L1e  L7e Method of attachment: ¦ 0.5.3. L1e  L7e Photographs and/or drawings of the statutory plate (completed example with dimensions): ¦ 0.6. L1e  L7e Location of the vehicle identification number(15) : ¦ 0.6.1. L1e  L7e Photographs and/or drawings of the locations of the vehicle identification number (completed example with dimensions): ¦ 0.6.1.1. L1e  L7e The serial number of the type begins with: ¦ B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : ¦ 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19) : ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information regarding conformity of production and access to repair and maintenance information 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 0.13. Access to repair and maintenance information 0.13.1. L1e  L7e Address of principal website for access to vehicle repair and maintenance information: ¦ 0.13.2. L1e  L7e In the case of multi-stage type-approval, address of principal website for access to vehicle repair and maintenance information from manufacturer(s) at previous stage(s): 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.1. L1e  L7e Photographs and/or drawings of a representative vehicle: ¦ 1.2. L1e  L7e Scale drawing of the whole vehicle: ¦ 1.3. L1e  L7e Number of axles and wheels: ¦ 1.3.1. L1e  L7e Axles with twinned wheels(23): ¦ 1.3.2. L1e  L7e Powered axles(23): ¦ 1.4. L1e  L7e Chassis (if any) (overall drawing): ¦ 1.5. L2e, L5e-B, L6e-B, L7e-A2, L7e-B2, L7e-C Material used for the bodywork: 1.6. L1e  L7e Position and arrangement of the propulsion(s): ¦ 1.7. L4e, L5e-B, L6e-B, L7e-A2, L7e-B2, L7e-C Hand of drive: left/right/centre(4): ¦ 1.7.1. L1e  L7e Vehicle is equipped to be driven in right/left-hand traffic and in countries that use metric/metric and imperial units.(4): ¦ 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min-1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min-1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min-1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min-1at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min-1at A/F ratio: ¦ 2. MASSES AND DIMENSIONS (in kg and mm.) refer to drawings where applicable 2.1 Range of vehicle mass (overall) 2.1.1. L1e  L7e Mass in running order: ¦ kg 2.1.1.1. L1e  L7e Distribution of mass in running order between the axles: ¦ kg 2.1.2. L1e  L7e Actual mass: ¦ kg 2.1.2.1. L1e  L7e Distribution of actual mass between the axles: ¦ kg 2.1.3. L1e  L7e Technically permissible maximum laden mass: ¦ kg 2.1.3.1. L1e  L7e Technically permissible maximum mass on front axle: ¦ kg 2.1.3.2. L1e  L7e Technically permissible maximum mass on rear axle: ¦ kg 2.1.3.3. L4e Technically permissible maximum mass on sidecar axle: ¦ kg 2.1.4. L1e  L7e Maximum hill-starting ability at the maximum technically permissible mass declared by the manufacturer: ¦ % slope 2.1.5. L1e  L7e Maximum pay mass declared by manufacturer: ¦ kg 2.1.6. L1e  L7e Safe load carrying capacity of load platform declared by manufacturer: ¦ kg 2.1.7. L1e  L7e Technically permissible maximum towable mass in case of (4): Braked: ¦ kg Unbraked: ¦ kg 2.1.7.1 L1e  L7e Technically permissible maximum laden mass of the combination: ¦ kg 2.1.7.2. L1e  L7e Technically permissible maximum mass at the coupling point: ¦ kg 2.1.8. L1e  L7e Mass of the optional equipment: ¦ kg 2.1.9. L1e  L7e Mass of the superstructure: ¦ kg 2.1.10. L1e  L7e Mass of the propulsion battery: ¦ kg 2.1.11. L2e, L4e, L5e, L6e, L7e Mass of the doors: ¦ kg 2.1.12. L2e-U, L5e-B, L6e-BU, L7e-CU Mass of the machines or equipment installed on the load platform area: ¦ kg 2.1.13. L1e  L7e Mass of the gaseous fuel system as well as storage tanks for gaseous fuel: ¦ kg 2.1.14. L1e  L7e Mass of the storage tanks to store compressed air: ¦ kg 2.2. Range of vehicle dimensions (overall) 2.2.1. L1e  L7e Length: ¦ mm 2.2.2. L1e  L7e Width: ¦ mm 2.2.3. L1e  L7e Height: ¦ mm 2.2.4. L1e  L7e Wheelbase: ¦ mm 2.2.4.1. L4e Wheelbase sidecar(28): ¦ mm 2.2.5. Track width 2.2.5.1. L1e  L7e if equipped with twinned wheels L2e, L4e, L5e, L6e, L7e Track width front: ¦ mm. 2.2.5.2. L1e  L7e if equipped with twinned wheels Track width rear: ¦ mm. 2.2.5.3. L2e, L4e, L5e, L6e, L7e Track width sidecar: ¦ mm. 2.2.6. L7e-B Front overhang: ¦ mm. 2.2.7. L7e-B Rear overhang: ¦ mm. 2.2.8. Load platform dimensions 2.2.8.1. L2e-U, L5e-B, L6e-BU, L7e-B2, L7e-CU Length of the load platform: ¦ mm 2.2.8.2. L2e-U, L5e-B, L6e-BU, L7e-B2, L7e-CU Width of load platform: ¦ mm 2.2.8.3. L2e-U, L5e-B, L6e-BU, L7e-B2, L7e-CU Height of load platform: ¦ mm 2.2.9. Centre of gravity 2.2.9.1. L2e-U, L5e-B, L6e-BU, L7e-B2, L7e-CU Location of the centre of gravity forward of the rear axle Lcg: ¦ mm. 2.2.9.2. L2e-U, L5e-B, L6e-BU, L7e-B2, L7e-CU Location of the centre of gravity above the ground plane Hcg: ¦ mm. 2.2.9.3. L2e-U, L5e-B, L6e-BU, L7e-B2, L7e-CU Location centre of gravity of loaded platform forward of the rear axle LcgLP: ¦ mm. 2.2.10. Miscellaneous dimensions 2.2.10.1. L7e-B2 Approach angle(11): ¦ degrees. 2.2.10.2. L7e-B2 Departure angle(11): ¦ degrees. 2.2.10.3. L7e-B2 Ramp angle(11): ¦ degrees. 2.2.10.4. L7e-B2 Ground clearance under the front axle(11): ¦ mm. 2.2.10.5. L7e-B2 Ground clearance under the rear axle(11): ¦ mm. 2.2.10.6. L3e-AxE (x=1, 2 or 3), L3e-AxT (x=1, 2 or 3) L7e-B Ground clearance between the axles(11): ¦ mm. 2.2.10.7. L7e-B Wheelbase to ground clearance ratio ¦ [no unit] 2.2.10.8. L7e-B2 Static stability coefficient  Kst: ¦ [no unit] 2.2.10.9. L3e-AxE, L3e-AxT Seat height: ¦ mm 2.2.10.10. L3e-AxE, L3e-AxT Ground clearance: ¦ mm 3. GENERAL POWERTRAIN CHARACTERISTICS 3.1 Manufacturer of the propulsion unit 3.1.1. Combustion engine 3.1.1.1. L1e  L7e Manufacturer: ¦ 3.1.1.2. L1e  L7e Engine code (as marked on the engine or other means of identification): ¦ 3.1.1.3. L1e  L7e Fuel identification marking (if available): ¦ 3.1.2. Electric motor 3.1.2.1. L1e  L7e Manufacturer: ¦ 3.1.2.2. L1e  L7e Electric motor code (as marked on the engine or other means of identification): ¦ 3.1.3. Hybrid application 3.1.3.1. L1e  L7e Manufacturer: ¦ 3.1.3.2. L1e  L7e Application code (as marked on the engine or other means of identification): ¦ 3.1.3.3. L1e  L7e Fuel identification marking (if available): ¦ 3.1.3.4. L1e  L7e Photographs and/or drawings of the location of the code(s) and/or type-approval numbers (completed example with dimensions)(20): ¦ 3.2. Combustion engine 3.2.1. Specific engine information 3.2.1.1. L1e  L7e Number of combustion engines: ¦ 3.2.1.2. L1e  L7e Working principle: internal combustion engine (ICE)/positive ignition/compression ignition /external combustion engine (ECE)/turbine/compressed air(4): ¦ 3.2.1.3. L1e  L7e Cycle: four-stroke/two-stroke/rotary/other(4): ¦ 3.2.1.4. L1e  L7e Cylinders 3.2.1.4.1. L1e  L7e Number: ¦ 3.2.1.4.2. L1e  L7e Arrangement(26): ¦ 3.2.1.4.3. L1e  L7e Bore(12): ¦ mm 3.2.1.4.4. L1e  L7e Stroke(12): ¦ mm 3.2.1.4.5. L1e  L7e Number and configuration of stators in the case of rotary-piston engine: ¦ 3.2.1.4.6. L1e  L7e Volume of combustion chambers in the case of rotary-piston engine: ¦ cm3 3.2.1.4.7. L1e  L7e Firing order: ¦ 3.2.1.5. L1e  L7e Engine capacity(6): ¦ cm3 3.2.1.6. L1e  L7e Volumetric compression ratio(7): ¦ 3.2.1.7. L1e  L7e Number of inlet and exhaust valves * 3.2.1.7.1. L1e  L7e Number and minimum cross-sectional areas of inlet and outlet ports: ¦ * 3.2.1.7.2. L1e  L7e Valve timing or equivalent data: ¦ * 3.2.1.7.3. L1e  L7e Maximum lift of valves, angles of opening and closing, or timing details of alternative distribution systems, in relation to dead centres. For variable timing system, minimum and maximum timing: ¦ * 3.2.1.7.4. L1e  L7e Reference and/or setting ranges(4): ¦ 3.2.1.8. L1e  L7e Drawings of combustion chamber, cylinder head, piston, piston rings: ¦ 3.2.1.9. L1e  L7e Normal warm engine idling speed: ¦ min-1 3.2.1.10. L1e  L7e Stop-start system: yes/no(4) * 3.2.2. Powertrain/propulsion/drive-train management system 3.2.2.1. L1e  L7e PCUs/ECUs(4) software identification number(s): ¦ and calibration verification number(s): ¦ 3.2.3. Fuel 3.2.3.1. L1e  L7e Fuel type: (9) 3.2.3.2. L1e  L7e Vehicle fuel configuration: mono-fuel/bi- fuel/flex fuel(4) 3.2.3.2.1. L1e  L7e Maximum amount of bio-fuel acceptable in fuel: ¦ % by volume 3.2.4. Fuel pressure delivery and control 3.2.4.1. L1e  L7e Brief description and schematic drawing of low-and/or high-pressure fuelling wet system(s)(4): ¦ 3.2.4.2. L1e  L7e Low- and/or high-pressure fuel pump(s): yes/no(4) 3.2.4.2.1. L1e  L7e Fuel pump control: mechanical/on/off electric/continuous operation/electronically controlled variable operation(4): ¦ 3.2.4.2.2. L1e  L7e For CI combustion engines and dual fuel engines only maximum fuel delivery (4)(7): ¦ g/s or mm3/stroke or cycle at an engine speed of: ¦min-1 or, alternatively, a characteristic diagram: ¦ (When boost control is supplied, state the characteristic fuel delivery and boost pressure versus engine speed) 3.2.4.3. L1e  L7e Common rail: yes/no(4) 3.2.4.4. L1e  L7e Fuel distributor/rail/hoses(4): yes/no(4) 3.2.4.5. L1e  L7e Fuel pressure and/or fuel flow regulator(s): yes/no(4) 3.2.5. Fuel mass metering and control 3.2.5.1. L1e  L7e By carburettor(s): yes/no(4) * 3.2.5.1.1. L1e  L7e Operating principle and construction: ¦ * 3.2.5.1.2. L1e  L7e Maximum fuel-flow rate: ¦ g/s at maximum power and torque: ¦ 3.2.5.1.3. L1e  L7e Carburettor(s) settings(7): ¦ * 3.2.5.1.4. L1e  L7e Carburettor diffusers: ¦ * 3.2.5.1.5. L1e  L7e Carburettor fuel-level in float chamber: ¦ * 3.2.5.1.5.1. L1e  L7e Carburettor mass of float: ¦ 3.2.5.1.6. L1e  L7e Carburettor cold-starting system: manual/automatic(4): yes/no(4) 3.2.5.1.6.1. L1e  L7e Carburettor cold-starting system operating principle(s): ¦ 3.2.5.1.7. L1e  L7e Mixture scavenging port: yes/no(4) 3.2.5.1.7.1. L1e  L7e Mixture scavenging port dimensions: ¦ 3.2.5.2. L1e  L7e By mechanically/hydraulically controlled fuel injection(4): yes/no(4) 3.2.5.2.1. L1e  L7e Operation principle: ¦ 3.2.5.2.2. L1e  L7e Mechanical/electronic(4) adjustment of maximum fuel mass delivery: yes/no(4) 3.2.5.3. L1e  L7e By electronically controlled fuel injection system: yes/no(4) 3.2.5.3.1. L1e  L7e Operation principle: port injection/direct injection/pre-chamber/swirl chamber(4): ¦ 3.2.5.3.2. L1e  L7e Fuel injector(s): single-/multi-point/direct injection/other (specify) (4): ¦ 3.2.5.3.3. L1e  L7e Total and per cylinder amount of fuel injectors: ¦ 3.2.5.4. L1e  L7e Air-assisted fuel injector: yes/no(4): ¦ 3.2.5.4.1. L1e  L7e Description and operating pressure of air-assist: ¦ 3.2.5.5. L1e  L7e Cold start system: yes/no(4) 3.2.5.5.1. L1e  L7e Description of cold start system: ¦ 3.2.5.6. L1e  L7e Auxiliary starting aid: yes/no(4) 3.2.5.7. L1e  L7e CI injection specific: yes/no 3.2.5.7.1. L1e  L7e Static injection timing(7): ¦ 3.2.5.7.2. L1e  L7e Injection advance curve(7): ¦ 3.2.6. Gaseous fuelling system and control 3.2.6.1. L1e  L7e Brief description and schematic drawing of gaseous fuelling system(s): ¦ 3.2.6.2. L1e  L7e Liquefied petroleum gas (LPG) fuelling system: yes/no(4) 3.2.6.2.1. L1e  L7e Type-approval number according to UNECE Regulation No 67 (7): ¦ 3.2.6.2.2. L1e  L7e Electronic engine management control unit for LPG fuelling: yes/no(4) 3.2.6.2.2.1. L1e  L7e Emission-related adjustment possibilities: ¦ 3.2.6.2.3. L1e  L7e Further documentation: ¦ * 3.2.6.2.3.1 L1e  L7e Description of the safeguarding of the catalyst at switch-over from petrol to LPG or back: ¦ 3.2.6.2.3.2 L1e  L7e System layout (electrical connections, vacuum connections, compensation hoses, etc.): ¦ 3.2.6.2.4. L1e  L7e Drawing of the symbol: ¦ 3.2.6.3. L1e  L7e Natural gas (NG) fuelling system: yes/no(4) 3.2.6.3.1. L1e  L7e Type-approval number according to UNECE Regulation No 110 (8): ¦ 3.2.6.3.2. L1e  L7e Electronic engine management-control unit for NG fuelling: yes/no(4) 3.2.6.3.2.1. L1e  L7e Emission-related adjustment possibilities: ¦ 3.2.6.3.3.. L1e  L7e Further documentation: ¦ * 3.2.6.3.3.1. L1e  L7e Description of the safeguarding of the catalyst at switch-over from petrol to NG or back: ¦ 3.2.6.3.3.2. L1e  L7e System layout (electrical connections, vacuum connections compensation hoses, etc.): ¦ 3.2.6.3.4. L1e  L7e Drawing of the symbol: ¦ 3.2.6.4. L1e  L7e Gaseous fuel: LPG/NG-H/NG-L/NG-HL(4): yes/no(4) 3.2.6.4.1. L1e  L7e Pressure regulator(s) or vaporiser/pressure regulator(s)(4) * 3.2.6.4.1.1. L1e  L7e Number of pressure reduction stages: ¦ 3.2.6.4.1.2. L1e  L7e Pressure in final stage, minimum: ¦ kPa  maximum: ¦ kPa 3.2.6.4.1.3. L1e  L7e Number of main adjustment points: ¦ 3.2.6.4.1.4. L1e  L7e Number of idle adjustment points: ¦ 3.2.6.4.1.5. L1e  L7e Type-approval number: ¦ 3.2.6.4.2. L1e  L7e Fuelling system: mixing unit/gas injection/liquid injection/direct injection(4) * 3.2.6.4.2.1. L1e  L7e Mixture strength regulation: ¦ 3.2.6.4.2.2. L1e  L7e System description and/or diagram and drawings: ¦ 3.2.6.4.2.3. L1e  L7e Type-approval number: ¦ 3.2.6.4.3. L1e  L7e Mixing unit: yes/no(4) 3.2.6.4.3.1. L1e  L7e Number: ¦ 3.2.6.4.3.2. L1e  L7e Location: ¦ 3.2.6.4.3.3. L1e  L7e Adjustment possibilities: ¦ 3.2.6.4.3.4. L1e  L7e Type-approval number: ¦ 3.2.6.4.4. L1e  L7e Inlet manifold injection: yes/no(4) 3.2.6.4.4.1. L1e  L7e Injection: single-point/multi-point(4) 3.2.6.4.4.2. L1e  L7e Injection: continuous/simultaneously timed/sequentially timed(4) 3.2.6.4.5. L1e  L7e Injection equipment: yes/no(4) 3.2.6.4.5.1. L1e  L7e Adjustment possibilities: ¦ 3.2.6.4.5.2. L1e  L7e Type-approval number: ¦ 3.2.6.4.6. L1e  L7e Supply pump: yes/no(4) 3.2.6.4.6.1. L1e  L7e Type-approval number: ¦ 3.2.6.4.7. L1e  L7e Injector(s): ¦ 3.2.6.4.7.1. L1e  L7e Type-approval number: ¦ 3.2.6.4.8. L1e  L7e Direct/port injection: yes/no(4) 3.2.6.4.9. L1e  L7e Injection pump/pressure regulator: yes/no (4) 3.2.6.4.9.1. L1e  L7e Type-approval number: ¦ 3.2.6.4.10. L1e  L7e Separate electronic control unit (ECU) for gaseous fuelling system: yes/no(4) 3.2.6.4.10.1. L1e  L7e Adjustment possibilities: ¦ 3.2.6.4.10.2. L1e  L7e Software identification number(s): ¦ 3.2.6.4.10.3. L1e  L7e Calibration verification number(s): ¦ 3.2.6.5. L1e  L7e NG fuel-specific equipment: ¦ 3.2.6.5.1. L1e  L7e Variant 1 (only in the case of approvals of engines for several specific fuel compositions): ¦ 3.2.6.5.2. L1e  L7e Fuel composition: Overview methane (CH4): basis: ¦%mole min. ¦%mole max. ¦%mole ethane (C2H6): basis: ¦%mole min. ¦%mole max. ¦%mole propane (C3H8): basis: ¦%mole min. ¦%mole max. ¦%mole butane (C4H10): basis: ¦%mole min. ¦%mole max. ¦%mole C5/C5+: basis: ¦%mole min. ¦%mole max. ¦%mole oxygen (O2): basis: ¦%mole min. ¦%mole max. ¦%mole inert (N2, He, etc.): basis: ¦%mole min. ¦%mole max. ¦%mole 3.2.6.5.3. L1e  L7e Gaseous fuel injector(s): ¦ 3.2.6.5.4. L1e  L7e Variant 2 (only in the case of approvals for several specific fuel compositions): ¦ 3.2.6.6. L1e  L7e Hydrogen fuel-specific equipment: yes/no(4) 3.2.6.6.1. L1e  L7e EC type-approval number according to Regulation (EC) No 79/2009 of the European Parliament and of the Council (9): ¦ * 3.2.6.6.2. L1e  L7e Further documentation 3.2.6.6.3. L1e  L7e System layout (electrical connections, vacuum connections, compensation hoses, etc.): ¦ * 3.2.6.6.4. L1e  L7e Description of the safeguarding of the catalyst at switch-over from petrol to hydrogen/H2NG(4) or back: ¦ 3.2.6.6.5. L1e  L7e Drawing of the symbol: ¦ 3.2.6.7. L1e  L7e H2NG fuelling system: yes/no(4) 3.2.6.7.1. L1e  L7e Percentage of hydrogen in the fuel (the maximum specified by the manufacturer): ¦ 3.2.7. Air-induction system 3.2.7.1. L1e  L7e Brief description and schematic drawing of gaseous intake air-flow and induction system: ¦ 3.2.7.2. L1e  L7e Intake manifold description and working principle (e.g. fixed length/variable length/swirl valves)(4) (include detailed drawings and/or photos): ¦ * 3.2.7.2.1. L1e  L7e Description and drawings of inlet pipes and their accessories (plenum chamber, heating device with control strategy, additional air intakes, etc.): ¦ 3.2.7.3. L1e  L7e Intake air pressure charger: yes/no(4) 3.2.7.3.1. L1e  L7e Brief description and schematic drawing of the intake air-pressure charger system: ¦ 3.2.7.3.2. L1e  L7e Working and control principles: ¦ 3.2.7.3.3. L1e  L7e Type(s) (turbo or supercharger, other)(4): ¦ 3.2.7.3.4. L1e  L7e Maximum intake air-charge pressure and flow-rate at maximum torque and power: ¦ kPa and g/s or charge pressure and flow-rate map: ¦ kPa and g/s 3.2.7.4. L1e  L7e Waste gate: yes/no(4) 3.2.7.5. L1e  L7e Intercooler: yes/no(4) 3.2.7.5.1. L1e  L7e Type: air-air/air-water/other(4) * 3.2.7.5.2. L1e  L7e Intake depression at rated engine speed and at 100 % load (compression ignition engines only): ¦ kPa 3.2.7.6. L1e  L7e Air filter, (drawings, photographs): ¦ 3.2.7.7. L1e  L7e Intake air-silencer description (drawings, photographs): ¦ * 3.2.7.7.1. L1e  L7e Working principle: ¦ 3.2.8. Air-mass metering and control 3.2.8.1. L1e  L7e Brief description and schematic drawing of air-mass metering and control system: ¦ 3.2.8.2. L1e  L7e Mechanical throttle body: yes/no(4) 3.2.8.3. L1e  L7e Electronic throttle control (ETC): yes/no(4) 3.2.8.3.1. L1e  L7e Schematic drawing of electronic throttle control: ¦ * 3.2.8.3.1.2. L1e  L7e Description of ETC hardware redundancies regarding sensors/actuators/electric power/ground/control electronics: ¦ 3.2.9. Spark delivery system and control 3.2.9.1. L1e  L7e Brief description and schematic drawing of spark delivery and control system: ¦ 3.2.9.1.1. L1e  L7e Working principle: ¦ L1e  L7e Ignition advance curve or map(7) at wide open throttle: ¦ 3.2.9.1.3. L1e  L7e Static ignition timing (7): ¦ degrees before TDC at maximum torque and power 3.2.9.2. L1e  L7e Ion sense capability: yes/no(4) 3.2.9.3. L1e  L7e Spark plugs: 3.2.9.3.1. L1e  L7e Gap setting: ¦ mm 3.2.9.4. L1e  L7e Ignition coil(s): * 3.2.9.4.1. L1e  L7e Working principle: ¦ * 3.2.9.4.2. L1e  L7e Dwell angle and timing at wide open throttle: ¦ 3.2.10. Powertrain cooling system and control 3.2.10.1. L1e  L7e Brief description and schematic drawing of powertrain cooling and control system: ¦ 3.2.10.2. L1e  L7e Cooling system: liquid: yes/no(4) 3.2.10.2.1. L1e  L7e Maximum temperature at outlet: ¦ K 3.2.10.2.2. L1e  L7e Nominal setting of the engine temperature control mechanism: ¦ 3.2.10.2.3. L1e  L7e Nature of liquid: ¦ 3.2.10.2.4. L1e  L7e Circulating pump(s): yes/no(4) 3.2.10.2.4.1. L1e  L7e Characteristics: ¦ 3.2.10.2.5. L1e  L7e Drive ratio(s): ¦ 3.2.10.2.6. L1e  L7e Description of the fan and its drive mechanism: ¦ 3.2.10.3. L1e  L7e Air cooling: yes/no(4) 3.2.10.3.1. L1e  L7e Reference point: ¦ 3.2.10.3.2. L1e  L7e Maximum temperature at reference point: ¦ K 3.2.10.3.3. L1e  L7e) Fan: yes/no(4) 3.2.10.3.3.1. L1e  L7e Characteristics: ¦ 3.2.10.3.3.2. L1e  L7e Drive ratio(s): ¦ 3.2.11. Powertrain lubrication system and control 3.2.11.1. L1e  L7e Brief description and schematic drawing of powertrain lubrication and control system: ¦ 3.2.11.2. L1e  L7e Lubrication system configuration(s) (wet sump, dry sump, other, pump/injection into induction system/mixed with the fuel, etc.)(4): ¦ 3.2.11.3. L1e  L7e Location of oil reservoir (if any): ¦ 3.2.11.4. L1e  L7e Feed system (pump/injection into induction system/mixed with the fuel, etc.)(4): ¦ 3.2.11.5. L1e  L7e Lubricating pump: yes/no(4) ¦ 3.2.11.6. L1e  L7e Oil cooler: yes/no(4) 3.2.11.6.1. L1e  L7e Drawing ¦ 3.2.11.7. L1e  L7e Lubricant(s) characteristics: ¦ 3.2.11.8. L1e  L7e Lubricant mixed with the fuel: yes/no(4): ¦ 3.2.11.8.1. L1e  L7e Percentage range of lubricant mixed with the fuel: ¦ 3.2.12. Exhaust system and control 3.2.12.1. L1e  L7e Brief description and schematic drawing of exhaust devices for noise and tailpipe emission control: ¦ 3.2.12.2. L1e  L7e Description and drawing of the exhaust manifold: ¦ 3.2.12.3. L1e  L7e Description and detailed drawing of the exhaust device: ¦ 3.2.12.4. L1e  L7e Maximum permissible exhaust back-pressure at rated engine speed and at 100 % load: ¦ kPa(29) 3.2.12.5. L1e  L7e Type, marking of exhaust noise-abatement device(s): ¦ * 3.2.12.6. L1e  L7e Noise-reducing measures in the engine compartment and on the engine where relevant for external noise: ¦ 3.2.12.7. L1e  L7e Location of the exhaust outlet: ¦ 3.2.12.8. L1e  L7e Exhaust noise-abatement device containing fibrous materials: yes/no(4): ¦ 3.2.13. Other electrical systems and control than those intended for the electrical propulsion 3.2.13.1. L1e  L7e Rated voltage: ¦ V, positive/negative ground(4) 3.2.13.2. L1e  L7e Generator: yes/no(4): 3.2.13.2.1. L1e  L7e Nominal output: ¦ VA 3.2.13.3. L1e  L7e Battery(ies): yes/no(4) 3.2.13.3.1. L1e  L7e Capacity and other characteristics (mass, ¦): ¦ 3.2.13.4. L1e  L7e Electric heating systems for the passenger compartment: yes/no(4) 3.3. Pure electric and hybrid electric propulsion and control 3.3.1. L1e  L7e Electric vehicle configuration: pure electric/hybrid electric/manpower  electric(4): 3.3.2. L1e  L7e Brief description and schematic drawing of pure and hybrid electric propulsions and its control system(s): ¦ 3.3.3. Electric propulsion motor 3.3.3.1. L1e  L7e Number of electric motors for propulsion: ¦ 3.3.3.2. L1e  L7e Type (winding, excitation): ¦ 3.3.3.3. L1e  L7e Operating voltage: ¦ V 3.3.4. Propulsion batteries 3.3.4.1. L1e  L7e Primary propulsion battery 3.3.4.1.1. L1e  L7e Number of cells: ¦ 3.3.4.1.2. L1e  L7e Mass: ¦ kg 3.3.4.1.3. L1e  L7e Capacity: ¦ Ah (Amp-hours) / ¦ V 3.3.4.1.4. L1e  L7e Voltage: ¦ V 3.3.4.1.5. L1e  L7e Position in the vehicle: ¦ 3.3.4.2. L1e  L7e Secondary propulsion battery 3.3.4.2.1. L1e  L7e Number of cells: ¦ 3.3.4.2.2. L1e  L7e Mass: ¦ kg 3.3.4.2.3. L1e  L7e Capacity: ¦ Ah (Amp-hours) / ¦ V 3.3.4.2.4. L1e  L7e Voltage: ¦ V 3.3.4.2.5. L1e  L7e Position in the vehicle: ¦ 3.3.5. Hybrid electric vehicle 3.3.5.1. L1e  L7e Engine or motor combination (number of electric motor(s) and/or combustion engine(s)/other)(4): ¦ 3.3.5.2. L1e  L7e Category of hybrid electric vehicle: off-vehicle charging/not off-vehicle charging: 3.3.5.3. L1e  L7e Operating mode switch: with/without(4) 3.3.5.4. L1e  L7e Selectable modes: yes/no(4) 3.3.5.5. L1e  L7e Pure fuel consuming: yes/no(4) 3.3.5.6. L1e  L7e Vehicle propelled with fuel cell: yes/no(4) 3.3.5.7. L1e  L7e Hybrid operation modes: yes/no(4) (if yes, short description): ¦ 3.3.6. Energy storage device 3.3.6.1. L1e  L7e Description: (battery, capacitor, flywheel/generator)(4) 3.3.6.2. L1e  L7e Identification number: ¦ * 3.3.6.3. L1e  L7e Kind of electrochemical couple: ¦ 3.3.6.4. L1e  L7e Energy (for battery: voltage and capacity Ah in 2h, for capacitor: J, ¦, for flywheel/generator: J, ¦,): ¦ 3.3.6.5. L1e  L7e Charger: on-board/external/without(4) 3.3.7. Electric motor (describe each type of electric motor separately) ¦ 3.3.7.1. L1e  L7e Primary use: propulsion motor/generator(4) 3.3.7.2. L1e  L7e When used as propulsion motor: single-/multi-motors (number)(4): ¦ 3.3.7.3. L1e  L7e Working principle: ¦ 3.3.7.4. L1e  L7e Direct current/alternating current/number of phases: ¦ 3.3.7.5. L1e  L7e Separate excitation/series/compound(4): 3.3.7.6. L1e  L7e Synchronous/asynchronous(4): 3.3.8. Electric motor control unit 3.3.8.1. L1e  L7e Identification number: ¦ 3.3.9. Power controller 3.3.9.1. L1e  L7e Identification number: ¦ 3.4. Other engines, electric motors or combinations (specific information concerning the parts of these motors) 3.4.1. Cooling system (temperatures permitted by the manufacturer) 3.4.1.1. L1e  L7e Liquid cooling: ¦ 3.4.1.1.1. L1e  L7e Maximum temperature at outlet: ¦ K 3.4.1.2. L1e  L7e Air cooling: ¦ 3.4.1.2.1. L1e  L7e Reference point: ¦ 3.4.1.2.2. L1e  L7e Maximum temperature at reference point: ¦ K 3.4.2. Lubrication system 3.4.2.1. L1e  L7e Description of lubrication system: ¦ 3.4.2.2. L1e  L7e Location of oil reservoir (if any): ¦ 3.4.2.3. L1e  L7e Feed system (pump/injection into induction system/mixed with the fuel, etc.)(4): ¦ 3.4.2.4. L1e  L7e Lubricant mixed with the fuel: ¦ 3.4.2.4.1. L1e  L7e Percentage: ¦ 3.4.2.5. L1e  L7e Oil cooler: yes/no(4): ¦ * 3.4.2.5.1. L1e  L7e Drawing(s): ¦ 3.5. Drive-train and control (13) 3.5.1. L1e  L7e Brief description and schematic drawing of the vehicle drive-train and its control system (gear shift control, clutch control or any other element of drive-train): ¦ 3.5.2. Clutch 3.5.2.1. L1e  L7e Brief description and schematic drawing of the clutch and its control system: ¦ 3.5.3. Transmission 3.5.3.1. L1e  L7e Brief description and schematic drawing of gear shift system(s) and its control: ¦ 3.5.3.2. L1e  L7e Drawing of the transmission: ¦ 3.5.3.3. L1e  L7e Type (mechanical, hydraulic, electric, manual/manual automated/automatic/CVT/ other (indicate).)(4): ¦ 3.5.3.4. L1e  L7e A brief description of the electrical/electronic components (if any): ¦ 3.5.3.5. L1e  L7e Location relative to the engine: ¦ 3.5.3.6. L1e  L7e Method of control: ¦ 3.5.4. L1e  L7e Gear ratios Overview gear ratios Gear Internal transmission ratios (ratios of engine to transmission output shaft revolutions) Final drive ratio(s) (ratio of transmission output shaft to driven wheel revolutions) Total gear ratios Ratio (engine speed/vehicle speed) for manual transmission only Maximum for CVT (12) 1 2 3 ¦ Minimum for CVT (12) Reverse 3.5.4.1. L3e-AxE, L3e-AxT Final drive ratio: ¦ 3.5.4.2. L3e-AxE, L3e-AxT Overall gear ratio in highest gear: ¦ 3.6. Safe-cornering device 3.6.1. L1e  L7e equipped with twinned wheels, L2e, L5e, L6e, L7e Safe-cornering device (Annex VIII to Regulation (EU) No 168/2013: yes/no(4); differential/other(4) 3.6.2. L1e  L7e equipped with twinned wheels, L2e, L5e, L6e, L7e Differential lock: yes/no/optional(4) 3.6.3. L1e  L7e Brief description and schematic drawing of the safe-cornering device, the differential lock and their control systems: ¦ 3.7. Suspension and control 3.7.1. L1e  L7e Brief description and schematic drawing of suspension and its control system: ¦ 3.7.2. L1e  L7e Drawing of the suspension arrangements: ¦ 3.7.3. L1e  L7e Level adjustment: yes/no/optional(4) 3.7.4. L1e  L7e Brief description of the electrical/electronic components: ¦ 3.7.5. L1e  L7e Stabilisers: yes/no/optional(4) 3.7.6. L1e  L7e Shock absorbers: yes/no/optional(4) 3.8. Passenger-compartment heating system and air-conditioning 3.8.1. Passenger-compartment heating system 3.8.1.1. L2e, L5e-B, L6e-B, L7e An overall drawing of the heating system giving its location on the vehicle (and the arrangement of the sound damping devices (including the position of the heat exchange points)): ¦ 3.8.1.2. L2e, L5e-B, L6e-B, L7e An overall drawing of the heat-exchanger used in systems utilising the heat from the exhaust gases, or of the parts where that exchange takes place (in the case of heating systems using the heat provided by the engine cooling air): ¦ 3.8.1.3. L2e, L5e-B, L6e-B, L7e A sectional drawing of the heat-exchanger or parts where heat exchange takes place, together with a statement of the wall thickness, of the materials used and the characteristics of their surface: ¦ 3.8.1.4. L2e, L5e-B, L6e-B, L7e Specifications regarding the method of manufacture and technical data relating to other major components of the heating system, such as the fan: ¦ 3.8.2. Air-conditioning 3.8.2.1. L2e, L5e-B, L6e-B, L7e Brief description and schematic drawing of air-conditioning and its control system: ¦ 3.8.2.2. L2e, L5e-B, L6e-B, L7e Gas used as refrigerant in the air-conditioning system: ¦ 3.8.2.3. L2e, L5e-B, L6e-B, L7e The air-conditioning system is designed to contain fluorinated greenhouse gases with global warming potential higher than 150: yes/no(4). If Yes, fill in the following sections: 3.8.2.3.1. L2e, L5e-B, L6e-B, L7e Drawing and brief description of the air-conditioning system, including the reference or part number and material of the leak components: ¦ 3.8.2.3.2. L2e, L5e-B, L6e-B, L7e Leakage of the air-conditioning system 3.8.2.3.3. L2e, L5e-B, L6e-B, L7e Reference or part number and material of the components of the system and test information (e.g. test report number, Type-approval number, etc.): ¦ 3.8.2.3.4. L2e, L5e-B, L6e-B, L7e Overall leakage/year of the entire system: ¦ g/year 3.9. Cycles designed to pedal 3.9.1. L1e Ratio manpower/electric power: ¦ 3.9.2. L1e Maximum assistance factor: ¦ 3.9.3. L1e Maximum vehicle speed for which the electric motor gives assistance: ¦ km/h 3.9.4. L1e Switch-off distance: ¦ km 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION PERFORMANCE 4.0 General information on environmental and propulsion performance 4.0.1. L1e  L7e Environmental step(16): Euro ¦ (3/4/5) (4) 4.1. Tailpipe emission-control system 4.1.1. L1e  L7e Brief description and schematic drawing of the tailpipe emission-control system and its control: ¦ 4.1.2. Catalytic converter 4.1.2.1. L1e  L7e Configuration, number of catalytic converters and elements (information to be provided for each separate unit): ¦ 4.1.2.2. L1e  L7e Drawing with dimensions, shape and volume of the catalytic converter(s): ¦ 4.1.2.3. L1e  L7e Catalytic reaction: ¦ * 4.1.2.4. L1e  L7e Total charge of precious metals: ¦ * 4.1.2.5. L1e  L7e Relative concentration: ¦ * 4.1.2.6. L1e  L7e Substrate (structure and material): ¦ * 4.1.2.7. L1e  L7e Cell density: ¦ * 4.1.2.8. L1e  L7e Casing for the catalytic converter(s): ¦ 4.1.2.9. L1e  L7e Location of the catalytic converter(s) (place and reference distance in the exhaust line): ¦ 4.1.2.10. L1e  L7e Catalyst heat-shield: yes/no(4) 4.1.2.11. L1e  L7e Brief description and schematic drawing of the regeneration system/method of exhaust after-treatment systems and its control system: ¦ * 4.1.2.11.1. L1e  L7e Normal operating temperature range: ¦ K 4.1.2.11.2. L1e  L7e Consumable reagents: yes/no(4) 4.1.2.11.3. L1e  L7e Brief description and schematic drawing of the reagent flow (wet) system and its control system: ¦ 4.1.2.11.4. L1e  L7e Type and concentration of reagent needed for catalytic action: ¦ * 4.1.2.11.5. L1e  L7e Normal operational temperature range of reagent: ¦ K 4.1.2.11.6. L1e  L7e Frequency of reagent refill: continuous/maintenance(4) 4.1.2.12. L1e  L7e Identifying part number: ¦ 4.1.3. Oxygen sensor(s) 4.1.3.1. L1e  L7e Oxygen sensor component(s) drawing(s): ¦ 4.1.3.2. L1e  L7e Drawing of exhaust device with oxygen sensor location(s) (dimensions relative to exhaust valves): ¦ 4.1.3.3. L1e  L7e Control range(s): ¦ 4.1.3.4. L1e  L7e Identifying part number(s): ¦ 4.1.3.5. L1e  L7e Description of oxygen sensor heating system and heating strategy: ¦ 4.1.3.6. L1e  L7e Oxygen sensor heat shield(s): yes/no(4) 4.1.4. Secondary air-injection (air-inject in exhaust) 4.1.4.1. L1e  L7e Brief description and schematic drawing of the secondary air-injection system and its control system: ¦ 4.1.4.2. L1e  L7e Configuration (mechanical, pulse air, air pump etc.)(4): ¦ 4.1.4.3. L1e  L7e Working principle: ¦ 4.1.5. External exhaust gas recirculation (EGR) 4.1.5.1. L1e  L7e Brief description and schematic drawing of the EGR system (exhaust flow) and its control system: ¦ 4.1.5.2. L1e  L7e Characteristics: ¦ 4.1.5.3. L1e  L7e Water-cooled EGR system: yes/no(4) 4.1.5.4. L1e  L7e Air-cooled EGR system: yes/no(4) 4.1.6. Particulate filter 4.1.6.1. L1e  L7e PT component drawing with dimensions, shape and capacity of the particulate filter: ¦ 4.1.6.2. L1e  L7e Design of the particulate filter: ¦ 4.1.6.3. L1e  L7e Brief description and schematic drawing of the particulate filter and its control system: ¦ 4.1.6.4. L1e  L7e Location (reference distance in the exhaust line): ¦ 4.1.6.5. L1e  L7e Method or system of regeneration, description and drawing: ¦ 4.1.6.6. L1e  L7e Identifying part number: ¦ 4.1.7. Lean NOx trap 4.1.7.1. L1e  L7e Operation principle of lean NOx trap: ¦ 4.1.8. Additional tailpipe emission-control devices (if any not covered under another heading) 4.1.8.1. L1e  L7e Working principle: ¦ 4.2. Crankcase emission control system 4.2.1. L1e  L7e Configuration of crank-case gas recycling system (breather system, positive crank-case ventilation system, other)(4) (description and drawings). 4.3. Evaporative emission control system 4.3.1. L1e  L7e Evaporative emissions control system: yes/no(4) 4.3.2. L1e  L7e Drawing of the evaporative control system 4.3.3. L1e  L7e Drawing of the canister (including dimensions and indicating vent and purge mechanism) 4.3.4. L1e  L7e Working capacity: ¦ g 4.3.5. L1e  L7e Adsorption material: ¦ (e.g. charcoal, carbon, synthetic, ¦) 4.3.6. L1e  L7e Housing material: ¦ (e.g. plastic, steel, ¦) 4.3.7. L1e  L7e Schematic drawing of the fuel tank, indicating capacity and material: ¦ 4.3.8. L1e  L7e Drawing of the heat-shield between tank and exhaust device: ¦ 4.4. Additional information on environmental and propulsion unit performance 4.4.1. L1e  L7e Description and/or schematic drawings of additional pollution-control devices: ¦ 4.4.2. L1e  L7e Location of the coefficient of absorption symbol (compression-ignition engines only): ¦ 4.4.3. L1e  L7e Applicable information document set out in respectively UN Regulation No 9, 41 or 63 shall supplement this information document with regard to the sound level. 4.4.4. L1e  L7e Applicable information document set out in respectively UN Regulation No 92 shall supplement this information document with regards to the noise-abatement devices installed on the vehicle. 5. VEHICLE PROPULSION FAMILY 5.1. L1e  L7e To define the vehicle propulsion family, the manufacturer shall submit the information required for classification criteria set out in point 3 of Annex XI to Commission Delegated Regulation (EU) No 134/2014, if not already provided in the information document. 6. INFORMATION ON FUNCTIONAL SAFETY 6.1. Audible warning devices 6.1.1. L1e  L7e Summary description of device(s) used and their purpose: ¦ 6.1.2. L1e  L7e Drawing(s) showing the location of the audible warning device(s) in relation to the structure of the vehicle: ¦ 6.1.3. L1e  L7e Details of the method of attachment, including the part of the vehicle structure to which the audible warning device(s) is (are) attached: ¦ 6.1.4. L1e  L7e Electrical/pneumatic circuit diagram: ¦ 6.1.4.1. L1e  L7e Voltage: AC/DC(4) 6.1.4.2. L1e  L7e Rated voltage or pressure: ¦ 6.1.5. L1e  L7e Drawing of the mounting device: ¦ 6.2. Braking, including anti-lock and combined braking systems 6.2.1. L1e  L7e Characteristics of the brakes, including details and drawings of the drums, discs, hoses, make and type of shoe/pad assemblies and/or linings, effective braking areas, radius of drums, shoes or discs, mass of drums, adjustment devices, relevant parts of the axle(s) and suspension, levers, pedals (4): ¦ 6.2.2. L1e  L7e Operating diagram, description and/or drawing of the braking system, including details and drawings of the transmission and controls as well as a brief description of the electrical and/or electronic components used in the braking system(4): 6.2.2.1. L1e  L7e Front, rear and sidecar brakes, disc and/or drum(4): 6.2.2.2. L1e  L7e Parking braking system: ¦ 6.2.2.3. L1e  L7e Any additional braking system: ¦ 6.2.3. L1e  L7e Vehicle is equipped to tow a trailer with no brake/overrun brake/electric/pneumatic/hydraulic service brakes: yes/no(4): ¦ 6.2.4. L1e  L7e Anti-lock/Combined braking system 6.2.4.1. L1e  L7e Anti-lock braking system: yes/no/optional(4) 6.2.4.2. L1e  L7e Combined braking system: yes/no/optional(4) 6.2.4.3. L1e  L7e Anti-lock and combined braking system: yes/no/optional(4) 6.2.4.4. L1e  L7e Schematic drawing(s): ¦ 6.2.5. L1e  L7e Hydraulic reservoir(s) (volume and location): ¦ 6.2.6. L1e  L7e Particular characteristics of the braking system(s) 6.2.6.1. L1e  L7e Brake shoes and/or pads(4): ¦ 6.2.6.2. L1e  L7e Linings and/or pads (indicate make, type, grade of material or identification mark): ¦ 6.2.6.3. L1e  L7e Brake levers and/or pedals(4): ¦ 6.2.6.4. L1e  L7e Other devices (where applicable): drawing and description: ¦ 6.3. Electrical safety 6.3.1. L1e  L7e Brief description of the power circuit components installation and drawings/photographs showing the location of the power circuit components installation: ¦ 6.3.2. L1e  L7e Schematic diagram of all electrical functions included in power circuit: ¦ 6.3.3. L1e  L7e Working voltage(s) (V): ¦ 6.3.4. L1e  L7e Description of protection against electric-shocks: ¦ 6.3.5. L1e  L7e Fuse and/or circuit breaker yes/no/optional(4) 6.3.5.1. L1e  L7e Diagram showing the functional range: ¦ 6.3.6. L1e  L7e Configuration of power wiring harness: ¦ 6.4. Front and rear protective structures 6.4.1. Front protective structure 6.4.1.1. L1e  L7e Detailed technical description (including photographs or drawings): ¦ 6.4.1.2. L1e  L7e Materials used: ¦ 6.4.2. Rear protective structure 6.4.2.1. L1e  L7e Detailed technical description (including photographs or drawings): ¦ 6.4.2.2. L1e  L7e Materials used: ¦ 6.5. Glazing, windscreen wipers and washers, and defrosting and demisting systems 6.5.1. Windscreen 6.5.1.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.5.1.2. L2e, L5e, L6e, L7e Method of mounting: ¦ 6.5.1.3. L2e, L5e, L6e, L7e Angle of inclination: ¦ 6.5.1.4. L2e, L5e, L6e, L7e Windscreen accessories and the position in which they are fitted, together with a brief description of any electrical/electronic components: ¦ 6.5.1.5. L2e, L5e, L6e, L7e Drawing of the windscreen with dimensions: ¦ 6.5.2. Other windows 6.5.2.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.5.2.2 L2e, L5e, L6e, L7e A brief description of the electrical/electronic components (if any) of the window lifting mechanism: ¦ 6.5.3. Opening roof glazing 6.5.3.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.5.4. Other glass panes 6.5.4.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.6. Windscreen wiper(s) 6.6.1. L2e, L5e, L6e, L7e Detailed technical description (including photographs or drawings): ¦ 6.7. Windscreen washer 6.7.1. L2e, L5e, L6e, L7e Detailed technical description (including photographs or drawings): ¦ 6.7.2. L2e, L5e, L6e, L7e Capacity of the reservoir: ¦ l 6.8. Defrosting and demisting 6.8.1. L2e, L5e, L6e, L7e Detailed technical description (including photographs or drawings): ¦ 6.9. Driver-operated controls including identification of controls, tell-tales and indicators 6.9.1. L1e  L7e Arrangement and identification of controls, tell-tales and indicators: ¦ 6.9.2. L1e  L7e Photographs and/or drawings of the arrangement of symbols and controls, tell-tales and indicators: ¦ 6.9.3. L1e  L7e Controls, tell-tales and indicators for which, when fitted, identification is mandatory, including the identification symbols to be used for that purpose: 6.9.4. L1e  L7e Summary table: the vehicle is equipped with the following driver-operated controls, including indicators and tell-tales(4) Controls, tell-tales and indicators for which, when fitted, identification is mandatory, and symbols to be used for that purpose Symbol No Device Control / indicator available (13) Identified by symbol (13) Where (14) Tell-tale available (13) Identified by symbol (13) Where (14) 1 Master light 2 Dipped-beam head lamps 3 Main-beam head lamps 4 Position (side) lamps 5 Front fog lamps 6 Rear fog lamp 7 Headlamp levelling device 8 Parking lamps 9 Direction indicators 10 Hazard warning 11 Windscreen wiper 12 Windscreen washer 13 Windscreen wiper and washer 14 Headlamp cleaning device 15 Windscreen demisting and defrosting 16 Rear window demisting and defrosting 17 Ventilating fan 18 Diesel pre-heat 19 Choke 20 Brake failure 21 Fuel level 22 Battery charging condition 23 Engine coolant temperature 24 Malfunction indicator light (MI) 6.9.5. L1e  L7e Controls, tell-tales and indicators for which, when fitted, identification is optional, and symbols which shall be used if they are to be identified Symbol No Device Control / indicator available (15) Identified by symbol (15) Where (16) Tell-tale available (15) Identified by symbol (15) Where (16) 1 Parking brake 2 Rear window wiper 3 Rear window washer 4 Rear window wiper and washer 5 Intermittent windscreen wiper 6 Audible warning device (horn) 7 Front hood (bonnet) 8 Rear hood (boot) 9 Seat belt 10 Engine oil pressure 11 Unleaded petrol 12 ¦ 13 ¦ 6.10. Speedometer and odometer 6.10.1. Speedometer 6.10.1.1. L1e  L7e Photographs and/or drawings of the complete system: ¦ 6.10.1.2. L1e  L7e Vehicle speed range displayed: ¦ 6.10.1.3. L1e  L7e Tolerance of the measuring mechanism of the speedometer: ¦ 6.10.1.4. L1e  L7e Technical constant of the speedometer: ¦ 6.10.1.5. L1e  L7e Method of operation and description of the drive mechanism: ¦ 6.10.1.6. L1e  L7e Overall transmission ratio of the drive mechanism: ¦ 6.10.2. Odometer 6.10.2.1. L1e  L7e Tolerance of the measuring mechanism of the odometer: ¦ 6.10.2.2. L1e  L7e Method of operation and description of the drive mechanism: ¦ 6.11. Installation of lighting, light-signalling devices, including automatic switching of lighting 6.11.1. L1e  L7e List of all devices (mentioning the number, make(s),type, component type-approval mark(s), the maximum intensity of the main-beam headlamps, colour, the corresponding tell-tale): ¦ 6.11.2. L1e  L7e Diagram showing the location of the lighting and light-signalling devices: ¦ 6.11.3. L1e  L7e Hazard warning lamps: ¦ 6.11.4. L1e  L7e Brief description of the electrical and/or electronic components used in the lighting system and in the light-signalling system: ¦ 6.11.5. L1e  L7e For every lamp and reflector, supply the following information (in writing and/or by diagram): 6.11.5.1. L1e  L7e Drawing showing the extent of the illuminating surface: ¦ 6.11.5.2. L1e  L7e Method used to define the apparent surface in accordance with point 2.10 of UNECE Regulation No 48 (OJ L 323, 6.12.2011, p. 46): ¦ 6.11.5.3. L1e  L7e Axis of reference and centre of reference: ¦ 6.11.5.4. L1e  L7e Method of operation of concealable lamps: ¦ 6.11.6. L1e  L7e Description/drawing and type of headlamp levelling device (e.g. automatic, stepwise manually adjustable, continuously manually adjustable)(4): ¦ 6.11.6.1. L1e  L7e Control device: ¦ 6.11.6.2. L1e  L7e Reference marks: ¦ 6.11.6.3. L1e  L7e Marks assigned for loading conditions: ¦ 6.12. Rearward visibility 6.12.1. Rear-view mirrors (stating for each mirror) 6.12.1.1. L1e  L7e Drawing(s) for the identification of the mirror showing the position of the mirror relative to the vehicle structure: ¦ 6.12.1.2. L1e  L7e Details of the method of attachment including that part of the vehicle structure to which it is attached: ¦ 6.12.1.3. L1e  L7e A brief description of the electronic components of the adjustment system: ¦ 6.12.2. L1e  L7e Devices for indirect vision other than mirrors 6.12.2.1. L1e  L7e Description of the device: ¦ 6.12.2.2. L1e  L7e In the case of a camera-monitor device, the detection distance (mm), contrast, luminance range, glare correction, display performance (black and white/colour(4)), image repetition frequency, luminance reach of the monitor(4): ¦ 6.12.2.3. L1e  L7e Sufficiently detailed drawings to identify the complete device, including installation instructions; the position for the EU type-approval mark has to be indicated on the drawings: ¦ 6.13. Rollover protective structure (ROPS) 6.13.1. L7e-B2 Detailed technical description, position, fixing, etc. (including photographs or drawings): ¦ 6.13.2. ROPS by Frame(4) 6.13.2.1. L7e-B2 Internal and external dimensions: ¦ 6.13.2.2. L7e-B2 Material(s) and method of construction: ¦ 6.13.3. ROPS by Cab (4) 6.13.3.1. L7e-B2 Other weather protection arrangements (description): ¦ 6.13.3.2. L7e-B2 Internal and external dimensions: ¦ 6.13.4. ROPS by Roll bar(s) mounted at front/rear(4), fold-down/not fold down (4) 6.13.4.1. L7e-B2 Dimensions: ¦ 6.13.4.2. L7e-B2 Material(s) and method of construction: ¦ 6.14. Safety belts and/or other restraints 6.14.1. L2e, L4e, L5e-B, L6e-B, L7e Number and position of safety belts and restraint systems and seats on which they can be used, please fill out table below: (L = left side, R = right side, C = centre) Safety belt configuration and associated information Complete EU type-approval mark Variant, if applicable Belt adjustment device for height (indicate yes/no/optional) First row of seats L C R Second row of seats L C R L = left, C= centre, R=right 6.14.2. L2e, L4e, L5e-B, L6e-B, L7e Description of a specific type of belt, with one anchorage attached to the seat back-rest or incorporating an energy-dissipation device: ¦ 6.14.3. L2e, L4e, L5e-B, L6e-B, L7e Number and location of the anchorages: ¦ 6.14.4. L2e, L4e, L5e-B, L6e-B, L7e Brief description of electrical/electronic components: ¦ 6.15. Safety belt anchorages 6.15.1. L2e, L4e, L5e-B, L6e-B, L7e Photographs and/or drawings of the bodywork showing the true, effective location and dimensions of the anchorages, together with an indication of the R-point: ¦ 6.15.2. L2e, L4e, L5e-B, L6e-B, L7e Drawings of the anchorages and the parts of the vehicle structure to which they are attached (together with a statement on the nature of the materials used): ¦ 6.15.3. L2e, L4e, L5e-B, L6e-B, L7e Designation of the types of belts(14) authorised for attachment to the anchorages on the vehicle: ¦ Safety-belt anchorage configuration and associated information Anchorage location Vehicle structure Seat structure First row of seats Right-hand seat Lower anchorages Upper anchorages outboard inboard Centre seat Lower anchorages Upper anchorages right left Left-hand seat Lower anchorages Upper anchorages outboard inboard Second row of seats Right-hand seat Lower anchorages Upper anchorages outboard inboard Centre seat Lower anchorages Upper anchorages right left Left-hand seat Lower anchorages Upper anchorages outboard inboard 6.15.4. L2e, L4e, L5e-B, L6e-B, L7e Type-approval mark for each position: ¦ 6.15.5. L2e, L4e, L5e-B, L6e-B, L7e Special devices (example: seat-height adjustment, preloading device, etc.): ¦ 6.15.6. L2e, L4e, L5e-B, L6e-B, L7e Photographs and/or drawings of the bodywork showing the true, effective location and dimensions of the anchorages, together with an indication of the R-point: ¦ 6.15.7. L2e, L4e, L5e-B, L6e-B, L7e Observation: ¦ 6.16. Seating positions (saddles and seats) 6.16.1. L1e  L7e Number of seating positions: ¦ 6.16.1.1. L2e, L5e, L6e, L7e Location and arrangement(8): ¦ 6.16.2. L1e  L7e Seating position configuration: seat/saddle(4) 6.16.3. L1e  L7e Description and drawings of: 6.16.3.1. L1e  L7e The seats and their anchorages: ¦ 6.16.3.2. L1e  L7e The adjustment system: ¦ 6.16.3.3. L1e  L7e The displacement and locking systems: ¦ 6.16.3.4. L1e  L7e The seat-belt anchorages incorporated in the seat structure: ¦ 6.16.3.5. L1e  L7e The parts of the vehicle used as anchorages: ¦ 6.16.4. L2e, L4e, L5e-B, L6e-B, L7e Coordinates or drawing of the R-point(s) of all seating positions: ¦ 6.16.4.1. L2e, L4e, L5e-B, L6e-B, L7e Drivers seat: ¦ 6.16.4.2. L2e, L4e, L5e-B, L6e-B, L7e All other seating positions: ¦ 6.16.5. L1e  L7e Design torso angle: ¦ 6.16.5.1. L1e  L7e Drivers seat: ¦ 6.16.5.2. L1e  L7e All other seating positions: ¦ 6.16.6. L1e  L7e Range of seat adjustment: ¦ 6.16.6.1. L1e  L7e Drivers seat: ¦ 6.16.6.2. L1e  L7e All other seating positions: ¦ 6.17. Steer-ability, cornering properties and turn-ability 6.17.1. L1e  L7e Schematic diagram of steered axle(s) showing steering geometry: ¦ 6.17.2. Transmission and control of steering 6.17.2.1. L1e  L7e Configuration of steering transmission (specify for front and rear): ¦ 6.17.2.2. L1e  L7e Linkage to wheels (including other than mechanical means; specify for front and rear): ¦ 6.17.2.2.1. L1e  L7e A brief description of the electrical/electronic components: ¦ 6.17.2.3. L1e  L7e Diagram of the steering transmission: ¦ 6.17.2.4. L2e, L5e, L6e, L7e Schematic diagram(s) of the steering control(s): ¦ 6.17.2.5. L2e, L5e, L6e, L7e Range and method of adjustment of the steering control(s): ¦ 6.17.2.6. L2e, L5e, L6e, L7e Method of assistance: ¦ 6.17.3. Maximum steering angle of the wheels 6.17.3.1. L1e  L7e To the right: ¦ degrees; number of turns of the steering wheel (or equivalent data): ¦ 6.17.3.2. L1e  L7e To the left: ¦ degrees; number of turns of the steering wheel (or equivalent data): ¦ 6.18. Tyres/wheels combination 6.18.1. Tyres: 6.18.1.1. Size designation 6.18.1.1.1. L1e  L7e Axle 1: ¦ 6.18.1.1.2. L1e  L7e Axle 2: ¦ 6.18.1.1.3. L4e Sidecar wheel: ¦ 6.18.1.2. L1e  L7e Minimum load-capacity index: ¦ with the maximum load on each tyre: ¦ Kg 6.18.1.3. L1e  L7e Minimum-speed category symbol compatible with the theoretical maximum design vehicle speed: ¦ 6.18.1.4. L1e  L7e Tyre pressure(s) as recommended by the vehicle manufacturer: ¦ kPa 6.18.2. Wheels: 6.18.2.1. L1e  L7e Rim size(s): ¦ 6.18.2.2. L1e  L7e Categories of use compatible with the vehicle: ¦ 6.18.2.3. L1e  L7e Nominal rolling circumference: ¦ 6.19. Vehicle maximum speed limitation plate and its location on the vehicle 6.19.1. L7e-B1 and L7e-B2 Maximum speed limitation plate (indicate the reflecting material used; drawings and photos may be used as appropriate): ¦ 6.19.2. L7e-B1 and L7e-B2 Location of maximum speed limitation plate (indicate variants where necessary; drawings and photos may be used as appropriate): ¦ 6.19.3. L7e-B1 and L7e-B2 Height above road surface, upper edge: ¦ mm 6.19.4. L7e-B1 and L7e-B2 Height above road surface, lower edge: ¦ mm 6.19.5. L7e-B1 and L7e-B2 Distance of the centre line from the longitudinal median plane of the vehicle: ¦ mm 6.19.6. L7e-B1 and L7e-B2 Distance from the left vehicle edge: ¦ mm 6.20. Vehicle occupant protection, including interior fittings and vehicle doors 6.20.1. Bodywork 6.20.1.1. L2e, L5e-B, L6e-B, L7e Materials used and methods of construction: ¦ 6.20.2. Occupant doors, latches and hinges 6.20.2.1. L2e, L5e, L6e, L7e Number of doors, and its configuration, dimensions and maximum angle of opening(5): ¦ 6.20.2.2. L2e, L5e, L6e, L7e Drawing of latches and hinges and of their position in the doors: ¦ 6.20.2.3. L2e, L5e, L6e, L7e Technical description of latches and hinges: ¦ 6.20.2.4. L2e, L5e, L6e, L7e Details, including dimensions, of entrances, steps and necessary handles where applicable: ¦ 6.20.3. Interior protection for occupants 6.20.3.1. L2e, L5e, L6e, L7e Photographs, drawings and/or an exploded view of the interior fittings, showing the parts in the passenger compartment and the materials used (with the exception of interior rear view mirrors, arrangement of controls, seats and the rear part of seats), roof and opening roof, backrest: ¦ 6.20.4. Head restraints 6.20.4.1. L2e, L5e, L6e, L7e Head restraints: integrated/detachable/separate(4) 6.20.4.2. L2e, L5e, L6e, L7e Detailed description of the head restraint, specifying in particular the nature of the padding material or materials and, where applicable, the position and specifications of the braces and anchorage pieces for the type of seat for which approval is sought: ¦ 6.20.4.3. L2e, L5e, L6e, L7e In the case of a separate head restraint 6.20.4.3.1. L2e, L5e, L6e, L7e Detailed description of the structural zone to which the head restraint is intended to be fixed: ¦ 6.20.4.3.2. L2e, L5e, L6e, L7e Scale drawings of the significant parts of the structure and the head restraint: ¦ 6.21. Maximum continuous total power and/or maximum vehicle speed limitation by design 6.21.1. Propulsion and/or drive-train output governors 6.21.1.1. L1e  L7e Number (minimum two, exemption L3e-A3 and L4e-A3): 6.21.1.2. L1e  L7e How is the redundancy of governors ensured?: ¦ 6.21.1.3. L1e  L7e Nominal cut-off point no 1: ¦ 6.21.1.3.1. L1e  L7e Engine/motor/drive-train rotation speed at which cut-off starts under load: ¦ min-1 6.21.1.3.2. L1e  L7e Maximum rotation speed at the minimum engine load: ¦ min-1 6.21.1.4. L1e  L7e Nominal cut-off point no 2: ¦ 6.21.1.4.1 L1e  L7e Engine/motor/drive-train rotation speed at which cut-off starts under load(4): ¦ min-1 6.21.1.4.2. L1e  L7e Maximum rotation speed at the minimum engine load: ¦ min-1 6.21.1.5. L1e  L7e The stated purpose of governor(s): maximum design vehicle speed limitation/maximum power limitation/engine over-speed protection(4): ¦ 7. INFORMATION ON VEHICLE CONSTRUCTION 7.1. Coupling devices and attachments 7.1.1. L1e  L7e L-category vehicle equipped with coupling device: yes/no/optional(4) 7.1.2. L1e  L7e Guidelines and information for consumers in all EU languages regarding the impact on the driveability of using a trailer with an L-category vehicle included in the owner's manual: yes/no(4) 7.1.3. L1e  L7e For coupling-device approved as separate technical unit: installation and operating instructions added to documentation: yes/no(4) 7.1.4. L1e  L7e Photographs and/or drawings showing the position and the construction of the coupling-devices: ¦ 7.1.5. L1e  L7e Instructions for attaching the coupling-type to the vehicle and photographs or drawings of the fixing points on the vehicle as stated by the manufacturer; additional information, if the use of the coupling-type is restricted to certain variants or versions of the vehicle type: ¦ 7.1.6. L1e  L7e Attachment points for a secondary coupling and/or breakaway cable (drawings and pictures may be used as appropriate): yes/no(4) 7.2. Devices to prevent unauthorised use 7.2.1. Protective device 7.2.1.1. L1e  L7e Summary description of protective device(s) used: ¦ 7.2.2. Vehicle immobiliser 7.2.2.1. L1e  L7e Technical description of the vehicle immobiliser and of the measures taken against inadvertent activation: ¦ 7.2.3. Alarm system 7.2.3.1. L1e  L7e Description of the alarm system and of the vehicle parts involved in its installation: ¦ 7.2.3.2. L1e  L7e List of the main components comprising the alarm system: ¦ 7.3. Electromagnetic compatibility (EMC) 7.3.1. L1e  L7e Requirements under UNECE Regulation No 10 (OJ L 254, 20.9.2012, p. 1) are met with relevant documentation included in the information document: yes/no(4) 7.3.2. L1e  L7e Table or drawing of radio-interference control equipment: ¦ 7.3.3. L1e  L7e Particulars of the nominal value of the direct-current resistance, and, in the case of resistive ignition cables, of their nominal resistance per metre: ¦ 7.4. External projections 7.4.1. L1e  L7evehicles with bodywork General arrangement (drawing or photographs accompanied if necessary by dimensional details and/or text) indicating the position of the attached sections and views, of any parts of the exterior surface which can be regarded as critical for external projections, for example, and where relevant: bumpers, floor line, door and window pillars, air-intake grilles, radiator grille, windscreen wipers, rain gutter channels, handles, slide rails, flaps, door hinges and locks, hooks, eyes, winches, decorative trim, badges, emblems and recesses and any other parts of the exterior surface which can be regarded as critical (e.g. lighting equipment): ¦ 7.5. Fuel storage 7.5.1. Fuel tank(s) 7.5.1.1. Main fuel tank(s) 7.5.1.1.1. L1e  L7e Maximum capacity: ¦ 7.5.1.1.2. L1e  L7e Materials used: ¦ 7.5.1.1.3. L1e  L7e Fuel tank inlet: restricted orifice/label(4) ¦ 7.5.1.2. Reserve fuel tank(s) 7.5.1.2.1. L1e  L7e Maximum capacity: ¦ 7.5.1.2.2. L1e  L7e Materials used: ¦ 7.5.1.2.3. L1e  L7e Fuel tank inlet: restricted orifice/label(4) ¦ 7.5.1.3. L1e  L7e Drawing and technical description of the tank(s) with connections and lines of the breathing and venting system, locks, valves, fastening devices: ¦ 7.5.1.4. L1e  L7e Drawing clearly showing the position of the tank(s) in the vehicle: ¦ 7.5.1.5. L1e  L7e Drawing of the heat shield between tank and exhaust device: ¦ 7.5.2. Compressed natural gas (CNG) container(s) 7.5.2.1. L1e  L7e Applicable information document set out in UNECE regulation No 110 (10) as prescribed for vehicle category M1 shall supplement this information document with regards to the CNG tanks installed on the vehicle. 7.5.3. L1e  L7e Liquefied petroleum gas (LPG)container(s) 7.5.3.1. L1e  L7e Applicable information document set out in UNECE regulation No 67 (11) as prescribed for vehicle category M1 shall supplement this information document with regards to the LPG tanks installed on the vehicle. 7.6. On-board diagnostics (OBD) functional requirements 7.6.1 On-board diagnostics system 7.6.1.1. L1e  L7e Stage I: yes/no(4) and/or 7.6.1.2. L1e  L7e Stage II: yes/no(4) 7.6.2. OBD system general information 7.6.2.1. L3e L7e(10) Written description and/or drawing of the malfunction indicator (MI): ¦ 7.6.2.2. L3e L7e(10) List and purpose of all components monitored by the OBD system: ¦ 7.6.2.3. L3e  L7e(10) Written description (general working principles) for all OBD stage I circuit (open circuit, shorted low and high, rationality) and electronics (PCU/ECU internal and communication) diagnostics: ¦ 7.6.2.4. L3e L7e(10) Written description (general working principles) for all OBD stage I diagnostic functionality triggering any operating mode which significantly reduces engine torque in case of fault detection: ¦ 7.6.2.5. L3e  L7e(10) Written description of the communication protocol(s) supported: ¦ 7.6.2.6. L3e L7e(10) Physical location of diagnostic-connector (add drawings and photographs): ¦ 7.6.2.7. L3e  L7e(10) Written description in case of voluntary compliance with OBD stage II (general working principles): 7.6.2.7.1. L3e  L7e(10) Positive-ignition engines 7.6.2.7.1.1. L3e  L7e(10) Catalyst monitoring: ¦ 7.6.2.7.1.2. L3e  L7e(10) Misfire detection: ¦ 7.6.2.7.1.3. L3e  L7e(10) Oxygen sensor monitoring: ¦ 7.6.2.7.1.4. L3e  L7e(10) Other components monitored by the OBD system: ¦ 7.6.2.7.2. L3e  L7e(10) Compression-ignition engines 7.6.2.7.2.1. L3e  L7e(10) Catalyst monitoring: ¦ 7.6.2.7.2.2. L3e  L7e(10) Particulate filter monitoring: ¦ 7.6.2.7.2.3. L3e  L7e(10) Electronic fuelling system monitoring: ¦ 7.6.2.7.2.4. L3e  L7e(10) deNOx system monitoring: ¦ 7.6.2.7.2.5. L3e  L7e(10) Other components monitored by the OBD system: ¦ 7.6.2.7.3 L3e  L7e(10) Criteria for MI activation (fixed number of driving cycles or statistical method): ¦ 7.6.2.7.4. L3e  L7e(10) List of all OBD output codes and formats used (with explanation of each): ¦ 7.6.3. OBD compatibility The following additional information shall be provided by the vehicle manufacturer to enable the manufacture of OBD-compatible replacement or service parts, diagnostic tools and test equipment: 7.6.3.1. L3e  L7e(10) A comprehensive document describing all sensed components concerned with the strategy for fault detection and MI activation (fixed number of driving cycles or statistical method). This shall, include a list of relevant secondary sensed parameters for each component monitored by the OBD system. The document shall also list all OBD output codes and formats (with an explanation of each) used in association with individual emission-related powertrain components and individual non-emission-related components, where monitoring the component is used to determine MI activation. This shall contain, in particular, a comprehensive explanation for the data given in service $05 Test ID $ 21 to FF and the data given in service $06: ¦ 7.6.3.2. L3e  L7e(10) For vehicle types using a communication link in accordance with ISO 15765-4 Road vehicles, diagnostics on controller area network (CAN)  Part 4: requirements for emissions-related systems, the manufacturer shall provide a comprehensive explanation for the data given in service $06 Test ID $00 to FF, for each OBD monitor ID supported: ¦ 7.6.3.3. L3e  L7e(10) The information required above may be provided in table form as described below. Example OBD fault-code overview list Component Fault code Monitoring strategy Fault detection criteria MI activation criteria Secondary parameters Preconditioning Demonstration test Intake air temperature sensor open circuit P0xxxxzz Comparison with temperature model after cold start > 20 degr difference between measured and modelled intake air temperature 3rd cycle Coolant and intake air temperature sensor signals Two type I cycles Type I 7.6.3.4. L3e  L7e(10) Description of ETC diagnostic fault codes: ¦ 7.6.4. Communication protocol information The following information shall be referenced to a specific vehicle make, model and variant, or identified using other workable definitions such as VIN or vehicle and systems identification: 7.6.4.1. L3e  L7e(10) Any protocol information system needed to enable complete diagnostics in addition to the standards prescribed in point 3.8. of Appendix 1 to Annex XII to Commission Delegated Regulation (EU) No 44/2014, such as additional hardware or software protocol information, parameter identification, transfer functions, keep alive requirements, or error conditions; 7.6.4.2. L3e  L7e(10) Details of how to obtain and interpret all fault codes not in accordance with the standards prescribed in point 3.11. of Appendix 1 to Annex XII to Commission Delegated Regulation (EU) No 44/2014 7.6.4.3. L3e  L7e(10) A list of all available live data parameters including scaling and access information; 7.6.4.4. L3e  L7e(10) A list of all available functional tests including device activation or control and the means to implement them; 7.6.4.5. L3e  L7e(10) Details of how to obtain all component and status information, time stamps, pending DTC and freeze frames; 7.6.4.6. L3e  L7e(10) PCU/ECU identification and variant coding; 7.6.4.7. L3e  L7e(10) Details of how to reset service lights; 7.6.4.8. L3e  L7e(10) Location of diagnostic connector and connector details; 7.6.4.9. L3e  L7e(10) Engine code identification. 7.6.5. Test and diagnosis of OBD monitored components 7.6.5.1. L3e  L7e(10) A description of tests to confirm its functionality, at the component or in the harness: 7.7. Passenger handholds and footrests 7.7.1. Handholds 7.7.1.1. L1e  L7e Configuration: strap and/or handle(4) 7.7.1.3. L1e  L7e Photographs and/or drawings showing the location and the construction: 7.7.2. Footrests 7.7.2.1. L1e  L7e Photographs and/or drawings showing the location and the construction: 7.8. Registration plate space 7.8.1. L1e  L7e Location of rear registration plate (indicate variants where necessary; drawings may be used as appropriate): ¦ 7.8.1.1. L1e  L7e Height above road surface, upper edge: ¦ mm 7.8.1.2. L1e  L7e Height above road surface, lower edge: ¦ mm 7.8.1.3. L1e  L7e Distance of the centre line from the longitudinal median plane of the vehicle: ¦ mm 7.8.1.4. L1e  L7e Dimensions (length x width): ¦ mm x ¦ mm 7.8.1.5. L1e  L7e Inclination of the plane to the vertical: ¦ degr. 7.8.1.6. L1e  L7e Angle of visibility in the horizontal plane: ¦ degr 7.9. Stands 7.9.1. L1e, L3e Configuration: central and/or side(4): ¦ 7.9.2. L1e, L3e Construction material used: ¦ 7.9.3. L1e, L3e Photographs and drawings showing the location of the stand(s) in relation to the structure of the vehicle: ¦ 7.9.4. L1e, L3e Description of the method to prevent contact of the stand with the ground when the vehicle is being propelled: ¦ (1) OJ L 7, 10.1.2014, p. 1. (2) OJ L 25, 28.1.2014, p. 1. (3) Commission Delegated Regulation (EU) No 134/2014 of 16 December 2013 supplementing Regulation (EU) No 168/2013 of the European Parliament and of the Council with regard to environmental and propulsion unit performance requirements and amending Annex V thereof (OJ L 53, 21.2.2014, p. 1). (4) Contracting parties to the Revised 1958 Agreement. (5) To be indicated if not obtainable from the type-approval number. (6) The approval authority shall complete the references for the test reports, established by regulatory acts, for which no type-approval certificate is available. (7) OJ L 72, 14.3.2008, p. 1. (8) OJ L 120, 7.5.2011, p. 1. (9) Regulation (EC) No 79/2009 of the European Parliament and of the Council of 14 January 2009 on type-approval of hydrogen-powered motor vehicles, and amending Directive 2007/46/EC (OJ L 35, 4.2.2009, p. 32). (10) OJ L 120, 7.5.2011, p. 1. (11) OJ L 72, 14.3.2008, p. 1. (12) (+) Continuously variable transmission. (13) (+) x = yes - = no or not separately available o = optional. (14) (++) d = directly on control, indicator or tell-tale c = in close vicinity. (15) (+) x = yes - = no or not separately available o = optional. (16) (++) d = directly on control, indicator or tell-tale c = in close vicinity. Appendix 1 Model information document relating to EU type-approval of a type of/ a type of a vehicle with regard to(4) a tailpipe pollution-control system Item No (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19) : ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min 1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min 1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min 1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min 1at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min 1at A/F ratio: ¦ 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION UNIT PERFORMANCE 4.1. Tailpipe emission-control system 4.1.1. L1e  L7e Brief description and schematic drawing of the tailpipe emission-control system and its control: 4.1.2. Catalytic converter 4.1.2.1. L1e  L7e Configuration, number of catalytic converters and elements (information to be provided for each separate unit): ¦ 4.1.2.2. L1e  L7e Drawing with dimensions, shape and volume of the catalytic converter(s): ¦ 4.1.2.3. L1e  L7e Catalytic reaction: ¦ * 4.1.2.4. L1e  L7e Total charge of precious metals: ¦ * 4.1.2.5. L1e  L7e Relative concentration: ¦ * 4.1.2.6. L1e  L7e Substrate (structure and material): ¦ * 4.1.2.7. L1e  L7e Cell density: ¦ * 4.1.2.8. L1e  L7e Casing for the catalytic converter(s): ¦ 4.1.2.9. L1e  L7e Location of the catalytic converter(s) (place and reference distance in the exhaust line): ¦ 4.1.2.10. L1e  L7e Catalyst heat-shield: yes/no(4) 4.1.2.11. L1e  L7e Brief description and schematic drawing of the regeneration system/method of exhaust after-treatment systems and its control system: ¦ 4.1.2.11.1. L1e  L7e Normal operating temperature range: ¦ K 4.1.2.11.2. L1e  L7e Consumable reagents: yes/no(4) 4.1.2.11.3. L1e  L7e Brief description and schematic drawing of the reagent flow (wet) system and its control system: ¦ 4.1.2.11.4. L1e  L7e Type and concentration of reagent needed for catalytic action: ¦ 4.1.2.11.5. L1e  L7e Normal operational temperature range of reagent: ¦ K 4.1.2.12. L1e  L7e Identifying part number: ¦ 4.1.3. Oxygen sensor(s) 4.1.3.1. L1e  L7e Oxygen sensor component(s) drawing(s): ¦ 4.1.3.2. L1e  L7e Drawing of exhaust device with oxygen sensor location(s) (dimensions relative to exhaust valves): ¦ 4.1.3.3. L1e  L7e Control range(s): ¦ 4.1.3.4. L1e  L7e Identifying part number(s): ¦ 4.1.3.5. L1e  L7e Description of oxygen sensor heating system and heating strategy: ¦ 4.1.3.6. L1e  L7e Oxygen sensor heat shield(s): yes/no(4) 4.1.4. Secondary air-injection (air-inject in exhaust) 4.1.4.1. L1e  L7e Brief description and schematic drawing of the secondary air-injection system and its control system: ¦ 4.1.4.2. L1e  L7e Configuration (mechanical, pulse air, air pump etc.)(4): ¦ 4.1.4.3. L1e  L7e Working principle: ¦ 4.1.5. External exhaust gas recirculation (EGR) 4.1.5.1. L1e  L7e Brief description and schematic drawing of the EGR system (exhaust flow) and its control system: ¦ 4.1.6. Particulate filter 4.1.6.1. L1e  L7e PT component drawing with dimensions, shape and capacity of the particulate filter: ¦ 4.1.6.2. L1e  L7e Design of the particulate filter: ¦ 4.1.6.3. L1e  L7e Brief description and schematic drawing of the particulate filter and its control system: ¦ 4.1.6.4. L1e  L7e Location (reference distance in the exhaust line): ¦ 4.1.6.5. L1e  L7e Method or system of regeneration, description and drawing: ¦ 4.1.6.6. L1e  L7e Identifying part number: ¦ 4.1.7. Lean NOx trap 4.1.7.1. L1e  L7e Operation principle of lean NOx trap: ¦ 4.1.8. Additional tailpipe emission-control devices (if any not covered under another heading) 4.1.8.1. L1e  L7e Working principle: ¦ 5. VEHICLE PROPULSION FAMILY 5.1. L1e  L7e To define the vehicle propulsion family, the manufacturer shall submit the information required for classification criteria set out in point 3 of Annex XI to Commission Delegated Regulation (EU) No 134/2014, if not already provided in the information document. Appendix 2 Model information document relating to EU type-approval of a type of/a type of a vehicle with regard to(4) a crankcase and evaporative emissions system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : ¦ 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19) : ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION UNIT PERFORMANCE 4.2. Crankcase emission control system 4.2.1. L1e  L7e Configuration of crank-case gas recycling system (breather system, positive crank-case ventilation system, other)(4) (description and drawings). 4.3. Evaporative emission control system 4.3.1. L1e  L7e Evaporative emissions control system: yes/no(4) 4.3.2. L1e  L7e Drawing of the evaporative control system: ¦ 4.3.3. L1e  L7e Drawing of the canister (including dimensions and indicating vent and purge mechanism): ¦ 4.3.4. L1e  L7e Working capacity: ¦ g 4.3.5. L1e  L7e Adsorption material: ¦ (e.g. charcoal, carbon, synthetic, ¦) 4.3.6. L1e  L7e Housing material: ¦ (e.g. plastic, steel, ¦) 4.3.7. L1e  L7e Schematic drawing of the fuel tank, indicating capacity and material: ¦ 4.3.8. L1e  L7e Drawing of the heat-shield between tank and exhaust device: ¦ 5. VEHICLE PROPULSION FAMILY 5.1. L1e  L7e To define the vehicle propulsion family, the manufacturer shall submit the information required for classification criteria set out in point 3 of Annex XI to Commission Delegated Regulation (EU) No 134/2014, if not already provided in the information document. Appendix 3 Model information document relating to EU type-approval of a type of/a type of a vehicle with regard to(4) an on-board diagnostic (OBD) system Item No (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19) : ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION UNIT PERFORMANCE 4.0 General information on environmental and propulsion performance 4.0.1. L1e  L7e Environmental step(16): Euro ¦ (3/4/5) (4) 5. VEHICLE PROPULSION FAMILY 5.1. L1e  L7e To define the vehicle propulsion family, the manufacturer shall submit the information required for classification criteria set out in point 3 of Annex XI to Commission Delegated Regulation (EU) No 134/2014, if not already provided in the information document. 7. INFORMATION ON VEHICLE CONSTRUCTION 7.6. On-board diagnostics (OBD) functional requirements 7.6.1 On-board diagnostics system 7.6.1.1. L1e  L7e Stage I: yes/no(4) and/or 7.6.1.2. L1e  L7e Stage II: yes/no(4) 7.6.2. OBD system general information 7.6.2.1. L3e  L7e(10) Written description and/or drawing of the malfunction indicator (MI): ¦ 7.6.2.2. L3e  L7e(10) List and purpose of all components monitored by the OBD system: ¦ 7.6.2.3. L3e  L7e(10) Written description (general working principles) for all OBD stage I circuit (open circuit, shorted low and high, rationality) and electronics (PCU/ECU internal and communication) diagnostics: ¦ 7.6.2.4. L3e  L7e(10) Written description (general working principles) for all OBD stage I diagnostic functionality triggering any operating mode which significantly reduces engine torque in case of fault detection: ¦ 7.6.2.5. L3e  L7e(10) Written description of the communication protocol(s) supported: ¦ 7.6.2.6. L3e  L7e(10) Physical location of diagnostic-connector (add drawings and photographs): ¦ 7.6.2.7. L3e  L7e(10) Written description in case of voluntary compliance with OBD stage II (general working principles): 7.6.2.7.1. L3e  L7e(10) Positive-ignition engines 7.6.2.7.1.1. L3e  L7e(10) Catalyst monitoring: ¦ 7.6.2.7.1.2. L3e  L7e(10) Misfire detection: ¦ 7.6.2.7.1.3. L3e  L7e(10) Oxygen sensor monitoring: ¦ 7.6.2.7.1.4. L3e  L7e(10) Other components monitored by the OBD system: ¦ 7.6.2.7.2. L3e  L7e(10) Compression-ignition engines 7.6.2.7.2.1. L3e  L7e(10) Catalyst monitoring: ¦ 7.6.2.7.2.2. L3e  L7e(10) Particulate filter monitoring: ¦ 7.6.2.7.2.3. L3e  L7e(10) Electronic fuelling system monitoring: ¦ 7.6.2.7.2.4. L3e  L7e(10) deNOx system monitoring: ¦ 7.6.2.7.2.5. L3e  L7e(10) Other components monitored by the OBD system: ¦ 7.6.2.7.3 L3e  L7e(10) Criteria for MI activation (fixed number of driving cycles or statistical method): ¦ 7.6.2.7.4. L3e  L7e(10) List of all OBD output codes and formats used (with explanation of each): ¦ 7.6.3. OBD compatibility The following additional information shall be provided by the vehicle manufacturer to enable the manufacture of OBD-compatible replacement or service parts, diagnostic tools and test equipment: 7.6.3.1. L3e  L7e(10) A comprehensive document describing all sensed components concerned with the strategy for fault detection and MI activation (fixed number of driving cycles or statistical method). This shall, include a list of relevant secondary sensed parameters for each component monitored by the OBD system. The document shall also list all OBD output codes and formats (with an explanation of each) used in association with individual emission-related powertrain components and individual non-emission-related components, where monitoring the component is used to determine MI activation. This shall contain, in particular, a comprehensive explanation for the data given in service $05 Test ID $ 21 to FF and the data given in service $06: ¦ 7.6.3.2. L3e  L7e(10) For vehicle types using a communication link in accordance with ISO 15765-4 Road vehicles, diagnostics on controller area network (CAN)  Part 4: requirements for emissions-related systems, the manufacturer shall provide a comprehensive explanation for the data given in service $06 Test ID $00 to FF, for each OBD monitor ID supported: ¦ 7.6.3.3. L3e  L7e(10) The information required above may be provided in table form as described below. Example OBD fault-code overview list Component Fault code Monitoring strategy Fault detection criteria MI activation criteria Secondary parameters Preconditioning Demonstration test Intake air temperature sensor open circuit P0xxxxzz Comparison with temperature model after cold start > 20 degr difference between measured and modelled intake air temperature 3rd cycle Coolant and intake air temperature sensor signals Two type I cycles Type I 7.6.3.4. L3e  L7e(10) Description of ETC diagnostic fault codes: ¦ 7.6.3.5. L3e  L7e(10) Description of the default modes in case of an ETC failure which a driver may experience in case of an ETC failure 7.6.4. Communication protocol information The following information shall be referenced to a specific vehicle make, model and variant, or identified using other workable definitions such as VIN or vehicle and systems identification: 7.6.4.1. L3e  L7e(10) Any protocol information system needed to enable complete diagnostics in addition to the standards prescribed in point 3.8. of Appendix 1 to Annex XII to Commission Delegated Regulation (EU) No 134/2014, such as additional hardware or software protocol information, parameter identification, transfer functions, keep alive requirements, or error conditions; 7.6.4.2. L3e  L7e(10) Details of how to obtain and interpret all fault codes not in accordance with the standards prescribed in point 3.1 of Appendix 1 to Annex XII to Commission Delegated Regulation (EU) No 134/2014; 7.6.4.3. L3e  L7e(10) A list of all available live data parameters including scaling and access information; 7.6.4.4. L3e  L7e(10) A list of all available functional tests including device activation or control and the means to implement them; 7.6.4.5. L3e  L7e(10) Details of how to obtain all component and status information, time stamps, pending DTC and freeze frames; 7.6.4.6. L3e  L7e(10) PCU/ECU identification and variant coding; 7.6.4.7. L3e  L7e(10) Details of how to reset service lights; 7.6.4.8. L3e  L7e(10) Location of diagnostic connector and connector details; 7.6.4.9. L3e  L7e(10) Engine code identification. 7.6.5. Test and diagnosis of OBD monitored components 7.6.5.1. L3e  L7e(10) A description of tests to confirm its functionality, at the component or in the harness: Appendix 4 Model information document relating to EU type-approval of a type of/a type of a vehicle with regard to(4) a sound level system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19) : ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min-1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min-1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min-1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min-1at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min-1at A/F ratio: ¦ 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION UNIT PERFORMANCE 4.0 General information on environmental and propulsion performance 4.0.2. Sound level 4.0.2.1 L1e  L7e Stationary: ¦ dB(A) at engine speed: ¦ min-1 4.0.2.2. L1e  L7e Drive-by: ¦ dB(A) 4.4. Additional information on environmental and propulsion unit performance 4.4.3. L1e  L7e Applicable information document set out in respectively UN Regulation No 9, 41 or 63 shall supplement this information document with regard to the sound level. Appendix 5 Model information document relating to EU type-approval of a type of/a type of a vehicle with regard to(4) a propulsion unit performance system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : ¦ 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19) : ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min 1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min 1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min 1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min 1 at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 3. GENERAL POWERTRAIN CHARACTERISTICS 3.3. Pure electric and hybrid electric propulsion and control 3.3.3.4. L1e  L7e 15/30(4) minutes power(27): ¦ kW 3.9. Cycles designed to pedal 3.9.1. L1e Ratio manpower/electric power: ¦ 3.9.2. L1e Maximum assistance factor: ¦ 3.9.3. L1e Maximum vehicle speed for which the electric motor gives assistance: ¦ km/h 3.9.4. L1e Switch-off distance: ¦ m Appendix 6 Model information document relating to EU type-approval of a pollution-control device as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : ¦ 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min-1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min-1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min-1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min-1at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min-1at A/F ratio: ¦ 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION UNIT PERFORMANCE 4.0 General information on environmental and propulsion performance 4.0.1. L1e L7e Environmental step(16): Euro ¦ (3/4/5) (4) 4.1. Tailpipe emission-control system 4.1.1. L1e  L7e Brief description and schematic drawing of the tailpipe emission-control system and its control: ¦ 4.1.2. Catalytic converter 4.1.2.1. L1e  L7e Configuration, number of catalytic converters and elements (information to be provided for each separate unit): ¦ 4.1.2.2. L1e  L7e Drawing with dimensions, shape and volume of the catalytic converter(s): ¦ 4.1.2.3. L1e  L7e Catalytic reaction: ¦ * 4.1.2.4. L1e  L7e Total charge of precious metals: ¦ * 4.1.2.5. L1e  L7e Relative concentration: ¦ * 4.1.2.6. L1e  L7e Substrate (structure and material): ¦ * 4.1.2.7. L1e  L7e Cell density: ¦ * 4.1.2.8. L1e  L7e Casing for the catalytic converter(s): ¦ 4.1.2.9. L1e  L7e Location of the catalytic converter(s) (place and reference distance in the exhaust line): ¦ 4.1.2.10. L1e  L7e Catalyst heat-shield: yes/no(4) 4.1.2.11. L1e  L7e Brief description and schematic drawing of the regeneration system/method of exhaust after-treatment systems and its control system: ¦ 4.1.2.11.1. L1e  L7e Normal operating temperature range: ¦ K 4.1.2.11.2. L1e  L7e Consumable reagents: yes/no(4) 4.1.2.11.3. L1e  L7e Brief description and schematic drawing of the reagent flow (wet) system and its control system: ¦ 4.1.2.11.4. L1e  L7e Type and concentration of reagent needed for catalytic action: ¦ 4.1.2.11.5. L1e  L7e Normal operational temperature range of reagent: ¦ K 4.1.2.11.6. L1e  L7e Frequency of reagent refill: continuous/maintenance(4) 4.1.2.12. L1e  L7e Identifying part number: 4.1.3. Oxygen sensor(s) 4.1.3.1. L1e  L7e Oxygen sensor component(s) drawing(s): ¦ 4.1.3.2. L1e  L7e Drawing of exhaust device with oxygen sensor location(s) (dimensions relative to exhaust valves): ¦ 4.1.3.3. L1e  L7e Control range(s): ¦ 4.1.3.4. L1e  L7e Identifying part number(s): ¦ 4.1.3.5. L1e  L7e Description of oxygen sensor heating system and heating strategy: ¦ 4.1.3.6. L1e  L7e Oxygen sensor heat shield(s): yes/no(4) 4.1.4. Secondary air-injection (air-inject in exhaust) 4.1.4.1. L1e  L7e Brief description and schematic drawing of the secondary air-injection system and its control system: ¦ 4.1.4.2. L1e  L7e Configuration (mechanical, pulse air, air pump etc.)(4): ¦ 4.1.4.3. L1e  L7e Working principle: ¦ 4.1.5. External exhaust gas recirculation (EGR) 4.1.5.1. L1e  L7e Brief description and schematic drawing of the EGR system (exhaust flow) and its control system: ¦ 4.1.5.2. L1e  L7e Characteristics: ¦ 4.1.6. Particulate filter 4.1.6.1. L1e  L7e PT component drawing with dimensions, shape and capacity of the particulate filter: ¦ 4.1.6.2. L1e  L7e Design of the particulate filter: ¦ 4.1.6.3. L1e  L7e Brief description and schematic drawing of the particulate filter and its control system: ¦ 4.1.6.4. L1e  L7e Location (reference distance in the exhaust line): ¦ 4.1.6.5. L1e  L7e Method or system of regeneration, description and drawing: ¦ 4.1.7. Lean NOx trap 4.1.7.1. L1e  L7e Operation principle of lean NOx trap: ¦ 4.1.8. Additional tailpipe emission-control devices (if any not covered under another heading) 4.1.8.1. L1e  L7e Working principle: ¦ Appendix 7 Model information document relating to EU type-approval of a noise-abatement device as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min-1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min-1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min-1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min-1 at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min-1at A/F ratio: ¦ 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION UNIT PERFORMANCE 4.0 General information on environmental and propulsion performance 4.0.1. L1e  L7e Environmental step(16): Euro ¦ (3/4/5) (4) 4.0.2. Sound level 4.0.2.1 L1e  L7e Stationary: ¦ dB(A) at engine speed: ¦ min-1 4.0.2.2. L1e  L7e Drive-by: ¦ dB(A) 4.4. Additional information on environmental and propulsion unit performance 4.4.4. L1e  L7e Applicable information document set out in respectively UN Regulation No 92 shall supplement this information document with regards to the noise-abatement devices installed on the vehicle. Appendix 8 Model information document relating to EU type-approval of an exhaust (pollution-control device and noise-abatement device) as a STU (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : ¦ 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min 1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min-1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min 1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min 1 at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 4. GENERAL INFORMATION ON ENVIRONMENTAL AND PROPULSION UNIT PERFORMANCE 4.0 General information on environmental and propulsion performance 4.0.1. L1e  L7e Environmental step(16): Euro ¦ (3/4/5) (4) 4.0.2. Sound level 4.0.2.1 L1e  L7e Stationary: ¦ dB(A) at engine speed: ¦ min-1 4.0.2.2. L1e  L7e Drive-by: ¦ dB(A) 4.1. Tailpipe emission-control system 4.1.1. L1e  L7e Brief description and schematic drawing of the tailpipe emission-control system and its control: ¦ 4.1.2. Catalytic converter 4.1.2.1. L1e  L7e Configuration, number of catalytic converters and elements (information to be provided for each separate unit): ¦ 4.1.2.2. L1e  L7e Drawing with dimensions, shape and volume of the catalytic converter(s): ¦ 4.1.2.3. L1e  L7e Catalytic reaction: ¦ * 4.1.2.4. L1e  L7e Total charge of precious metals: ¦ * 4.1.2.5. L1e  L7e Relative concentration: ¦ * 4.1.2.6. L1e  L7e Substrate (structure and material): ¦ * 4.1.2.7. L1e  L7e Cell density: ¦ * 4.1.2.8. L1e  L7e Casing for the catalytic converter(s): ¦ 4.1.2.9. L1e  L7e Location of the catalytic converter(s) (place and reference distance in the exhaust line): ¦ 4.1.2.10. L1e  L7e Catalyst heat-shield: yes/no(4) 4.1.2.11. L1e  L7e Brief description and schematic drawing of the regeneration system/method of exhaust after-treatment systems and its control system: ¦ 4.1.2.11.1. L1e  L7e Normal operating temperature range: ¦ K 4.1.2.11.2. L1e  L7e Consumable reagents: yes/no(4) 4.1.2.11.3. L1e  L7e Brief description and schematic drawing of the reagent flow (wet) system and its control system: ¦ 4.1.2.11.4. L1e  L7e Type and concentration of reagent needed for catalytic action: 4.1.2.11.5. L1e  L7e Normal operational temperature range of reagent: ¦ K 4.1.2.11.6. L1e  L7e Frequency of reagent refill: continuous/maintenance(4) 4.1.2.12. L1e  L7e Identifying part number: ¦ 4.1.3. Oxygen sensor(s) 4.1.3.1. L1e  L7e Oxygen sensor component(s) drawing(s): ¦ 4.1.3.2. L1e  L7e Drawing of exhaust device with oxygen sensor location(s) (dimensions relative to exhaust valves): ¦ 4.1.3.3. L1e  L7e Control range(s): ¦ 4.1.3.4. L1e  L7e Identifying part number(s): ¦ 4.1.3.5. L1e  L7e Description of oxygen sensor heating system and heating strategy: ¦ 4.1.3.6. L1e  L7e Oxygen sensor heat shield(s): yes/no(4) 4.1.4. Secondary air-injection (air-inject in exhaust) 4.1.4.1. L1e  L7e Brief description and schematic drawing of the secondary air-injection system and its control system: ¦ 4.1.4.2. L1e  L7e Configuration (mechanical, pulse air, air pump etc.)(4): ¦ 4.1.4.3. L1e  L7e Working principle: ¦ 4.1.5. External exhaust gas recirculation (EGR) 4.1.5.1. L1e  L7e Brief description and schematic drawing of the EGR system (exhaust flow) and its control system: ¦ 4.1.5.2. L1e  L7e Characteristics: ¦ 4.1.5.3. L1e  L7e Water-cooled EGR system: yes/no (4) 4.1.5.4. L1e  L7e Air-cooled EGR system: yes/no (4) 4.1.6. Particulate filter 4.1.6.1. L1e  L7e PT component drawing with dimensions, shape and capacity of the particulate filter: ¦ 4.1.6.2. L1e  L7e Design of the particulate filter: ¦ 4.1.6.3. L1e  L7e Brief description and schematic drawing of the particulate filter and its control system: ¦ 4.1.6.4. L1e  L7e Location (reference distance in the exhaust line): ¦ 4.1.6.5. L1e  L7e Method or system of regeneration, description and drawing: ¦ 4.1.7. Lean NOx trap 4.1.7.1. L1e  L7e Operation principle of lean NOx trap: ¦ 4.1.8. Additional tailpipe emission-control devices (if any not covered under another heading) 4.1.8.1. L1e  L7e Working principle: 4.4. Additional information on environmental and propulsion unit performance 4.4.4. L1e  L7e Applicable information document set out in respectively UN Regulation No 92 shall supplement this information document with regards to the noise-abatement devices installed on the vehicle. Appendix 9 Model information document relating to EU type-approval of a type of a type of a vehicle with regard to(4) a braking system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19) : ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min-1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min-1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min-1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min-1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min-1 at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min-1 at A/F ratio: ¦ 2. MASSES AND DIMENSIONS (in kg and mm.) Refer to drawings where applicable 2.1 Range of vehicle mass (overall) 2.1.1. L1e  L7e Mass in running order: ¦ kg 2.1.1.1. L1e  L7e Distribution of mass in running order between the axles: ¦ kg 2.1.3. L1e  L7e Technically permissible maximum laden mass: ¦ kg 2.1.3.1. L1e  L7e Technically permissible maximum mass on front axle: ¦ kg 2.1.3.2. L1e  L7e Technically permissible maximum mass on rear axle: ¦ kg 2.1.3.3. L4e Technically permissible maximum mass on sidecar axle: ¦ kg 6. INFORMATION ON FUNCTIONAL SAFETY 6.2. Braking, including anti-lock and combined braking systems 6.2.1. L1e  L7e Characteristics of the brakes, including details and drawings of the drums, discs, hoses, make and type of shoe/pad assemblies and/or linings, effective braking areas, radius of drums, shoes or discs, mass of drums, adjustment devices, relevant parts of the axle(s) and suspension, levers, pedals (4): ¦ 6.2.2. L1e  L7e Operating diagram, description and/or drawing of the braking system, including details and drawings of the transmission and controls as well as a brief description of the electrical and/or electronic components used in the braking system(4): 6.2.2.1. L1e  L7e Front, rear and sidecar brakes, disc and/or drum(4): 6.2.2.2. L1e  L7e Parking braking system: ¦ 6.2.2.3. L1e  L7e Any additional braking system: ¦ 6.2.3. L1e  L7e Vehicle is equipped to tow a trailer with no brake/overrun brake/electric/pneumatic/hydraulic service brakes: yes/no(4): ¦ 6.2.4. L1e  L7e Anti-lock/Combined braking system 6.2.4.1. L1e  L7e Anti-lock braking system: yes/no/optional(4) 6.2.4.2. L1e  L7e Combined braking system: yes/no/optional(4) 6.2.4.3. L1e  L7e Anti-lock and combined braking system: yes/no/optional(4) 6.2.4.4. L1e  L7e Schematic drawing(s): ¦ 6.2.5. L1e  L7e Hydraulic reservoir(s): ¦ 6.2.6. L1e  L7e Particular characteristics of the braking system(s): ¦ 6.2.6.1. L1e  L7e Brake shoes and/or pads(4): ¦ 6.2.6.2. L1e  L7e Linings and/or pads (indicate make, type, grade of material or identification mark): ¦ 6.2.6.3. L1e  L7e Brake levers and/or pedals(4): ¦ 6.2.6.4. L1e  L7e Other devices (where applicable): drawing and description: ¦ Appendix 10 Model information document relating to EU type-approval of a type of/a type of a vehicle with regard to(4) an installation of lighting and light-signalling devices system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19): ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.11. Installation of lighting, light-signalling devices, including automatic switching of lighting 6.11.1. L1e  L7e List of all devices (mentioning the number, make(s),type, component type-approval mark(s), the maximum intensity of the main-beam headlamps, colour, the corresponding tell-tale): ¦ 6.11.2. L1e  L7e Diagram showing the location of the lighting and light-signalling devices: ¦ 6.11.3. L1e  L7e Hazard warning lamps: ¦ 6.11.4. L1e  L7e Brief description of the electrical and/or electronic components used in the lighting system and in the light-signalling system: ¦ 6.11.5. L1e  L7e For every lamp and reflector, supply the following information (in writing and/or by diagram): 6.11.5.1. L1e  L7e Drawing showing the extent of the illuminating surface: ¦ 6.11.5.2. L1e  L7e Method used to define the apparent surface in accordance with point 2.10 of UNECE Regulation No 48 (OJ L 323, 6.12.2011, p. 46): ¦ 6.11.5.3. L1e  L7e Axis of reference and centre of reference: ¦ 6.11.5.4. L1e  L7e Method of operation of concealable lamps: ¦ 6.11.6. L1e  L7e Description/drawing and type of headlamp levelling device (e.g. automatic, stepwise manually adjustable, continuously manually adjustable)(4): ¦ 6.11.6.1. L1e  L7e Control device: ¦ 6.11.6.2. L1e  L7e Reference marks: ¦ 6.11.6.3. L1e  L7e Marks assigned for loading conditions: ¦ Appendix 11 Model information document relating to EU type-approval of a type of/a type of a vehicle with regard to(4) a roll-over protective structure (ROPS) system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units(19): ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.13. Rollover protective structure (ROPS) 6.13.1. L7e-B2 Detailed technical description, position, fixing, etc. (including photographs or drawings): ¦ 6.13.2. ROPS by Frame(4) 6.13.2.1. L7e-B2 Internal and external dimensions: ¦ 6.13.2.2. L7e-B2 Material(s) and method of construction: ¦ 6.13.3. ROPS by Cab (4) 6.13.3.1. L7e-B2 Other weather protection arrangements (description): ¦ 6.13.3.2. L7e-B2 Internal and external dimensions: ¦ 6.13.4. ROPS by Roll bar(s) mounted at front/rear(4), fold-down/not fold down (4) 6.13.4.1. L7e-B2 Dimensions: ¦ 6.13.4.2. L7e-B2 Material(s) and method of construction: ¦ Appendix 12 Model information document relating to EU type-approval of a type of/a type of a vehicle with regard to (4) an installation of tyres system Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ 0.11. L1e  L7e Type-approval marks for components and separate technical units (19): ¦ 0.11.1. L1e  L7e Method of attachment: ¦ 0.11.2. L1e  L7e Photographs and/or drawings of the location of the type-approval mark (completed example with dimensions): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed (22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min 1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min 1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min 1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min 1at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min 1at A/F ratio: ¦ 2. MASSES AND DIMENSIONS (in kg and mm.) Refer to drawings where applicable 2.1 Range of vehicle mass (overall) 2.1.1. L1e  L7e Mass in running order: ¦ kg 2.1.1.1. L1e  L7e Distribution of mass in running order between the axles: ¦ kg 2.1.2. L1e  L7e Actual mass: ¦ kg 2.1.2.1. L1e  L7e Distribution of actual mass between the axles: ¦ kg 2.1.3. L1e  L7e Technically permissible maximum laden mass: ¦ kg 2.1.3.1. L1e  L7e Technically permissible maximum mass on front axle: ¦ kg 2.1.3.2. L1e  L7e Technically permissible maximum mass on rear axle: ¦ kg 2.1.3.3. L4e Technically permissible maximum mass on sidecar axle: ¦ kg 2.1.5. L1e  L7e Maximum pay mass declared by manufacturer: ¦ kg 2.1.7. L1e  L7e Technically permissible maximum towable mass in case of (4): Braked: ¦ kg Unbraked: ¦ kg 2.1.7.1 L1e  L7e Technically permissible maximum laden mass of the combination: ¦ kg 2.1.7.2. L1e  L7e Technically permissible maximum mass at the coupling point: ¦ kg 6. INFORMATION ON FUNCTIONAL SAFETY 6.18. Tyres/wheels combination 6.18.1. Tyres: 6.18.1.1. Size designation 6.18.1.1.1. L1e  L7e Axle 1: ¦ 6.18.1.1.2. L1e  L7e Axle 2: ¦ 6.18.1.1.3. L4e Sidecar wheel: ¦ 6.18.1.2. L1e  L7e Minimum load-capacity index: ¦ with the maximum load on each tyre: ¦ kg 6.18.1.3. L1e  L7e Minimum-speed category symbol compatible with the theoretical maximum design vehicle speed: ¦ 6.18.1.4. L1e  L7e Tyre pressure(s) as recommended by the vehicle manufacturer: ¦ kPa 6.18.2. Wheels: 6.18.2.1. L1e  L7e Rim size(s): ¦ 6.18.2.2. L1e  L7e Categories of use compatible with the vehicle: ¦ 6.18.2.3. L1e  L7e Nominal rolling circumference: ¦ Appendix 13 Model information document relating to EU type-approval of an audible warning device as a component Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. L1e  L7e Vehicle(s) for which the system/separate technical unit is intended for (21): ¦ 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.1. Audible warning devices 6.1.1. L1e  L7e Summary description of device(s) used and their purpose: ¦ 6.1.2. L1e  L7e Drawing(s) showing the location of the audible warning device(s) in relation to the structure of the vehicle: ¦ 6.1.4. L1e  L7e Electrical/pneumatic circuit diagram: ¦ 6.1.4.1. L1e  L7e Voltage: AC/DC(4) 6.1.4.2. L1e  L7e Rated voltage or pressure: ¦ Appendix 14 Model information document relating to EU type-approval of a non-glazing front windscreen as a component/STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.5. Glazing, windscreen wipers and washers, and defrosting and demisting systems 6.5.1. Windscreen 6.5.1.1. L2e, L5e, L6e, L7e Materials used: ¦ 6.5.1.2. L2e, L5e, L6e, L7e Method of mounting: ¦ 6.5.1.3. L2e, L5e, L6e, L7e Angle of inclination: ¦ 6.5.1.4. L2e, L5e, L6e, L7e Windscreen accessories and the position in which they are fitted, together with a brief description of any electrical/electronic components: ¦ 6.5.1.5. L2e, L5e, L6e, L7e Drawing of the windscreen with dimensions: ¦ Appendix 15 Model information document relating to EU type-approval of a windscreen washer device as a component/STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.7. Windscreen washer 6.7.1. L2e, L5e, L6e, L7e Detailed technical description (including photographs or drawings): ¦ 6.7.2. L2e, L5e, L6e, L7e Capacity of the reservoir: ¦ l Appendix 16 Model information document relating to EU type-approval of a rearward visibility device as a component/STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.12. Rearward visibility 6.12.1. Rear-view mirrors (stating for each mirror) 6.12.1.1. L1e  L7e Drawing(s) for the identification of the mirror showing the position of the mirror relative to the vehicle structure: ¦ 6.12.1.3. L1e  L7e A brief description of the electronic components of the adjustment system: ¦ 6.12.2. L1e  L7e Devices for indirect vision other than mirrors 6.12.2.1. L1e  L7e Description of the device: ¦ 6.12.2.2. L1e  L7e In the case of a camera-monitor device, the detection distance (mm), contrast, luminance range, glare correction, display performance (black and white/colour(4)), image repetition frequency, luminance reach of the monitor(4): ¦ 6.12.2.3. L1e  L7e Sufficiently detailed drawings to identify the complete device, including installation instructions; the position for the EU type-approval mark has to be indicated on the drawings: ¦ Appendix 17 Model information document relating to EU type-approval of safety belts as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.14. Safety belts and/or other restraints 6.14.2. L2e, L4e, L5e-B, L6e-B, L7e Description of a specific type of belt, with one anchorage attached to the seat back-rest or incorporating an energy-dissipation device: ¦ 6.14.3. L2e, L4e, L5e-B, L6e-B, L7e Number and location of the anchorages: ¦ 6.14.4. L2e, L4e, L5e-B, L6e-B, L7e Brief description of electrical/electronic components: ¦ Appendix 18 Model information document relating to EU type-approval of a seating position (saddle/seat) as a component/STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 6. INFORMATION ON FUNCTIONAL SAFETY 6.16. Seating positions (saddles and seats) 6.16.1. L1e  L7e Number of seating positions: ¦ 6.16.1.1. L2e, L5e, L6e, L7e Location and arrangement(8): ¦ 6.16.2. L1e  L7e Seating position configuration: seat/saddle(4) 6.16.3. L1e  L7e Description and drawings of: 6.16.3.1. L1e  L7e The seats and their anchorages: ¦ 6.16.3.2. L1e  L7e The adjustment system: ¦ 6.16.3.3. L1e  L7e The displacement and locking systems: ¦ 6.16.3.4. L1e  L7e The seat-belt anchorages incorporated in the seat structure: ¦ 6.16.3.5. L1e  L7e The parts of the vehicle used as anchorages: ¦ 6.16.4. L2e, L4e, L5e-B, L6e-B, L7e Coordinates or drawing of the R-point(s) of all seating positions: ¦ 6.16.4.1. L2e, L4e, L5e-B, L6e-B, L7e Drivers seat: ¦ 6.16.4.2. L2e, L4e, L5e-B, L6e-B, L7e All other seating positions: ¦ 6.16.5. L1e  L7e Design torso angle: ¦ 6.16.5.1. L1e  L7e Drivers seat: ¦ 6.16.5.2. L1e  L7e All other seating positions: ¦ 6.16.6. L1e  L7e Range of seat adjustment: ¦ 6.16.6.1. L1e  L7e Drivers seat: ¦ 6.16.6.2. L1e  L7e All other seating positions: ¦ Appendix 19 Model information document relating to EU type-approval of a trailer coupling device as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed(22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min 1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min 1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min 1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min 1at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 2. MASSES AND DIMENSIONS (in kg and mm.) Refer to drawings where applicable 7. INFORMATION ON VEHICLE CONSTRUCTION 7.1. Coupling devices and attachments 7.1.1. L1e  L7e L-category vehicle equipped with coupling device: yes/no/optional(4) 7.1.2. L1e  L7e Guidelines and information for consumers in all EU languages regarding the impact on the driveability of using a trailer with an L-category vehicle included in the owner's manual: yes/no(4) 7.1.3. L1e  L7e For coupling-device approved as separate technical unit: installation and operating instructions added to documentation: yes/no(4) 7.1.4. L1e  L7e Photograph and/or drawings showing the position and the construction of the coupling-devices: ¦ 7.1.5. L1e  L7e Instructions for attaching the coupling-type to the vehicle and photographs or drawings of the fixing points on the vehicle as stated by the manufacturer; additional information, if the use of the coupling-type is restricted to certain variants or versions of the vehicle type: ¦ 7.1.6. L1e  L7e Attachment points for a secondary coupling and/or breakaway cable (drawings and pictures may be used as appropriate): yes/no(4) Appendix 20 Model information document relating to EU type-approval of devices to prevent unauthorised use as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for(21) : 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 7. INFORMATION ON VEHICLE CONSTRUCTION 7.2. Devices to prevent unauthorised use 7.2.1. Protective device 7.2.1.1. L1e  L7e Summary description of protective device(s) used: ¦ 7.2.2. Vehicle immobiliser 7.2.2.1. L1e  L7e Technical description of the vehicle immobiliser and of the measures taken against inadvertent activation: ¦ 7.2.3. Alarm system 7.2.3.1. L1e  L7e Description of the alarm system and of the vehicle parts involved in its installation:. ¦ 7.2.3.2. L1e  L7e List of the main components comprising the alarm system: ¦ Appendix 21 Model information document relating to EU type-approval of passenger handholds as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): ¦ 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 7. INFORMATION ON VEHICLE CONSTRUCTION 7.7. Passenger handholds and footrests 7.7.1. Handholds 7.7.1.1. L1e  L7e Configuration: strap and/or handle(4) 7.7.1.2. L1e  L7e Photographs and/or drawings showing the location and the construction: ¦ Appendix 22 Model information document relating to EU type-approval of footrests as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L1e  L7e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L1e  L7e Type: ¦ 0.8.1. L1e  L7e Commercial name(s) (if available): ¦ 0.8.2. L1e  L7e Type-approval number(s) (if available): ¦ 0.8.3. L1e  L7e Type-approval(s) issued on (date, if available): ¦ 0.9. L1e  L7e Company name and address of manufacturer: ¦ 0.9.1. L1e  L7e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L1e  L7e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): ¦ 0.10.1. L1e  L7e Type(17): ¦ 0.10.2. L1e  L7e Variant(17): ¦ 0.10.3. L1e  L7e Version(17): ¦ 0.10.4. L1e  L7e Commercial name(s) (if available): ¦ 0.10.5. L1e  L7e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L1e  L7e Description of overall quality-assurance management systems. 7.7. Passenger handholds and footrests 7.7.2. Footrests 7.7.2.2. L1e  L7e Photographs and/or drawings showing the location and the construction: ¦ Appendix 23 Model information document relating to EU type-approval of a side-car as a STU Item No. (Sub) categories Detailed information B. General information concerning systems, components or separate technical units 0.7. L4e Make(s) (trade name(s) of manufacturer): ¦ 0.8. L4e Type: ¦ 0.8.1. L4e Commercial name(s) (if available): ¦ 0.8.2. L4e Type-approval number(s) (if available): ¦ 0.8.3. L4e Type-approval(s) issued on (date, if available): ¦ 0.9. Company name and address of manufacturer: ¦ 0.9.1. L4e Name(s) and address(es) of assembly plants: ¦ 0.9.2. L4e Name and address of manufacturers authorised representative, if any: ¦ 0.10. Vehicle(s) for which the system/separate technical unit is intended for (21): 0.10.1. L4e Type(17): ¦ 0.10.2. L4e Variant(17): ¦ 0.10.3. L4e Version(17): ¦ 0.10.4. L4e Commercial name(s) (if available): ¦ 0.10.5. L4e Category, subcategory and sub-subcategory of vehicle(2): ¦ C. General information concerning vehicle, systems, components or separate technical units 0.12. Conformity of production 0.12.1. L4e Description of overall quality-assurance management systems. 1. GENERAL CONSTRUCTION CHARACTERISTICS 1.8. Propulsion unit performance 1.8.1. L3e, L4e, L5e, L7e-A, L7e-B2 Declared maximum vehicle speed: ¦ km/h 1.8.2. L1e, L2e, L6e, L7e-B1, L7e-C Maximum design vehicle speed(22): ¦ km/h and gear in which it is reached: ¦ 1.8.3. L1e  L7e Maximum net power combustion engine: ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.4. L1e  L7e Maximum net torque combustion engine: ¦ Nm at ¦ min 1 at A/F ratio: ¦ 1.8.5. L1e  L7e Maximum continuous-rated power electric motor (15/30(4) minutes power(27)): ¦ kW at ¦ min 1 1.8.6. L1e  L7e Maximum continuous-rated torque electric motor: ¦ Nm at ¦ min 1 1.8.7. L1e  L7e Maximum continuous total power for propulsion(s): ¦ kW at ¦ min 1 at A/F ratio: ¦ 1.8.8. L1e  L7e Maximum continuous total torque for propulsion(s): ¦ Nm at ¦ min 1at A/F ratio: ¦ 1.8.9. L1e  L7e Maximum peak power for propulsion(s): ¦ kW at ¦ min 1at A/F ratio: ¦ 2. MASSES AND DIMENSIONS (in kg and mm.) Refer to drawings where applicable 2.1 Range of vehicle mass (overall) 2.1.1. L4e Mass in running order: ¦ kg 2.1.1.1. L4e Distribution of mass in running order between the axles: ¦ kg 2.1.2. L4e Actual mass: ¦ kg 2.1.2.1. L4e Distribution of actual mass between the axles: ¦ kg 2.1.3. L4e Technically permissible maximum laden mass: ¦ kg 2.1.3.1. L1e  L7e Technically permissible maximum mass on front axle: ¦ kg 2.1.3.2. L1e  L7e Technically permissible maximum mass on rear axle: ¦ kg 2.1.3.3. L4e Technically permissible maximum mass on sidecar axle: ¦ kg 2.1.4. L4e Maximum hill-starting ability at the maximum technically permissible mass declared by the manufacturer: ¦ % slope 2.1.5. L4e Maximum pay mass declared by manufacturer: ¦ kg 2.1.8. L4e Mass of the optional equipment: ¦ kg 2.2. Range of vehicle dimensions (overall) 2.2.1. L4e Length: ¦ mm 2.2.2. L4e Width: ¦ mm 2.2.3. L4e Height: ¦ mm 2.2.4. L4e Wheelbase: ¦ mm Wheelbase sidecar(28): ¦ mm 2.2.5. Track width 2.2.5.1. L4e equipped with twinned wheels Track width front: ¦ mm. 2.2.5.2. L4e equipped with twinned wheels Track width rear: ¦ mm. 2.2.5.3. L4e Track width sidecar: ¦ mm. 6. INFORMATION ON FUNCTIONAL SAFETY 6.2. Braking, including anti-lock and combined braking systems 6.2.1. L4e Characteristics of the brakes, including details and drawings of the drums, discs, hoses, make and type of shoe/pad assemblies and/or linings, effective braking areas, radius of drums, shoes or discs, mass of drums, adjustment devices, relevant parts of the axle(s) and suspension, levers, pedals (4): ¦ 6.2.2. L4e Operating diagram, description and/or drawing of the braking system, including details and drawings of the transmission and controls as well as a brief description of the electrical and/or electronic components used in the braking system(4) : ¦ 6.2.2.1. L4e Front, rear and sidecar brakes, disc and/or drum(4): ¦ 6.2.2.2. L4e Parking braking system: ¦ 6.2.2.3. L4e Any additional braking system: ¦ 6.2.4. L4e Anti-lock/Combined braking system 6.2.4.1. L4e Anti-lock braking system: yes/no/optional(4) 6.2.4.2. L4e Combined braking system: yes/no/optional(4) 6.2.4.3. L4e Anti-lock and combined braking system: yes/no/optional(4) 6.2.4.4. L4e Schematic drawing(s): ¦ 6.2.5. L4e Hydraulic reservoir(s): ¦ 6.2.6. L4e Particular characteristics of the braking system(s): ¦ 6.2.6.1. L4e Brake shoes and/or pads(4): ¦ 6.2.6.2. L4e Linings and/or pads (indicate make, type, grade of material or identification mark):. ¦ 6.2.6.3. L4e Brake levers and/or pedals(4): ¦ 6.2.6.4. L4e Other devices (where applicable): drawing and description: ¦ 6.5. Glazing, windscreen wipers and washers, and defrosting and demisting systems 6.5.1. Windscreen 6.5.1.1. L4e Materials used: ¦ 6.5.1.2. L4e Method of mounting: ¦ 6.5.1.3. L4e Angle of inclination: ¦ 6.5.1.4. L4e Windscreen accessories and the position in which they are fitted, together with a brief description of any electrical/electronic components: ¦ 6.5.1.5. L4e Drawing of the windscreen with dimensions: ¦ 6.11. Installation of lighting, light-signalling devices, including automatic switching of lighting 6.11.1. L4e List of all devices (mentioning the number, make(s),type, component type-approval mark(s), the maximum intensity of the main-beam headlamps, colour, the corresponding tell-tale): ¦ 6.11.2. L4e Diagram showing the location of the lighting and light-signalling devices: ¦ 6.11.3. L4e Hazard warning lamps: ¦ 6.11.4. L4e Brief description of the electrical and/or electronic components used in the lighting system and in the light-signalling system: ¦ 6.11.5. L4e For every lamp and reflector, supply the following information (in writing and/or by diagram): ¦ 6.11.5.1. L4e Drawing showing the extent of the illuminating surface: ¦ 6.11.5.2. L4e Method used to define the apparent surface in accordance with point 2.10 of UNECE Regulation No 48 (OJ L 323, 6.12.2011, p. 46): ¦ 6.11.5.3. L4e Axis of reference and centre of reference: ¦ 6.11.5.4. L4e Method of operation of concealable lamps: ¦ 6.11.6. L4e Description/drawing and type of headlamp levelling device (e.g. automatic, stepwise manually adjustable, continuously manually adjustable)(4) : ¦ 6.11.6.1. L4e Control device: ¦ 6.11.6.2. L4e Reference marks: ¦ 6.11.6.3. L4e Marks assigned for loading conditions: ¦ 6.12. Rearward visibility 6.12.1. Rear-view mirrors (stating for each mirror) 6.12.1.1. L4e Drawing(s) for the identification of the mirror showing the position of the mirror relative to the vehicle structure: ¦ 6.12.1.2. L4e Details of the method of attachment including that part of the vehicle structure to which it is attached: ¦ 6.12.1.3. L4e A brief description of the electronic components of the adjustment system: ¦ 6.12.2. L4e Devices for indirect vision other than mirrors 6.12.2.1. L4e Description of the device: ¦ 6.12.2.2. L4e In the case of a camera-monitor device, the detection distance (mm), contrast, luminance range, glare correction, display performance (black and white/colour(4)), image repetition frequency, luminance reach of the monitor(4): ¦ 6.12.2.3. L4e Sufficiently detailed drawings to identify the complete device, including installation instructions; the position for the EU type-approval mark has to be indicated on the drawings: ¦ 6.14. Safety belts and/or other restraints 6.14.1. L4e Number and position of safety belts and restraint systems and seats on which they can be used, please fill out table below: (L = left side, R = right side, C = centre) Safety belt configuration and associated information Complete EU type-approval mark Variant, if applicable Belt adjustment device for height (indicate yes/no/optional) First row of seats C L = left, C= centre, R=right 6.14.2. L4e Description of a specific type of belt, with one anchorage attached to the seat back-rest or incorporating an energy-dissipation device: ¦ 6.14.3. L4e Number and location of the anchorages: ¦ 6.14.4. L4e Brief description of electrical/electronic components: ¦ 6.15. L4e Safety belt anchorages 6.15.1. L4e Photographs and/or drawings of the bodywork showing the true, effective location and dimensions of the anchorages, together with an indication of the R-point: ¦ 6.15.2. L4e Drawings of the anchorages and the parts of the vehicle structure to which they are attached (together with a statement on the nature of the materials used): ¦ 6.15.3. L4e Designation of the types of belts(14) authorised for attachment to the anchorages on the vehicle: ¦ Safety-belt anchorage configuration and associated information Anchorage location Vehicle structure Seat structure Centre seat Lower anchorages Upper anchorages right left 6.15.4. L4e Type-approval mark for each position: ¦ 6.15.5. L4e Special devices (example: seat-height adjustment, preloading device, etc.): ¦ 6.15.6. L4e Photographs and/or drawings of the bodywork showing the true, effective location and dimensions of the anchorages, together with an indication of the R-point: ¦ 6.15.7. L4e Observation: ¦ 6.16. Seating positions (saddles and seats) 6.16.1. L4e Number of seating positions: ¦ 6.16.1.1. L4e Location and arrangement(8): ¦ 6.16.2. L4e Seating position configuration: seat/saddle(4) 6.16.3. L4e Description and drawings of: ¦ 6.16.3.1. L4e The seats and their anchorages: ¦ 6.16.3.2. L4e The adjustment system: ¦ 6.16.3.3. L4e The displacement and locking systems: ¦ 6.16.3.4. L4e The seat-belt anchorages incorporated in the seat structure: ¦ 6.16.3.5. L4e The parts of the vehicle used as anchorages: ¦ 6.16.4. L4e Coordinates or drawing of the R-point(s) of all seating positions: ¦ 6.16.4.1. L4e Drivers seat: ¦ 6.16.4.2. L4e All other seating positions: ¦ 6.16.5. L4e Design torso angle: ¦ 6.16.6. L4e Range of seat adjustment: ¦ 6.16.6.1. L4e Drivers seat: ¦ 6.16.6.2. L4e All other seating positions: ¦ 6.17. Steer-ability, cornering properties and turn-ability 6.17.1. L4e Schematic diagram of steered axle(s) showing steering geometry: ¦ 6.17.2. Transmission and control of steering 6.17.2.1. L4e Configuration of steering transmission (specify for front and rear): ¦ 6.17.2.2. L4e Linkage to wheels (including other than mechanical means; specify for front and rear): ¦ 6.17.2.2.1. L4e A brief description of the electrical/electronic components: ¦ 6.17.2.3. L4e Diagram of the steering transmission: ¦ 6.17.2.4. L4e Schematic diagram(s) of the steering control(s): ¦ 6.17.2.5. L4e Range and method of adjustment of the steering control(s): ¦ 6.17.2.6. L4e Method of assistance: ¦ 6.17.3. Maximum steering angle of the wheels 6.17.3.1. L4e To the right: ¦ degrees; number of turns of the steering wheel (or equivalent data): 6.17.3.2. L4e To the left: ¦ degrees; number of turns of the steering wheel (or equivalent data): 6.18. Tyres/wheels combination 6.18.1. Tyres: 6.18.1.1. Size designation 6.18.1.1.1. L4e Axle 1: ¦ 6.18.1.1.2. L4e Axle 2: ¦ 6.18.1.1.3. L4e Sidecar wheel: ¦ 6.18.1.2. L4e Minimum load-capacity index: ¦ with the maximum load on each tyre: ¦ Kg 6.18.1.3. L4e Minimum-speed category symbol compatible with the theoretical maximum design vehicle speed: ¦ 6.18.1.4. L4e Tyre pressure(s) as recommended by the vehicle manufacturer: ¦ kPa 6.18.2. Wheels: 6.18.2.1. L4e Rim size(s): ¦ 6.18.2.2. L4e Categories of use compatible with the vehicle: ¦ 6.18.2.3. L4e Nominal rolling circumference: ¦ 6.20. Vehicle occupant protection, including interior fittings and vehicle doors 6.20.3. Interior protection for occupants) 6.20.3.1. L4e Photographs, drawings and/or an exploded view of the interior fittings, showing the parts in the passenger compartment and the materials used (with the exception of interior rear view mirrors, arrangement of controls, seats and the rear part of seats), roof and opening roof, backrest: ¦ 6.20.4. Head restraints 6.20.4.1. L4e Head restraints: integrated/detachable/separate(4) 6.20.4.2. L4e Detailed description of the head restraint, specifying in particular the nature of the padding material or materials and, where applicable, the position and specifications of the braces and anchorage pieces for the type of seat for which approval is sought: ¦ 6.20.4.3. L4e In the case of a separate head restraint 6.20.4.3.1. L4e Detailed description of the structural zone to which the head restraint is intended to be fixed: ¦ 6.20.4.3.2. L4e Scale drawings of the significant parts of the structure and the head restraint: ¦ 7. INFORMATION ON VEHICLE CONSTRUCTION 7.4. External projections 7.4.1. L4e General arrangement (drawing or photographs accompanied if necessary by dimensional details and/or text) indicating the position of the attached sections and views, of any parts of the exterior surface which can be regarded as critical for external projections, for example, and where relevant: bumpers, floor line, door and window pillars, air-intake grilles, radiator grille, windscreen wipers, rain gutter channels, handles, slide rails, flaps, door hinges and locks, hooks, eyes, winches, decorative trim, badges, emblems and recesses and any other parts of the exterior surface which can be regarded as critical (e.g. lighting equipment): ¦ 7.7. Passenger handholds and footrests 7.7.1. Handholds 7.7.1.1. L4e Configuration: strap and/or handle(4) 7.7.2. Footrests 7.7.2.2. L4e Photographs and/or drawings showing the location and the construction: ¦ Appendix 24 Manufacturers declaration for vehicles capable of converting their performance level from subcategory (L3e/L4e)-A2 to (L3e/L4e)-A3 and vice-versa Manufacturers declaration of conversion of (L3e/L4e)-A2 to (L3e/L4e)-A3 motorcycle characteristics and vice-versa A duly-completed version of this statement shall be included in the information folder. The undersigned: [ ¦ (full name and position)] 0.4. Company name and address of manufacturer: ¦ 0.4.2. Name and address of the manufacturers representative (if any) (1): ¦ Declares that The (L3e/L4e)-A2 or (L3e/L4e)-A3 (2) motorcycle: 0.1. Make (trade name of the manufacturer): ¦ 0.2. Type (3): ¦ 0.2.1. Variant(s) (3): ¦ 0.2.2. Version(s) (3): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (4): ¦ 3.2.2.1. PCUs/ECUs (2) software identification number(s): ¦ and calibration verification number(s): ¦ is technically suitable to be retrofitted to the (L3e/L4e)-A2 or (L3e/L4e)-A3 (2) vehicle identified below: 0.2. Type (3): ¦ 0.2.1. Variant(s) (3): ¦ 0.2.2. Version(s) (3): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (3): ¦ 1. Type-approval number (if available): ¦ 1.1. Type-approval issued on (date, if available): ¦ 3.2.2.1. PCUs/ECUs (2) software identification number(s): ¦ and calibration verification number(s) ¦ With the following technical characteristics: General construction characteristics 1.8. Maximum design vehicle speed: ¦ km/h 1.9. Maximum net power: ¦ kW (at ¦ min 1) (1) 1.10. Ratio maximum net power/mass of the vehicle in running order: ¦ kW/kg Environmental performance 4.0.2. Sound level measured according to (5) (6): ¦ 4.0.2.1. Stationary: ¦ dB(A) at engine speed: ¦ min 1 4.0.2.2. Drive-by: ¦ dB(A) 8.7.3. Exhaust emissions measured according to (5) (7): ¦ 8.7.3.1. Type I test: tailpipe emissions after cold start, including the deterioration factor: CO: ¦ mg/km THC: ¦ mg/km NMHC: ¦ cmg/km (1) NOx: ¦ mg/km HC+NOx: ¦ mg/km (1) PM: ¦ mg/km (1) 8.7.3.2. Type II test: tailpipe emissions at (increased) idle and free acceleration: HC: ¦ ppm at normal idling speed and: ¦ ppm at high idle speed CO: ¦ % vol at normal idling speed and: ¦ % vol at high idle speed 8.7.3.2.1. Smoke corrected absorption coefficient: ¦ m 1 Energy efficiency 8.7.4. CO2 emissions (1): ¦g/km 8.7.5. Fuel consumption (1): ¦ l/kg (2)/100 km 8.7.6. Energy consumption (1): ¦Wh/km 8.7.7. Electric range (1): ¦km by modifying the following components, parts, software, etc.: ¦ ¦ Place: ¦ Date: ¦ Signature: ¦ Name and position in the company: ¦ Explanatory notes relating to Appendix 24: (Footnotes and explanations not to be stated on the Manufacturers declaration) (1) Suppress the entry if not applicable. (2) Delete where not applicable (no deletion required when more than one entry is applicable). (3) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (4) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A2 for a medium-performance motorcycle. (5) Number of the Commission Delegated Regulation and latest amending Commission Delegated Regulation applicable to the type-approval. In the case of a Commission Delegated Regulation with two or more implementation stages; indicate also the implementation stage and/or code. Alternatively indicate the number of the applicable UNECE Regulation. (6) Rounded to the nearest whole number. (7) Rounded to the nearest thousandth for g/km and g/min, to the nearest tenth for % and to the nearest hundredth for % vol. Appendix 25 Manufacturers declaration on powertrain tampering prevention measures (anti-tampering) 1. Vehicle manufacturers declaration on powertrain tampering prevention measures (anti-tampering):  not to market interchangeable components which could enable propulsion unit performance to exceed levels applicable to the relevant (sub) category;  manufacturer-facilitated modifications shall not increase the propulsion unit performance of the vehicle;  modifications and interchangeability of parts and components Manufacturers declaration not to market interchangeable components which could enable propulsion unit performance to exceed levels applicable to the relevant (sub) category A duly-completed version of this statement shall be included in the information folder. The undersigned: [ ¦ (full name and position)] 0.4. Company name and address of manufacturer: ¦ 0.4.2. Name and address of the manufacturers representative (if any) (1): ¦ Hereby declares that: For the L1e/L2e, (L3e/L4e)-A1/(L3e/L4e)-A2/L6e/L7e (2) category vehicle: 0.1 Make (trade name of the manufacturer): ¦ 0.2. Type (3): ¦ 0.2.1. Variant(s) (3): ¦ 0.2.2. Version(s) (3): ¦ 0.2.3 Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (4): ¦ Will not market interchangeable components which could enable propulsion unit performance to exceed levels applicable to the relevant (sub) category; and that The manufacturer-facilitated modifications of the following characteristics: (a) spark delivery of the ignition system if applicable; (b) fuel feed and delivery system; (c) air-intake system including air filter(s) (modification or removal); (d) propulsion battery configuration or electric power to the electric motor(s) if applicable; (e) drive-train; (f) and the control unit(s) that control(s) the propulsion unit performance of the powertrain. shall comply with the requirements set out in point 2.6. of Annex II to Commission Delegated Regulation (EU) No 44/2014Ã (1) (5) (6) For L3e-A2/L4e-A2/L7e (2) category vehicles the manufacturer declares that: The modifications and interchangeability of: (a) spark delivery of the ignition system, if applicable; (b) fuel feed and delivery system; (c) air-intake system including air filter(s) (modification or removal); (d) the drive-train; (e) the control unit(s) for the propulsion unit performance of the powertrain; (f) removal of any component (mechanical, electrical, structural, etc.) which limits full engine load, leading to any change in the propulsion unit performance as approved in accordance with Annex II (A) to Regulation (EU) No 168/2013 shall comply with the requirements set out in point 2.6 of Annex II to Commission Delegated Regulation (EU) No 44/2014 (1) (5) Place: ¦ Date: ¦ Signature: ¦ Name and position in the company: ¦ Propulsion unit performance Explanatory notes relating to Appendix 25 (Footnotes and explanations not to be stated on the Manufacturers declaration) Explanatory notes relating to Annex I (1) For internal combustion engine. (2) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E for a low-performance Enduro motor-cycle. (3) Suppress the entry if not applicable. (4) Delete where not applicable (no deletion required when more than one entry is applicable). (5) Indicate the configuration by following codes:  R: right side of the vehicle  L: left side of the vehicle  F: front side of the vehicle  RE: rear side of the vehicle Example for a vehicle with 2 left-side doors and 1 right-side door: 2 L, 1R (6) This value shall be calculated (Ã = 3.1416) and rounded off to the nearest cm3. (7) Specify the tolerance. (8) Indicate the position by the following codes:  rx: row number  R: right side of the vehicle  C: centre of the vehicle  L: left side of the vehicle Example for a vehicle with a first row with 2 front seating positions, 1 right, 1 left and a second row with 1 rear seating position, 1 centre: r1: 1R,1L r2: 1C (9) Indicate fuel type by the following codes:  P: petrol  B5: diesel  M: mixture  LPG: liquid petroleum gas  NG: natural gas  BM: biomethane  E5: petrol E5  E10:petrol E10  E85: ethanol E85  BD: biodiesel  H2: hydrogen  H2NG: mixture of hydrogen and natural gas  A: compressed air  O: other. Note: vehicles can be fuelled with both petrol and a gaseous fuel but, where the petrol system is fitted for emergency purposes or starting only and of which the petrol tank cannot contain more than 5 litres of petrol, shall be regarded for the test as vehicles which can only run a gaseous fuel. (10) L-category vehicles equipped with OBD according to Article 21 of Regulation (EU) No 168/2013. (11) Standard ISO 612:1978  Road vehicles  dimensions of motor vehicles and towed vehicles  terms and definitions. (12) This figure shall be rounded off to the nearest tenth of a millimetre. (13) The specified particulars are to be given for any proposed variants. (14) A: for a three-point belt; B: for a lap belt; S: for special types of belt (in this case provide specific information on the nature of these types under observation in point 6.15.7.); Ar, Br or Sr: for a belt incorporating an inertia reel; Are, Bre and Sre: for a belt equipped with an inertia reel and an energy-absorption device on at least one anchorage. (15) Indicate the location of the centre of the VIN/statutory plate by the following codes:  R. right side of the vehicle  C: centre of the vehicle  L: left side of the vehicle  x: horizontal distance (in mm) from the front-most axle (preceded by - (i.e. minus) if located in front of the front axle)  y: horizontal distance (in mm) from the longitudinal centre line of the vehicle  z: distance (in mm) from the ground  (r/o): parts needing to be removed or opened for access to the marking. Example for a VIN fitted on the right side of a motorcycle steering head-pipe, 500 mm behind the front axle, 30 mm from the centre-line and 1 100 mm high: R, x500, y30, z1100 Example for a statutory plate fitted to a quadricycle, on the right side of the vehicle, 100 mm in front of the front axle, 950 mm from the longitudinal centre line of the vehicle and 700 mm high, under the bonnet: R, x-100, y950, z700 (r/o) (16) Add the number of the Euro level and the character corresponding to the provisions used for type-approval. (17) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of this Annex. For the identification of variant and versions it may be employed the matrix set out in point 2.3 of Part B of this Annex. (18) In case of multi-stage approval, supply this information for each stage. (19) Provide this information for each component and separate technical unit installed in the vehicle or system. (20) Provide this information for each combustion engine, electric motor and hybrid application. (21) Provide this information for each vehicle type. (22) For cycles designed to pedal indicate the maximum speed for which the electric motor provides assistance. (23) Axles with twinned wheels/powered: F: front R: rear M: middle (for vehicles with sidecar) F & R: front and rear Examples:  twinned wheels: F (front twinned wheels for a vehicle of subcategory L5e-A)  powered axles: R (rear powered axle for a L3e-A1 motorcycle) (24) Indicate the transmission type by the following codes:  M: manual  A: automatic  C: CVT.  O: other  W: wheel-hub engine (25) For externally chargeable hybrid electric vehicles, the weighted, combined  values for CO2, fuel consumption and electric energy consumption shall be indicated. (26) Indicate the arrangement of the cylinders by following codes:  LI: in line  V: in V  O: opposed-cylinder engine  S: single-cylinder engine R: rotatory piston engine. (27) In the case of more than one electric motor indicate the addition of all the engines. (28) Indicate the longitudinal distance between front axle and sidecar axle. (29) For compression ignition engines only. (1) Suppress the entry if not applicable. (2) Delete where not applicable (no deletion required when more than one entry is applicable). (3) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (4) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E for a low-performance Enduro motor-cycle. (5) Only for L3e-A2 or L4e-A2 motorcycles (6) Only for L7e motorcycles ANNEX II Templates for the manufacturers statements on endurance testing and vehicle structure integrity 1. General requirements 1.1. The vehicle manufacturer shall provide, in accordance with Article 22(2) of Regulation (EU) No 168/2013, a signed statement (see model in point 1.3.), confirming that each vehicle shall operate as intended throughout its normal life, if used under normal conditions and serviced according to the manufacturers recommendations, and that the endurance of the systems, parts and equipment critical for functional safety is ensured through appropriate testing and the use of good engineering practice. 1.2. The vehicle manufacturer shall provide, in accordance with point 1.1. of Annex XIX to Commission Delegated Regulation (EU) No 3/2014, a signed statement (see model in point 1.4.), confirming that all vehicles shall be constructed in a proper manner and that the vehicle type has been designed to be sufficiently robust to withstand its intended use over its lifetime. 1.3. Model of the manufacturers statement on endurance testing (Annex V to Commission Delegated Regulation (EU) No 3/2014) Manufacturers statement on endurance testing (Annex V to Commission Delegated Regulation (EU) No 3/2014) A duly completed version of this statement shall be included in the information folder The undersigned: [ ¦ (full name and position)] Company name and address of the manufacturer: ¦ Name and address of the manufacturers representative (if any): ¦ Hereby states that the vehicles: 0.1. Make (trade name of the manufacturer): ¦ 0.2. Type (1): ¦ 0.2.1. Variant(s) (1): ¦ 0.2.2. Version(s) (1): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (2): ¦ for which type-approval is sought shall withstand normal use as intended for at least ¦ km travelled within five years of first registration, taking into account regular and scheduled maintenance and specific equipment adjustments, as described clearly and unambiguously in the instructions manual delivered with the vehicles. The undersigned furthermore confirms that the endurance of the systems, parts and equipment critical for functional safety is ensured through appropriate testing and the use of good engineering practice. This declaration has no bearing on any vehicle warranty. Place: ¦ Date: ¦ Signature: ¦ Name and position in the company: ¦ 1.4. Model of the manufacturers statement on structure integrity (point 1.1. of Annex XIX to Commission Delegated Regulation (EU) No 3/2014) Manufacturers statement on structure integrity (Annex XIX to Commission Delegated Regulation (EU) No 3/2014) A duly completed version of this statement shall be included in the information folder. The undersigned: [ ¦ (full name and position)] Company name and address of the manufacturer: ¦ Name and address of the manufacturers representative (if any): ¦ Hereby states that the vehicles: 0.1. Make (trade name of the manufacturer): ¦ 0.2. Type (1): ¦ 0.2.1. Variant(s) (1): ¦ 0.2.2. Version(s) (1): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (2): ¦ shall be constructed in a proper manner and are designed to be sufficiently robust to withstand the intended use over the vehicles lifetime, taking into account regular and scheduled maintenance and specific equipment adjustments, as described clearly and unambiguously in the instructions manual delivered with the vehicles. The undersigned furthermore agrees to and guarantees that specific analyses of vehicle structures, components and/or parts using engineering calculations, virtual testing methods and/or structural testing shall be made available in a timely manner to the approval authority and the European Commission upon request in case of a recall due to a serious safety risk. This declaration applies to all vehicles covered by the type-approval to which this statement is annexed and has no bearing on any vehicle warranty. Place: ¦ Date: ¦ Signature: ¦ Name and position in the company: ¦ Explanatory notes relating to Annex II (Footnotes and explanations not to be stated on the Manufacturers statements) (1) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. For the identification of variant and versions it may be employed the matrix set out in point 2.2 of Part B of Annex I. (2) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E for a low-performance Enduro motor-cycle. ANNEX III Templates for the manufacturers certificates providing proof of compliance to the type-approval authority on access to vehicle on-board diagnostics (OBD) and to vehicle repair and maintenance information 1. The vehicle manufacturer shall provide, in accordance with Article 57(8) of Regulation (EU) No 168/2013 the certificates providing proof of compliance to the type-approval authority on access to vehicle OBD and vehicle repair and maintenance information which shall take the form set out in points 2. and 3. 1.1. The certificates shall have a reference number supplied by the manufacturer. 2. Manufacturers certificate on access to vehicle OBD stage I and vehicle repair and maintenance information. 2.1. Template of manufacturers certificate on access to vehicle OBD (stage I) and vehicle repair and maintenance information. Manufacturers certificate on access to vehicle OBD (stage I) and vehicle repair and maintenance information A duly completed version of this certificate shall be included in the information folder. Reference number: ¦ The undersigned: [ ¦ (full name and position)] Company name and address of the manufacturer: ¦. Name and address of the manufacturers representative (if any) (1): ¦ Hereby certifies that: it provides access to vehicle OBD and vehicle repair and maintenance information in compliance with - Chapter XV of Regulation (EU) No 168/2013 with respect to the types of vehicle, engine and pollution-control device listed in Addendum 1 to this certificate. The following derogation is applied: carry-over systems (1). The principal website addresses, through which the relevant information may be accessed and which are hereby certified to be in compliance with the above provisions, are listed in Addendum 2 to this certificate along with the contact details of the manufacturers representative listed in Addendum 3 to this certificate, whose signature is below. Where applicable: The manufacturer hereby also certifies that it has complied with the obligation in Article 57(8) of Regulation (EU) No 168/2013 to provide the relevant information for previous approvals of these vehicle types no later than six months after the date of type-approval. Place: ¦ Date: ¦ Signature: ¦ Name and position in the company: ¦ Addenda: 1 : List of the types of vehicle, engine and pollution-control device 2 : Web sites addresses 3 : Contact details 2.1.1. Template of Addendum 1 to the manufacturers certificate on access to vehicle OBD (stage I) and repair and maintenance information. Addendum 1 to Manufacturers certificate with reference number ¦ on access to vehicle OBD (stage I) and vehicle repair and maintenance information List of the types of vehicle: 0.2. Type (2): ¦ 0.2.1. Variant(s) (2): ¦ 0.2.2. Version(s) (2): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (3): ¦ 1. Type-approval number including extension number (if available): ¦ 1.1. Type-approval issued on (date, if available): ¦ List of the types of engines: 3. Combustion engine/ electric motor/hybrid application (1) code: ¦ 3.1. Type-approval number (if available): ¦ 3.2. Type-approval issued on (date, if available): ¦ List of the types of pollution-control devices: 0.7. Make(s) (trade name(s) of manufacturer): ¦ 0.8. Type: ¦ 0.8.1. Commercial name(s) (if available): ¦ 0.8.2. Type-approval number including extension number (if available): ¦ 0.8.3. Type-approval issued on (date, if available): ¦ 2.1.2. Template of Addendum 2 to the manufacturers certificate on access to vehicle OBD (stage I) and repair and maintenance information. Addendum 2 to Manufacturers certificate with reference number ¦ on access to vehicle OBD (stage I) and vehicle repair and maintenance information Web site addresses referred to in this certificate ¦ ¦ ¦ 2.1.3. Template of Addendum 3 to the manufacturers certificate on access to vehicle OBD (stage I) and repair and maintenance information. Addendum 3 to Manufacturers certificate with reference number ¦ on access to vehicle OBD (stage I) and vehicle repair and maintenance information Contact details of the manufacturers representative referred to in this certificate ¦ ¦ ¦ 3. For vehicles complying with OBD stage II as referred to in Annex XII to Commission Delegated Regulation (EU) No 44/2014, the manufacturer may fill out the certificate set out in point 3.2 on a voluntary basis and add this to the information folder. 3.1. The certificate shall have a reference number supplied by the manufacturer. 3.2. Template of certificate supplementing the manufacturers certificate on access to vehicle OBD (stage II) and repair and maintenance information. Manufacturers certificate on access to vehicle OBD (stage II) and vehicle repair and maintenance information A duly completed version of this certificate shall be included in the information folder. Reference number: ¦ The undersigned: [ ¦ (full name and position)] Company name and address of the manufacturer: ¦ Name and address of the manufacturers representative (if any) (1): ¦ Hereby certifies that:  the vehicle types listed in Addendum 1 to this certificate are in compliance with the provisions of Article 16 and point 4 of Appendix 1 to Annex XII to Commission Delegated Regulation (EU) No 44/2014 relating to the in-use performance of the OBD system under all reasonable foreseeable driving conditions.  the plans describing the detailed technical criteria for incrementing the numerator and denominator of each monitor in Addendum 2 to this certificate are correct and complete for all types of vehicles to which this certificate applies. Place: ¦ Date: ¦ Signature: ¦ Name and position in the company: ¦ Addenda:  List of vehicle types to which this certificate applies.  Plan(s) describing the detailed technical criteria for incrementing the numerator and denominator of each monitor as well as plan(s) for disabling numerators, denominators and general denominator. 3.2.1. Template of Addendum 1 to the manufacturers certificate on access to vehicle OBD (stage II) and repair and maintenance information. Addendum 1 to Manufacturers certificate with reference number ¦ on access to vehicle OBD (stage II) and vehicle repair and maintenance information List of the types of vehicle: 0.2. Type (2): ¦ 0.2.1. Variant(s) (2): ¦ 0.2.2. Version(s) (2): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (3): ¦ 1. Type-approval number (if available): ¦ 1.1. Type-approval issued on (date, if available): ¦ 3.2.2. Template of Addendum 2 to the manufacturers certificate of compliance with the OBD in-use performance requirements. Addendum 2 to Manufacturers certificate with reference number ¦ on access to vehicle OBD (stage II) and vehicle repair and maintenance information Plan(s) describing the detailed technical criteria for incrementing the numerator and denominator of each monitor as well as plan(s) for disabling numerators, denominators and general denominator. ¦ ¦ ¦ Explanatory notes relating to Annex III (Footnotes and explanations not to be stated on the Manufacturers declaration) (1) Delete if not applicable. (2) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. For the identification of variant and versions it may be employed the matrix set out in point 2.2 of Part B of Annex I. (3) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E for a low-performance Enduro motor-cycle. ANNEX IV Templates for the certificates of conformity LIST OF APPENDICES Appendix Number Appendix title Page 1 Models for the certificate of conformity 136 2 Information and entries to be included in the certificates of conformity issued in accordance with the template set out in Annex IV to Directive 2002/24/EC 144 0. Objectives The certificate of conformity enables the competent authorities of the Member States to register vehicles without requiring the applicant to supply additional technical documentation. For these purposes, the certificate of conformity has to include: (a) the vehicle identification number; (b) the exact technical characteristics of the vehicle (e.g. it is not permitted to mention any range of value in the various entries). 1. General requirements 1.1. The vehicle manufacturer shall provide, in accordance with Article 38(1) of Regulation (EU) No 168/2013, a certificate of conformity for each vehicle in the series of the type which has been approved, which template is set out in the Appendix 1. 1.2. The certificate of conformity shall consist of two sections. (a) Section 1 contains a statement of compliance by the manufacturer. There are different templates for section 1 according to the vehicles covered, as specified in point 2. (b) Section 2 is a technical description of the main characteristics of the vehicle. The template for section 2 is common to all vehicle categories. Those entries which are not applicable to the certified vehicle can be supressed. 1.3. The certificate of conformity shall be no bigger than A4 paper format (210 Ã  297 mm). 1.4 All information on the Certificate of Conformity shall be provided in ISO 8859 series characters (for Certificates of Conformity issued in Bulgarian Language in Cyril characters, for Certificates of Conformity issued in Greek Language in Greek characters) and Arabic numerals. 1.5. Without prejudice to the provisions in section 0(b), the values and units indicated in Section 2 shall be those given in the type-approval documentation of this implementing act. In the case of conformity of production checks, the values shall be verified according to the methods laid down in Annex IV to Commission Delegated Regulation (EU) No 44/2014. The tolerances allowed are those indicated in the relevant delegated acts. 1.6. The vehicle manufacturer shall endeavour to make available an electronic version of the certificate of conformity to the registration authority of the Member State performing the first registration of the vehicle containing the identical information as stated on the certificate of conformity of the vehicle. 1.7. The certificate of conformity of vehicles of category L3 capable of converting their performance levels between subcategories (L3e/L4e)-A2 and (L3e/L4e)-A3 according to the procedure established in point 4. of Annex III to Commission Delegated Regulation (EU) No 44/2014 shall bear the data of the vehicle configuration at the end of the production line in the factory when finally set to one of the two possible configurations. In addition, it shall bear certain characteristics of the vehicle configuration in case it is retrofitted after first registration, which are identified as corresponding to the converted vehicle (CV), as well as entry 8.1. to clearly state that the vehicle is appropriate for converting its performance level. 1.8. Relevant information and entries of the certificate of conformity which are not present in the template set out in Annex IV to Directive 2002/24/EC shall be introduced respectively in the entries No 04 Vehicle category and 50 Remarks of the certificates of conformity issued according to that template, as indicated in Appendix 2. 2. Special provisions 2.1. Model A of the certificate of conformity (complete vehicles) shall cover vehicles which can be used on the road without further approval. 2.2. Model B of the certificate of conformity (completed vehicles) shall cover vehicles which can also be used on the road without requiring any further approval, and which have previously undergone an additional approval stage. This is the normal result of the multi-stage approval process (e.g. a commercial tricycle (L5e-B) built by a second-stage manufacturer on a chassis built by another vehicle manufacturer). The additional features added during the multi-stage process shall be described briefly and the certificates of conformity obtained at the previous stages shall be annexed. 2.3. Model C of the certificate of conformity (incomplete vehicles) shall cover vehicles which need a further stage for their approval and cannot be permanently registered or used on the road (e.g. a heavy quadri-mobile for utility purposes (L7e-CU) chassis). 3. Paper and security printing features to prevent forgery 3.1. In accordance with Article 38(2) of Regulation (EU) No 168/2013, the certificate of conformity shall be made in such a way as to prevent any forgery. For this purpose, the paper used for the certificate of conformity shall be protected by a watermark in the form of the registered mark of the manufacturer and by coloured graphics. 3.2. As an alternative to the requirements set out in point 3.1., the paper of the Certificate of conformity may be not protected by a watermark in the form of the registered mark of the manufacturer. In this case, the coloured graphics shall be supplemented with at least one additional security printing feature (e.g. ultraviolet fluorescent ink, inks with viewing angle-dependent colour, inks with temperature-dependent colour, micro printing, guilloche printing, iridescent printing, laser engraving, custom holograms, variable laser images, optical variable images, physically embossed or engraved manufacturer's logo, etc.) 3.3. Manufacturers may provide the certificate of conformity with security printing features additional to those set out in points 3.1. and 3.2. Appendix 1 Models for the certificate of conformity CERTIFICATE OF CONFORMITY ACCOMPANYING EACH VEHICLE IN THE SERIES OF THE TYPE WHICH HAS BEEN APPROVED MODEL A  Section 1 Maximum format: A4 (210 Ã  297 mm) or folded to A4 format COMPLETE VEHICLES [Year](0)(1) [Sequential number](0)(1) EU CERTIFICATE OF CONFORMITY The undersigned: [ ¦ (full name and position)] hereby certifies that the following complete vehicle: 0.1 Make (trade name of the manufacturer): 0.2. Type(5): ¦ (CV* Type(5)(3i)): ¦ 0.2.1. Variant(5): ¦ (CV* Variant(5)(3i)): ¦ 0.2.2. Version(5): ¦ (CV* Version(5)(3i)): ¦ 0.2.3. Commercial name (if available): ¦ (CV* Commercial name (if available)(3i)): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle(6): ¦ (CV* Category, subcategory and sub-subcategory of vehicle(6)(3i)) ¦ 0.4. Company name and address of manufacturer: ¦ 0.4.2. Name and address of manufacturers authorised representative (if any)(3): ¦ 0.5.1. Location of the manufacturer's statutory plate(s)(7)(8): ¦ 0.5.2. Method of attachment of the manufacturer's statutory plate(s): ¦ 0.6. Location of the vehicle identification number(7): ¦ 1. Vehicle identification number: ¦ conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) issued on ( ¦ date of issue) and can be permanently registered in Member States having right/left(1)-hand traffic and using metric/imperial(1) units for the speedometer(e). (Place) (Date) ¦ Signature: ¦ NB:  If this model is used for type-approval of a vehicle as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013, the heading of the certificate shall read PROVISIONAL EU-CERTIFICATE OF CONFORMITY VALID ONLY ON THE TERRITORY OF ¦(MS). The provisional certificate of conformity shall also display in its title, instead of COMPLETE VEHICLES the phrase: FOR COMPLETE VEHICLES, TYPE-APPROVED IN APPLICATION OF ARTICLE 40(2) OF REGULATION (EU) No 168/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL OF 15 JANUARY OF 2013 ON THE APPROVAL AND MARKET SURVEILLANCE OF TWO- OR THREE-WHEEL VEHICLES AND QUADRICYCLES (PROVISIONAL APPROVAL) in accordance with Article 38(7) of Regulation (EU) No 168/2013.  If this model is used for vehicle type-approval for a national small series, pursuant to Article 42 of Regulation (EU) No 168/2013, it shall display in its title, instead of COMPLETE VEHICLES the phrase: FOR COMPLETE VEHICLES TYPE-APPROVED IN SMALL SERIES and in close proximity the year and the sequential number of production in accordance with Article 38(8) of Regulation (EU) No 168/2013. CERTIFICATE OF CONFORMITY ACCOMPANYING EACH VEHICLE IN THE SERIES OF THE TYPE WHICH HAS BEEN APPROVED MODEL B  Section 1 Maximum format: A4 (210 Ã  297 mm) or folded to A4 format COMPLETED VEHICLES [Year](0)(1) [Sequential number](0)(1) EU CERTIFICATE OF CONFORMITY The undersigned: [ ¦ (full name and position)] hereby certifies that the following completed vehicle: 0.1. Make (trade name of the manufacturer): ¦ 0.2. Type(5): ¦ (CV* Type(5)(3i)): ¦ 0.2.1. Variant(5): ¦ (CV* Variant(5)(3i)): ¦ 0.2.2. Version(5): ¦ (CV* Version(5)(3i)): ¦ 0.2.3. Commercial name (if available): ¦ (CV* Commercial name (if available)(3i)): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle(6): ¦ (CV* Category, subcategory and sub-subcategory of vehicle(6)(3i)) ¦ 0.4. Company name and address of manufacturer: ¦ 0.4.2. Name and address of manufacturers authorised representative (if any)(3): ¦ 0.5.1. Location of the manufacturer's statutory plate(s)(7)(8): ¦ 0.5.2. Method of attachment of the manufacturer's statutory plate(s): ¦ 0.6. Location of the vehicle identification number(7): ¦ 1. Vehicle identification number: ¦ has been completed and altered as follows: ¦ and conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) issued on ( ¦ date of issue) and can be permanently registered in Member States having right/left(1)-hand traffic and using metric/imperial(1) units for the speedometer(e). (Place) (Date) ¦ Signature: ¦ Attachment: Certificates of conformity delivered at previous stages. NB:  If this model is used for type-approval of a vehicle as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013, the heading of the certificate shall read PROVISIONAL EU-CERTIFICATE OF CONFORMITY VALID ONLY ON THE TERRITORY OF ¦(MS). The provisional certificate of conformity shall also display in its title, instead of COMPLETED VEHICLES the phrase: FOR COMPLETED VEHICLES, TYPE-APPROVED IN APPLICATION OF ARTICLE 40(2) OF REGULATION (EU) No 168/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL OF 15 JANUARY OF 2013 ON THE APPROVAL AND MARKET SURVEILLANCE OF TWO- OR THREE-WHEEL VEHICLES AND QUADRICYCLES (PROVISIONAL APPROVAL) in accordance with Article 38(7) of Regulation (EU) No 168/2013.  If this model is used for vehicle type-approval for a national small series, pursuant to Article 42 of Regulation (EU) No 168/2013, it shall display in its title, instead of COMPLETED VEHICLES the phrase: FOR COMPLETED VEHICLES TYPE-APPROVED IN SMALL SERIES and in close proximity the year and the sequential number of production in accordance with Article 38(8) of Regulation (EU) No 168/2013. CERTIFICATE OF CONFORMITY ACCOMPANYING EACH VEHICLE IN THE SERIES OF THE TYPE WHICH HAS BEEN APPROVED MODEL C  Section 1 Maximum format: A4 (210 Ã  297 mm) or folded to A4 format INCOMPLETE VEHICLES EU CERTIFICATE OF CONFORMITY The undersigned: [ ¦ (full name and position)] hereby certifies that the following incomplete vehicle: 0.1. Make (trade name of the manufacturer): ¦ 0.2. Type(5): ¦ (CV* Type(5)(3i)): ¦ 0.2.1. Variant(5): ¦ (CV* Variant(5)(3i)): ¦ 0.2.2. Version(5): ¦ (CV* Version(5)(3i)): ¦ 0.2.3. Commercial name (if available): ¦ (CV* Commercial name (if available)(3i)): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle(6): ¦ (CV* Category, subcategory and sub-subcategory of vehicle(6)(3i)) ¦ 0.4. Company name and address of manufacturer: ¦ 0.4.2. Name and address of manufacturers authorised representative (if any)(3): ¦ 0.5.1. Location of the manufacturer's statutory plate(7)(8): ¦ 0.5.2. Method of attachment of the manufacturer's statutory plate(s): ¦ 0.6. Location of the vehicle identification number(7): ¦ 1. Vehicle identification number: ¦ conforms in all respects to the type described in EU type-approval ( ¦ type-approval number including extension number) issued on ( ¦ date of issue) and cannot be permanently registered without further approvals. (Place) (Date) ¦ Signature: ¦ Attachment: Certificates of conformity delivered at previous stages. Section 2 VEHICLE CATEGORY L (COMPLETE, COMPLETED AND INCOMPLETE VEHICLES) General construction characteristics 1.3. Number of axles: ¦ and wheels: ¦ 1.3.1. Axles with twinned wheels(2)(3): ¦ 1.3.2. Powered axles(2): ¦ 6.2.4. Advanced braking system: ABS / CBS / Both ABS and CBS / None (1)(3): ¦ Main dimensions 2.2.1. Length: ¦ mm 2.2.2. Width: ¦ mm 2.2.3. Height: ¦ mm 2.2.4. Wheelbase: ¦ mm 2.2.4.1. Wheelbase sidecar(3a)(3k): ¦ mm 2.2.5. Track width(3) 2.2.5.1. Track width front(3c): ¦ mm. 2.2.5.2. Track width rear(3c): ¦ mm. 2.2.5.3. Track width sidecar(3k): ¦ mm. 2.2.10.6. Ground clearance between the axles(3d): ¦ mm 2.2.15. Wheelbase to ground clearance ratio(3f): ¦ [no unit] 2.2.17. Seat height(3d): ¦ mm Masses 2.1.1. Mass in running order: ¦ kg 2.1.2. Actual mass: ¦ kg 2.1.3. Technically permissible maximum laden mass: ¦ kg 2.1.3.1. Technically permissible maximum mass on front axle: ¦ kg 2.1.3.2. Technically permissible maximum mass on rear axle: ¦ kg 2.1.3.3. Technically permissible maximum mass on sidecar axle(3k): ¦ kg 2.1.7. Technically permissible maximum towable mass(3): Braked: ¦ kg Unbraked: ¦ kg 2.1.7.1. Technically permissible maximum laden mass of the combination(3): ¦ kg 2.1.7.2. Technically permissible maximum mass at the coupling point(3): ¦ kg Powertrain 3.1.1.1. Manufacturer(3n): ¦ 3.1.1.2. Engine code (as marked on the engine or other means of identification)(3n): ¦ 3.2.1.2. Working principle of the combustion engine: internal combustion engine (ICE)/positive ignition/compression ignition/external combustion engine (ECE)/turbine/compressed air(1)(3n): 3.2.1.4.1. Number of cylinders(3n): ¦ 3.2.1.4.2. Arrangement of cylinders(3n)(f): ¦ 3.2.1.5. Engine capacity: ¦cm3(3n) 1.9. Maximum net power(3n): ¦ kW (at ¦ min 1)(3n) (CV*: ¦ kW (at ¦ min 1)((3n))(3i) 1.10. Ratio maximum net power/mass of the vehicle in running order(3n): ¦ kW/kg (CV*: ¦ kW/kg)((3n)(3i) 3.2.3.1. Fuel type: ¦ (3n)(g) 3.2.3.2. Vehicle fuel combination: mono-fuel/bi-fuel/flex-fuel(1)(3n) 3.2.3.2.1. Maximum amount of bio-fuel acceptable in fuel(3n): ¦ % by volume 3.1.2.1. Manufacturer(3o): ¦ 3.1.2.2. Electric motor code (as marked on the engine or other means of identification)(3o): ¦ 3.3.3.4. 15/30(1) minutes power(3o)(r): ¦ kW 3.1.3.1. Manufacturer(3p): ¦ 3.1.3.2. Application code (as marked on the engine or other means of identification)(3p): ¦ 3.3.1. Electric vehicle configuration: pure electric/hybrid electric/manpower  electric(1)((3o)(3p): 3.3.5.2. Category of hybrid electric vehicle: off-vehicle charging/not off-vehicle charging(1)(3p) 3.9.2. Maximum assistance factor(3q): ¦ Maximum speed 1.8. Maximum speed of vehicle(9): ¦ km/h (CV*: ¦ km/h)((9)(3i) 3.9.3. Maximum vehicle speed for which the electric motor gives assistance(3q): ¦ km/h Drive-train and control 3.5.3.9. Transmission (type)(h): ¦ 3.5.4. Gear ratios(t): 1 ¦ 2 ¦ 3 ¦ 4 ¦ 5 ¦ 6 ¦ 3.5.4.1. Final drive ratio: ¦ 3.5.4.2. Overall gear ratio in highest gear(3d): ¦ Installation of tyres 6.18.1.1. Tyre size designation(s): Axle 1: ¦ Axle 2 ¦ sidecar wheel ¦ Bodywork 6.20.2.1. Door configuration and number of doors(3g) (i) (j): ¦ 6.16.1. Number of seating positions: ¦ 6.16.1.1. Location and arrangement(3g)(k): ¦ Coupling devices 7.2.8. Type-approval number of coupling-device(3): Environmental performance 4.0.1. Environmental step(p): Euro ¦ (3/4/5)(1) 4.0.2. Sound level measured according to(m)(n): 4.0.2.1. Stationary: ¦ dB(A) (CV*: ¦ dB(A))(3i) at engine speed: ¦ min 1 (CV*: ¦ min 1)(3i) 4.0.2.2. Drive-by: ¦ dB(A) (CV*: ¦ dB(A))(3i) 3.2.15. Exhaust emissions measured according to(m)(o) 3.2.15.1. Type V test: tailpipe emissions after cold start, including the deterioration factor, if applicable: CO: mg/km (CV*: ¦ mg/km)(3i) THC: mg/km (CV*: ¦ mg/km)(3i) NMHC: mg/km(3) (CV*: ¦ mg/km)(3i) NOx: mg/km (CV*: ¦ mg/km)(3i) HC+NOx: mg/km(3) (CV*: ¦ mg/km)(3i) PM: mg/km(3) (CV*: ¦ mg/km)(3i) 3.2.15.2. Type II test: tailpipe emissions at (increased) idle and free acceleration: HC: ¦ ppm (CV*: ¦ ppm)(3i) at normal idling speed and: ¦ ppm (CV*: ¦ ppm)(3i) at high idle speed CO: ¦% vol. (CV*: ¦ % vol.)(3i) at normal idling speed and: ¦% vol. (CV*: ¦ % vol.)(3i) at high idle speed 3.2.15.3. Smoke corrected absorption coefficient: ¦ m 1(3e) (CV*: ¦ m 1) (3e)(3i) Energy efficiency 4.0.3.1. CO2 emissions(3): g/km (CV*: ¦ g/km)(3)(3i) 4.0.3.2. Fuel consumption(3): l/kg(1)/100 km (CV*: l/kg(1)/100 km)(3)(3i) 4.0.3.3. Energy consumption(3): Wh/km (CV*: ¦ Wh/km)(3)(3i) 4.0.3.4. Electric range(3): km (CV*: ¦ km)(3)(3i) Conversion of the performance of the vehicle (3i): 8.1. Vehicle appropriate for converting its performance level between subcategories (L3e/L4e)-A2 and (L3e/L4e)-A3 and vice versa: yes/no(1)(3i) (1) Additional information (3): 9.1. Remarks(3): 9.2. Exemptions(3): (1) CV means converted vehicle, and this entry states the information of the temporarily and reversibly modified configuration of the vehicle once it has been converted after first registration according to the manufacturers specifications in order to re-register it nationally (e.g. first registered L3e-A2 motorcycle converted to L3e-A3 motorcycle).(3i) Appendix 2 Information and entries to be included in the certificates of conformity issued in accordance with the template set out in Annex IV to Directive 2002/24/EC I) Information to be included in entry No 04 0.3. Category, subcategory and sub-subcategory of vehicle (1) (2): ¦ II) Entries to be included in entry No 50 General construction characteristics 6.2.4. Advanced braking system: ABS / CBS / Both ABS and CBS / None (3) (4): Masses 2.1.2. Actual mass: ¦ kg Powertrain 3.3.3.4. 15/30 (3) minutes power (3o) (5): ¦ kW 3.9.2. Maximum assistance factor (3q): ¦ Maximum speed 3.9.3. Maximum vehicle speed for which the electric motor gives assistance (3q): ¦ km/h Energy efficiency 4.0.3.1. CO2 emissions(3)(q): g/km (CV (6): ¦ g/km)(3)(q)(3i) 4.0.3.2. Fuel consumption(3)(q): l/kg(1)/100 km (CV (6): ¦ l/kg(1)/100 km)(3)(q)(3i) 4.0.3.3. Energy consumption(3)(q): Wh/km (CV (6): ¦ Wh/km)(3)(q)(3i) 4.0.3.4. Electric range(3): km (CV (6): ¦ km)(3)(3i) Conversion of the performance of the vehicle (3i): 8.1. Vehicle appropriate for converting its performance level between subcategories (L3e/L4e)-A2 and (L3e/L4e)-A3 and vice versa: yes/no (3) (3i) Explanatory notes relating to Annex IV (Footnotes and explanations not to be stated on the certificate of conformity) with the exception of footnote (*)) (0) Applicable only for vehicle type-approval for a national small series, pursuant to Article 42 of Regulation (EU) No 168/2013. (MS) Indicate the Member State. (2) Axles with twinned wheels/powered: F: front R: rear M: middle (for vehicles with sidecar) F & R: front and rear Examples:  twinned wheels: F (front twinned wheels for a vehicle of subcategory L5e-A)  powered axles: R (rear powered axle for a L3e-A1 motorcycle) (5) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to the vehicle as set out in point 2.3 of Part B of Annex I. (7) Indicate the location of the centre of the VIN/statutory plate by the following codes:  R. right side of the vehicle  C: centre of the vehicle  L: left side of the vehicle  x: horizontal distance (in mm) from the front-most axle (preceded by - (i.e. minus) if located in front of the front axle)  y: horizontal distance (in mm) from the longitudinal centre line of the vehicle  z: distance (in mm) from the ground  (r/o): parts needing to be removed or opened for access to the marking. Example for a VIN fitted on the right side of a motorcycle steering head-pipe, 500 mm behind the front axle, 30 mm from the centre-line and 1 100 mm high: R, x500, y30, z1100 Example for a statutory plate fitted to a quadricycle, on the right side of the vehicle, 100 mm in front of the front axle, 950 mm from the longitudinal centre line of the vehicle and 700 mm high, under the bonnet: R, x-100, y950, z700 (r/o) (8) In case of multi-stage approval, supply this information for each stage. (9) Indicate the following value according to the category of the vehicle:  for cycles designed to pedal (L1e): the maximum speed for which the electric motor provides assistance;  for (sub) categories: L1e, L2e, L6e, L7e-B1, L7e-C: the measured maximum speed of the vehicle;  for (sub) categories L3e, L4e, L5e, L7e-A and L7e-B2: the maximum design vehicle speed. (e) This statement does not restrict the right of any Member State to require technical adaptations in order to allow the registration of a vehicle in a Member State other than that for which it was intended and where traffic drives on the opposite side of the road. (f) Indicate the arrangement of the cylinders by following codes:  LI: in line  V: in V  O: opposed-cylinder engine  S: single-cylinder engine  R: rotatory piston engine. (g) Indicate fuel type by the following codes:  P: petrol  B5: diesel  M: mixture  LPG: liquid petroleum gas  NG: natural gas  BM: biomethane  E5: petrol E5  E10: petrol E10  E85: ethanol E85  BD: biodiesel  H2 : hydrogen  H2NG: mixture of hydrogen and natural gas  A: compressed air  O: other. (h) Indicate the transmission type by the following codes:  M: manual  A: automatic  C: CVT.  O: other  W: wheel-hub engine (i) For vehicles with bodywork. (j) Indicate the configuration by following codes:  R: right side of the vehicle  L: left side of the vehicle  F: front side of the vehicle  RE: rear side of the vehicle Example for a vehicle with 2 left-side doors and 1 right door: 2 L, 1R (k) Indicate the position by the following codes:  rx: row number  R: right side of the vehicle  C: centre of the vehicle  L: left side of the vehicle Example for a vehicle with a first row with 2 front seating positions, 1 right, 1 left and a second row with 1 rear seating positions, 1 centre: r1: 1R,1L r2: 1C (m) Number of the Commission Delegated Regulation and latest amending Commission Delegated Regulation applicable to the type-approval. In the case of a Commission Delegated Regulation with two or more implementation stages; indicate also the implementation stage and/or code. Alternatively indicate the number of the applicable UNECE Regulation. (n) Rounded to the nearest whole number. (o) Rounded to the nearest thousandth for g/km and g/min, to the nearest tenth for % and to the nearest hundredth for % vol. (p) Add the number of the Euro level and the character corresponding to the provisions used for type-approval. (q) For externally chargeable hybrid electric vehicles, the weighted, combined  values for CO2, fuel consumption and electric energy consumption shall be indicated. (t) For vehicles equipped with CVT indicate the following: 1 gear ratio at maximum design vehicle speed 2 gear ratio at maximum peak power; 3: gear ration at maximum peak torque. The gear ratios shall include the gear ratio of the primary transmission ratio (if applicable) and be supplemented with an acceptable tolerance band to the satisfaction of the approval authority. For wheel hub engines without gear drive indicate n/a or 1. (s) The information contained in this entry shall be stated in entry No 04. "Vehicle category" of the certificates of conformity issued in accordance with the template set out in Annex IV to Directive 2002/24/EC. (1) Classification in accordance with categories and subcategories in Article 4 of and Annex I to Regulation (EU) No 168/2013. The coding should be indicated, e.g. L3e-A1E for a low-performance Enduro motorcycle. (2) Indicate: tyre size designation, minimum load-capacity index, minimum-speed category symbol, tyre pressure(s) as recommended by the vehicle manufacturer (kPa) and rim size. (3) Delete where not applicable (no deletion required when more than one entry is applicable). (4) Suppress this entry of the certificate of conformity if not applicable to the vehicle (3a) Indicate the longitudinal distance between front axle and sidecar axle. (3b) applicable only for subcategories L2e-U, L5e-B, L6e-BU, L7e-CU (3c) applicable only for L2e, L4e, L5e, L6e, L7e or any other type of vehicle if equipped with twinned wheels (3d) applicable only for subcategory L3e-AxE endurance motorcycles and L3e-AxT trial motorcycles (3e) applicable only for vehicles with compression engine (3f) applicable only for subcategory L7e-B (3g) applicable only for vehicle categories L2e, L5e, L6e and L7e (3h) applicable only for vehicle categories L1e, L2e and L6e (3i) Information of the (L3e/L4e)-A2/(L3e/L4e)-A3 converted vehicle (CV) applicable only for vehicles laid down in point 1.7 of this Annex (3k) applicable only for vehicle category L4e (3n) applicable only for vehicles fitted with combustion engine (3o) applicable only for vehicles fitted with electric motor (3p) applicable only for vehicles fitted with hybrid application (3q) applicable only for cycles designed to pedal (5) In the case of more than one electric motor indicate the addition of all the engines. (6) CV means converted vehicle, and this entry states the information of the temporarily and reversibly modified configuration of the vehicle once it has been converted after first registration according to the manufacturers specifications in order to re-register it nationally (e.g. first registered L3e-A2 motorcycle converted to L3e-A3 motorcycle). (3i) ANNEX V Models for the statutory plate and EU type-approval mark LIST OF APPENDICES Appendix Number Appendix title Page 1 Examples of the manufacturers data plate 153 2 Examples of EU separate technical unit or component type-approval mark 155 1. General requirements for vehicle marking 1.1. All vehicles shall be provided with the plate described in this section in conformity with Article 39(1) of Regulation (EU) No 168/2013. The plate shall be attached by the vehicle manufacturer. 1.2. Characters 1.2.1. Alphanumeric characters (roman letters or Arabic numerals) shall be used for the markings in points 2.1.1.1. to 2.1.2., 3.2.2. to 3.2.5. and 4.2.1.1. to 4.2.1.9.. However, markings in section 3. shall use capital roman letters (upper case). 1.2.2. In addition, the manufacturers name or trade name and the vehicle type designation may include the following symbols/characters: * (the asterisk symbol), & (the and mark), - (hyphen or minus mark) and the ² (the prime or apostrophe mark). The stationary sound level may include the character -. 1.3. Minimum height of letters and figures. 1.3.1. Characters marked directly on the chassis, frame or similar structure of the vehicle shall have a minimum height of 4.0 mm. 1.3.2. Characters marked on the statutory plate shall have a minimum height of 2,0 mm. 2. Statutory plate 2.1. A statutory plate, using the model set out in Appendix 1 shall be firmly attached in a conspicuous and readily accessible position to part of the vehicle which is unlikely to be replaced during normal use, regular maintenance or repair (e.g. due to accident damage). 2.1.1. The information on the plate shall be clearly legible, indelible and shall contain the following information in the order given below and on the same line, if possible: 2.1.1.1. The name of the manufacturer or the trade name; 2.1.1.2. Vehicle category including the subcategory and the sub-subcategory(1); 2.1.1.3. The EU type-approval number in accordance with point 3 of Annex VII to this Regulation; 2.1.1.4. The vehicle identification number (VIN); consisting of a structured combination of characters in accordance with the requirements set out in section 3. of this Annex; 2.1.1.5. The stationary sound level in the following format: ¦ dB(A)  ¦ min 1 (in case of vehicles not being subject to the stationary sound level test, the information shall be displayed as - - - dB(A)  - - - min 1); 2.1.1.6. Engine power in the following format: ¦ kW (this entry shall be omitted for vehicles with no restrictions on maximum engine power); .maximum vehicle design speed in the following format: ¦ km/h (this entry shall be omitted for vehicles with no restrictions on maximum speed); and technically permissible maximum laden mass in the following format: max ¦ kg. Each entry separated by one or more spaces. 2.1.2. The manufacturer may give additional information below or to the side of the prescribed statutory plate, outside a clearly marked rectangle which shall enclose only the information prescribed in points 2.1.1.1. to 2.1.1.8. (see examples in Appendix 1) 3. Requirements for the VIN The VIN shall meet the following requirements: 3.1. General requirements 3.1.1. A VIN shall be marked on each vehicle. 3.1.2. The VIN shall be unique and unequivocally attributed to a particular vehicle. 3.1.3. The VIN shall be marked on the statutory plate, as well as on the chassis, frame or a similar structure of the vehicle when the vehicle leaves the production line. 3.1.4. It shall be hammered, punched, etched or laser-engraved directly onto an easily accessible part on the right side of the vehicle in a way which avoids obliteration, alteration and removal 3.1.5. The manufacturer shall ensure the traceability of the vehicle by means of the VIN over a period of 30 years. 3.1.6. The existence of measures taken by the manufacturer to ensure the traceability of the vehicle referred to in point 1.1.3.4 needs not be checked at the time of the type-approval. 3.2. Composition of the VIN 3.2.1. The VIN shall consist of three sections: (a) the world manufacturer identifier (WMI); (b) the vehicle descriptor section (VDS); (c) the vehicle indicator section (VIS). 3.2.2. The WMI shall consist of a code assigned to the vehicle manufacturer to enable that person to be identified. 3.2.2.1. The code shall comprise three alphanumeric characters which shall be assigned by the competent authority in the country where the manufacturer has his principal place of business. 3.2.2.2. The competent authority shall act in agreement with the international organisation referred to in Standard ISO 3780: 2009 on Road vehicles  World manufacturer identifier (WMI) code. 3.2.2.3. Where the manufacturers global production is less than 150 vehicles per annum, the third character shall always be 9. In order to identify such manufacturers, the competent authority referred to in point 3.2.2.2. shall assign the third, the fourth and the fifth character of the VIS. 3.2.3. The VDS shall consist of six alphanumeric characters which shall serve to indicate the general characteristics of the vehicle. Where the manufacturer does not use one or more of the six characters, the unused spaces shall be filled in with alphanumeric characters at the manufacturers discretion in order that the total number of characters required shall be 6. 3.2.4. The VIS shall consist of eight alphanumeric characters of which the last four shall consist of digits only. It shall provide, in conjunction with the WMI and the VDS, clear identification of a particular vehicle. Any unused space shall be filled in with the digit 0 in order that the total number of characters required shall be 8. 3.2.5. The VDS and the VIS shall be in accordance with the requirements set out in the Standard ISO 3779: 2009 on Road vehicles  Vehicle identification number (VIN)  Content and structure. 3.2.6. There shall be no space between the characters. 3.2.7. The use of the letters I, O or Q shall not be permitted. 3.2.8. The vehicle identification number shall, if possible, be presented on a single line. When the VIN is marked on two lines, this provision shall apply to each line. 4. Marking requirements for a multi-stage approval 4.1. Base vehicle identification number The VIN of the base vehicle conforming to the requirements set out in section 3. Of this Annex shall be retained during all subsequent stages of type-approval to ensure the traceability of the process. 4.2. Additional statutory plate. 4.2.1. At the second and subsequent stages, in addition to the statutory plate prescribed in section 2., each manufacturer shall affix to the vehicle an additional plate, based on the model set out in Appendix 1 to this Annex. This plate shall be firmly attached, in a conspicuous and readily accessible position to a part which is not subject to replacement during normal use, regular maintenance or repair. It shall show clearly and indelibly the following information in the order listed: 4.2.1.1. Name of the manufacturer, 4.2.1.2. The EU type-approval number in accordance with point 3 of Annex VII to this Regulation, 4.2.1.3. Vehicle category including the subcategory and the sub-subcategory(1); and the stage of approval (in case of base vehicles, this first-stage identification shall be omitted; in the case of subsequent stages, the information shall indicate the stage: e.g. STAGE 3 for the third stage). Each entry separated by one or more spaces, 4.2.1.4. VIN, 4.2.1.5. The stationary sound level in the following format: ¦ dB(A)  ¦ min 1 (in case of vehicles exempt from the stationary sound level test, the information shall be displayed as - - - dB(A)  - - - min 1)(2), 4.2.1.6. Engine power in the following format: ¦ kW (this entry shall be omitted for vehicles with no restrictions on maximum engine power)(2); maximum vehicle design speed in the following format: ¦ km/h (this entry shall be omitted for vehicles with no restrictions on maximum speed)(2); and maximum permissible laden mass of the vehicle(2). Each entry separated by one or more spaces. 5. Marking requirements for components or separate technical units 5.1. Each separate technical unit or component, whether or not part of a system, which has been EU type-approved and manufactured in conformity with the approved type shall be marked with an EU type-approval mark in conformity with Article 39(2) of Regulation (EU) No 168/2013. 5.2. The EU type-approval mark for a separate technical unit or component shall consist of: 5.2.1. A rectangle surrounding the lower-case letter e followed by the distinguishing number (as set out in point 2.1 of Annex VII) of the Member State which has granted the EU type approval for the separate technical unit or component. 5.2.2. In the vicinity of the rectangle, the Sequential number for type-approval certificates contained in section 4 of the EU type-approval number as set out in point 2.4. of Annex VII. In addition, it shall be indicated the alphanumerical character as set out in Table-1 of Annex VII to clearly identify the type of component or separate technical unit. 5.2.3. The EU separate technical unit or component type-approval mark shall be affixed to the separate technical unit or component in a way which is indelible (e.g. stamped, etched, laser-engraved, self-destructing adhesive label), clearly legible and visible in the place at which it is to be fitted to the vehicle without the need to remove any parts with the use of tools. 5.2.4. Examples of the EU type-approval mark for a separate technical unit or component are shown in Appendix 2 to this Annex. The dimensions of a shall be  ¥ 3 mm. 5.3. In addition, the make, trade name or trade mark shall be marked in the vicinity of the EU type-approval mark. Appendix 1 Examples of the manufacturers data plate 1. Example for a moped: BIANCA SCOOTER LTD. L1e-B e6*168/2013*01223 5DRH123UPAX000001 90 dB(A)  3 750 min 1 4 kW 45 km/h max 190 kg 2. Example for a motorcycle of subcategory A2 with electric propulsion: LOUIS ELECTRIC MOTORCYCLE L3e-A2 e12*168/2013*10920 PC9JZCTMYCVWS0002 - - - dB(A)  - - - min 1 35 kW max 380 kg 3. Example for a passenger tricycle: F.M. & U.Y. L5e-A e4*168/2013*30069 1FY1HAZ433K849622 93 dB(A)  4 750 min 1 max 935 kg 4. Example for a multi-stage (stage 2) heavy quadri-mobile for carriage of goods: FOURGON-MOTORS S.A.R.L L7e-CU STAGE 2 e50*168/2013*25089 VTFXXXXXXCL780002 101 dB(A)  4 100 min 1 15 kW 78 km/h max 1 460 kg 5. Example for a L3e-A3 motorcycle with additional information for the converted vehicle (CV), a L3e-A2 motorcycle, outside the clearly marked rectangle. In this case for the purpose of a temporary and reversible manufacturers authorised modification to the first registered L3e-A3 motorcycle in order to register it nationally after its conversion as a reduced-power L3e-A2 configuration (e.g. for vehicle operators with A2 driving licence): MOTORUDOLPH L3e-A3 e4*168/2013*2691 JRM00DBP008002211 84 dB(A)  4 250 min 1 max 352 kg L3e-A2 e4*168/2013*2692 83 dB(A)  3 750 min 1 35 kW Appendix 2 Examples of EU separate technical unit or component type-approval mark Figure 1 Example of a EU separate technical unit or component type-approval mark for an exhaust device (pollution-control device and noise-abatement device) Explanatory note relating to figure 1 The above EU type-approval mark was issued by Portugal under number 00024 for an exhaust device (pollution-control device and noise-abatement device). Figure 2 Example of EU separate technical unit or component type-approval mark of a noise-abatement device Explanatory note relating to figure 2 The above EU type-approval mark was issued by Austria under number 00456 for a noise-abatement device. Figure 3 Example of EU separate technical unit or component type-approval mark of a pollution-control device Explanatory note relating to figure 3 The above EU type-approval mark was issued by Croatia under number 10678 for a pollution-control device. Figure 4 Example of EU separate technical unit or component type-approval mark of a rearward visibility device Explanatory note relating to figure 4 The above EU type-approval mark was issued by Finland under number 02884 for a rearward visibility device. Figure 5 Example of EU separate technical unit or component type-approval mark of a trailer coupling device Explanatory note relating to figure 5 The above EU type-approval mark was issued by Bulgaria under number 00134 for a trailer coupling device. Explanatory notes relating to Annex V (Footnotes and explanations not to be stated on the Manufacturers statutory plate) (1) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, (e.g. L3e-A1E for a low-performance Enduro motorcycle). (2) Only where the value has changed during the current stage of approval. ANNEX VI Templates for the EU type-approval certificate LIST OF APPENDICES Appendix Number Appendix title Page 1 Model of the EU whole-vehicle type-approval certificate for a complete vehicle type 159 2 Model of the EU whole-vehicle type-approval certificate for an incomplete type, a vehicle type with complete and incomplete variants, a vehicle type with completed and incomplete variants or a completed vehicle type 162 3 Model of the addendum to the EU type-approval certificate 166 4 Model of the EU type-approval certificate for a vehicle system 170 5 Model of the EU type-approval certificate for a separate technical unit or component 172 6 Model of the addendum to the EU type-approval certificate for a separate technical unit or component 174 1. General requirements 1.1. Model A of the EU whole-vehicle type-approval certificate for a complete vehicle type is set out in Appendix 1. 1.2. Model B of the EU whole-vehicle type-approval certificate for an incomplete vehicle type, a vehicle type with complete and incomplete variants, a vehicle type with completed and incomplete variants or a completed vehicle type is set out in Appendix 2. 1.3. The list of applicable requirements or acts to which the type of vehicle complies and which are appended to the EU whole-vehicle type-approval certificate when the manufacturer chooses the single-step type-approval procedure according to Article 30(6) of Regulation (EU) No 168/2013 is set out in Appendix 3. 1.4. Model C of the EU type-approval certificate for a vehicle system is set out in Appendix 4. 1.5. Model D of the EU type-approval certificate for a separate technical unit or component is set out in Appendix 5. 1.5.1. The addendum to the separate technical unit or component type-approval certificate is set out in Appendix 6. When a component/separate technical unit has any restrictions on use, those restrictions shall be verified at the time of vehicle type-approval and indicated in this addendum. This addendum also identifies the separate technical units and components which can be EU type-approved and under which conditions. 1.6. The type-approval certificate shall be no bigger than A4 paper format (210 Ã  297 mm) or a folder of maximum A4 format. Appendix 1 Model of the EU whole-vehicle type-approval certificate for a complete vehicle type EU type-approval certificate MODEL A (to be used for type-approval of a complete vehicle) Format: A4 (210 Ã  297 mm) EU WHOLE-VEHICLE TYPE-APPROVAL CERTIFICATE Identification of type-approval authority Communication concerning:  EU whole-vehicle type-approval(1)  extension of EU whole-vehicle type-approval(1)  refusal of EU whole-vehicle type-approval(1)  withdrawal of EU whole-vehicle type-approval(1) of a complete vehicle type with regard to Regulation (EU) No 168/2013, as last amended by (Commission Delegated) (1) Regulation (EU) No ¦/ ¦ (1) (2) EU type-approval number: ¦ Reason for extension: ¦ SECTION I 0.1. Make (trade name of manufacturer): ¦ 0.2. Type (3): ¦ 0.2.1. Variant(s) (3): ¦ 0.2.2. Version(s) (3): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (4): ¦ 0.4. Company name and address of manufacturer of the complete vehicle: ¦ 0.4.1. Name(s) and address(es) of assembly plants: ¦ 0.4.2. Name and address of manufacturers authorised representative, if any: ¦ SECTION II 1. Technical service responsible for carrying out the tests: ¦ 2. Date of test report: ¦ 3. Number of test report: ¦ SECTION III The undersigned hereby certifies the accuracy of the manufacturers description in the attached information document of the vehicle type described above, for which one or more representative samples, selected by the EU type-approval authority, have been submitted as prototypes of the vehicle type and that the attached test results apply to the vehicle type. 1. The complete vehicle type meets/does not meet (1) all relevant requirements as listed in Annex II to Regulation (EU) No 168/2013. 1.1. Restrictions of validity (1) (5): ¦ 1.2. Waivers applied (1) (5) (6): ¦ 1.2.1. Reasons for the waivers (1) (6): ¦ 1.2.2. Alternative requirements (1) (6): ¦ 2. The approval is granted/extended/refused/withdrawn (1) 2.1. The approval is granted in accordance with Article 40 of Regulation (EU) No 168/2013 and the validity of the approval is thus limited to dd/mm/yy. Place: ¦ Date: ¦ Name and signature (or visual representation of an advanced electronic signature according to Directive 1999/93/EC, including data for verification): ¦ Attachments:  Information package  Test results  Name(s) and specimen(s) of the signature(s) of the person(s) authorised to sign certificates of conformity and a statement of their position in the company  A completed specimen of the certificate of conformity NB:  If this model is used for type-approval of a vehicle as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013, the heading of the certificate shall read EU WHOLE-VEHICLE PROVISIONAL TYPE-APPROVAL CERTIFICATE VALID ONLY ON THE TERRITORY OF ¦ (7). The provisional type-approval certificate shall also specify the restrictions that have been imposed as to its validity and the waivers which have been applied in accordance with Article 30(4) of Regulation (EU) No 168/2013.  If this model is used for vehicle type-approval for a national small series, pursuant to Article 42 of Regulation (EU) No 168/2013, it shall not bear the heading EU VEHICLE TYPE-APPROVAL CERTIFICATE. The text shall specify the nature of the waivers, the reasons which support them and the alternative requirements granted pursuant to Article 42(2) of Regulation (EU) No 168/2013. Explanatory notes relating to Appendix 1 (Footnotes and explanations not to be stated on the type-approval certificate) (1) Delete where not applicable. (2) Indicate only the latest amendment in case of an amendment of one or more Articles of Regulation (EU) 168/2013, according to the amendment applied for the EU type-approval. (3) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (4) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E for a low-performance Enduro motor-cycle. (5) Applicable only for type-approval of a vehicle as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013 (6) Applicable only for vehicle type-approval for a national small series, pursuant to Article 42 of Regulation (EU) No 168/2013. (7) Indicate the Member State. Appendix 2 Model of the EU whole-vehicle type-approval certificate for an incomplete type, a vehicle type with complete and incomplete variants, a vehicle type with completed and incomplete variants or a completed vehicle type EU type-approval certificate MODEL B (to be used for type-approval of a completed or incomplete vehicle or a vehicle type with complete and incomplete variants or with completed and incomplete variants) Format: A4 (210 Ã  297 mm) EU WHOLE-VEHICLE TYPE-APPROVAL CERTIFICATE Stamp of approval authority Communication concerning:  EU whole-vehicle type-approval(1)  extension of EU whole-vehicle type-approval(1)  refusal of EU whole-vehicle type-approval(1)  withdrawal of EU whole-vehicle type-approval(1)  of a completed vehicle type(1)  of an incomplete vehicle type(1)  of a vehicle type with complete and incomplete variants(1)  of a vehicle type with completed and incomplete variants (1) with regard to Regulation (EU) No 168/2013, as last amended by (Commission Delegated) (1) Regulation (EU) No ¦/ ¦ (1) (2) EU type-approval number (1): ¦. Reason for extension (1): ¦. SECTION I 0.1. Make (trade name of manufacturer): ¦ 0.2. Type (3): ¦ 0.2.1. Variant(s) (3): ¦ 0.2.2. Version(s) (3): ¦ 0.2.3. Commercial name(s) (if available): ¦ 0.3. Category, subcategory and sub-subcategory of vehicle (4): ¦ 0.4. Company name and address of the manufacturer of the complete vehicle (1) (5): Company name and address of the manufacturer of the complete variant (1) (5): Company name and address of the manufacturer of the completed vehicle/variant (1) (5): Company name and address of the manufacturer of the latest built stage of the incomplete vehicle (1) (5): Company name(s) and address(es) of the manufacturer(s) of all previous stage(s) (1) (5): 0.4.1. Name(s) and address(es) of assembly plant(s): ¦ 0.4.2. Name and address of the manufacturers representative (if any): ¦ SECTION II Technical service responsible for carrying out the tests: ¦. Date of test report: ¦. Number of test report: ¦. SECTION III The undersigned hereby certifies the accuracy of the manufacturers description in the attached information document of the vehicle type described above, for which one or more representative samples, selected by the EU approval authority, have been submitted as prototypes of the vehicle type and that the attached test results apply to the vehicle type. 1. For complete variants 1.1. The complete variants of the vehicle type meet/do not meet (1) all relevant requirements as listed in Annex II to Regulation (EU) No 168/2013. 2. For completed vehicles/variants 2.1. The completed vehicle type/completed variant of the vehicle type meets/does not meet (1) all relevant requirements as listed in Annex II to Regulation (EU) No 168/2013 (5): 2.1.1. The approval authority has verified that the completed vehicle/variant of the vehicle type meets all applicable technical requirements at the time of granting this type-approval (cf Article 25(6) of Regulation (EU) No 168/2013). 3. For incomplete vehicles/variants 3.1. The incomplete vehicle type/incomplete variants of the vehicle type meets/does not meet (1) the technical requirements of the regulatory acts listed in the table in point 2 of section 2 (5). 4. The approval is granted/extended/refused/withdrawn (1) 4.1. The approval is granted in accordance with Article 40 of Regulation (EU) No 168/2013 and its validity is thus limited to dd/mm/yy. 5. Restrictions of validity (1) (6): ¦ 6. Waivers applied (1) (6) (7): ¦ 6.1. Reasons for the waivers (1) (7): ¦ 6.2. Alternative requirements (1) (7): ¦ Place: ¦ Date: ¦ Name and signature (or visual representation of an advanced electronic signature according to Directive 1999/93/EC, including data for verification): ¦. Attachments:  Information package  Test results  Name(s) and specimen(s) of the signature(s) of the person(s) authorised to sign certificates of conformity and a statement of their position in the company  A completed specimen of the certificate of conformity NB:  If this model is used for type-approval of a vehicle as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013, the heading of the certificate shall read EU WHOLE-VEHICLE PROVISIONAL TYPE-APPROVAL CERTIFICATE VALID ONLY ON THE TERRITORY OF ¦ (5). The provisional type-approval certificate shall also specify the restrictions that have been imposed as to its validity and the waivers which have been applied in accordance with Article 30(4) of Regulation (EU) No 168/2013.  If this model is used for vehicle type-approval for a national small series, pursuant to Article 42 of Regulation (EU) No 168/2013, it shall not bear the heading EU VEHICLE TYPE-APPROVAL CERTIFICATE. The text shall specify the nature of the waivers, the reasons which support them and the alternative requirements granted pursuant to Article 42(2) of Regulation (EU) No 168/2013. EU WHOLE-VEHICLE TYPE-APPROVAL CERTIFICATE SECTION 2 This EU type-approval concerns incomplete and completed vehicles, variants or versions. 1. Previous stage(s) approval(s) for the vehicles. Stage EU type-approval number Dated Applicable to (as appropriate) Variants or versions which are complete or completed (as appropriate) (8) 1 (base vehicle) 2 2. List of requirements applicable to the approved incomplete vehicle type, variant or version (as appropriate, taking account of the scope and latest amendment to each of the regulatory acts listed below). Item Subject Regulatory act reference As amended by Applicable to variant or, if need be, to version (List only subjects for which an EU type-approval/UNECE approval exists.) Explanatory notes relating to Appendix 2 (Footnotes and explanations not to be stated on the type-approval certificate) (1) Delete where not applicable. (2) Indicate only the latest amendment in case of an amendment of one or more Articles of Regulation (EU) 168/2013, according to the amendment applied for the EU type-approval. (3) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (4) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E for a low-performance Enduro motor-cycle. (5) Indicate the Member State. (6) Applicable only for type-approval of a vehicle as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013 (7) Applicable only for vehicle type-approval for a national small series, pursuant to Article 42 of Regulation (EU) No 168/2013. (8) In the case where the approval includes one or more incomplete variants or versions (as appropriate), list those variants or versions (as appropriate) which are complete or completed. Appendix 3 Model of the addendum to the EU type-approval certificate Addendum to the EU type-approval certificate List of regulatory acts with which the type of vehicle complies To be filled in only in the case of type-approval in accordance with Article 30(6) of Regulation (EU) No 168/2013 Item Subject Regulatory act reference As amended by Applicable to version ENVIRONMENTAL AND PROPULSION UNIT PERFORMANCE REQUIREMENTS (EPPR) 1 Tailpipe emissions after cold start Commission Delegated Regulation (EU) No 134/2014 Annex II 2 Tailpipe emissions at (increased idle)/ free acceleration test Commission Delegated Regulation (EU) No 134/2014 Annex III 3 Emissions crank-case gases Commission Delegated Regulation (EU) No 134/2014 Annex IV 4 Evaporative emissions Commission Delegated Regulation (EU) No 134/2014 Annex V 5 Durability of pollution-control devices Commission Delegated Regulation (EU) No 134/2014 Annex VI 6 Measurement of CO2 emissions, fuel consumption, electric energy consumption and electric range determination Commission Delegated Regulation (EU) No 134/2014 Annex VII 7 Environmental on-board diagnosis (OBD) tests Commission Delegated Regulation (EU) No 134/2014 Annex VIII 8 Permissible sound level Commission Delegated Regulation (EU) No 134/2014 Annex IX 9 Procedures and technical requirements on maximum vehicle design speed, maximum torque, maximum continuous total power and maximum peak power Commission Delegated Regulation (EU) No 134/2014 Annex X 10 Vehicle propulsion family definition Commission Delegated Regulation (EU) No 134/2014 Annex XI VEHICLE FUNCTIONAL SAFETY REQUIREMENTS 1 Audible warning devices Commission Delegated Regulation (EU) No 3/2014 Annex II 2 Braking, including anti-lock and combined brake systems Commission Delegated Regulation (EU) No 3/2014 Annex III 3 Electrical safety Commission Delegated Regulation (EU) No 3/2014 Annex IV 4 Manufacturer declaration requirements regarding endurance testing of functional safety-critical systems, parts and equipment Commission Delegated Regulation (EU) No 3/2014 Annex V 5 Front and rear protective structures Commission Delegated Regulation (EU) No 3/2014 Annex VI 6 Glazing, windscreen wipers and washers, and defrosting and demisting systems Commission Delegated Regulation (EU) No 3/2014 Annex VII 7 Driver-operated controls including identification of controls, tell-tales and indicators Commission Delegated Regulation (EU) No 3/2014 Annex VIII 8 Installation of lighting and light-signalling devices, including automatic switching of lighting Commission Delegated Regulation (EU) No 3/2014 Annex IX 9 Rearward visibility Commission Delegated Regulation (EU) No 3/2014 Annex X 10 Rollover protective structure (ROPS) Commission Delegated Regulation (EU) No 3/2014 Annex XI 11 Safety-belt anchorages and safety-belts Commission Delegated Regulation (EU) No 3/2014 Annex XII 12 Seating positions (saddles and seats) Commission Delegated Regulation (EU) No 3/2014 Annex XIII 13 Steer-ability, cornering properties and turn-ability Commission Delegated Regulation (EU) No 3/2014 Annex XIV 14 Installation of tyres Commission Delegated Regulation (EU) No 3/2014 Annex XV 15 Vehicle maximum speed limitation plate and its location on the vehicle Commission Delegated Regulation (EU) No 3/2014 Annex XVI 16 Vehicle occupant protection, including interior fittings and vehicle doors Commission Delegated Regulation (EU) No 3/2014 Annex XVII 17 Maximum continuous total power and/or maximum vehicle speed limitation by design Commission Delegated Regulation (EU) No 3/2014 Annex XVIII 18 Requirements on vehicle structure integrity Commission Delegated Regulation (EU) No 3/2014 Annex XIX VEHICLE CONSTRUCTION AND GENERAL TYPE-APPROVAL REQUIREMENTS 1 Powertrain tampering prevention measures (anti-tampering) Commission Delegated Regulation (EU) No 44/2014 Annex II 2 Arrangements for type-approval procedures Commission Delegated Regulation (EU) No 44/2014 Annex III 3 Conformity of production Commission Delegated Regulation (EU) No 44/2014 Annex IV 4 Coupling devices and attachments Commission Delegated Regulation (EU) No 44/2014 Annex V 5 Devices to prevent unauthorised use Commission Delegated Regulation (EU) No 44/2014 Annex VI 6 Electromagnetic compatibility (EMC) Commission Delegated Regulation (EU) No 44/2014 Annex VII 7 External projections Commission Delegated Regulation (EU) No 44/2014 Annex VIII 8 Fuel storage Commission Delegated Regulation (EU) No 44/2014 Annex IX 9 Load platforms Commission Delegated Regulation (EU) No 44/2014 Annex X 10 Masses and dimensions Commission Delegated Regulation (EU) No 44/2014 Annex XI 11 On-board diagnostics (OBD) functional requirements Commission Delegated Regulation (EU) No 44/2014 Annex XII 12 Passenger handholds and footrests Commission Delegated Regulation (EU) No 44/2014 Annex XIII 13 Registration plate space Commission Delegated Regulation (EU) No 44/2014 Annex XIV 14 Access to repair and maintenance information Commission Delegated Regulation (EU) No 44/2014 Annex XV 15 Stands Commission Delegated Regulation (EU) No 44/2014 Annex XVI Appendix 4 Model of the EU type-approval certificate for a vehicle system EU type-approval certificate MODEL C (to be used for type-approval of a vehicle system) Format: A4 (210 Ã  297 mm) EU TYPE-APPROVAL CERTIFICATE Stamp of approval authority Communication concerning:  EU type-approval(1)  extension of EU type-approval(1)  refusal of EU type-approval(1)  withdrawal of EU type-approval(1) of a type of system/a type of a vehicle with regard to a system(1) (0) with regard to Annex(es) (1) ¦ to Commission Delegated Regulation(s) (EU) No ¦/ ¦, (and Annex(es) ¦ (1) to Commission Delegated Regulation (EU) No ¦/ ¦) (2) as last amended by (Commission Delegated) (2) Regulation (EU) No ¦/ ¦ (2) (3) EU type-approval number (2) (3) ¦ Reason for extension (2) ¦ SECTION I 0.7. Make(s) (trade name(s) of manufacturer): ¦ 0.8. Type: ¦ 0.8.1. Commercial name(s) (if available): ¦ 0.9. Company name and address of the manufacturer: ¦ 0.9.1. Name(s) and address(es) of assembly plant(s): ¦ 0.9.2. Name and address of the manufacturers representative (if any): ¦ 0.10. Vehicle(s) for which the system is intended for (4): 0.10.1. Type (5): 0.10.2. Variant(s) (5): 0.10.3. Version(s) (5): 0.10.4. Commercial name(s) (if available): 0.10.5. Category, subcategory and sub-subcategory of vehicle (6): SECTION II 1. Technical service responsible for carrying out the tests: ¦ 2. Date of test report(s): ¦ 3. Number of test report(s): ¦ 4. Remarks (if any): ¦ 5. Restrictions of validity (2) (7) ¦ 6. Waivers applied (2) (7) ¦ Place: ¦ Date: ¦ Name and signature (or visual representation of an advanced electronic signature according to Directive 1999/93/EC, including data for verification): ¦ Attachments:  Information package  Test report NB:  If this model is used for type-approval of a system as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013, the heading of the certificate shall read EU PROVISIONAL TYPE-APPROVAL CERTIFICATE VALID ONLY ON THE TERRITORY OF ¦ (8), The provisional type-approval certificate shall also specify the restrictions that have been imposed as to its validity and the waivers which have been applied in accordance with Article 30(4) of Regulation (EU) No 168/2013. Explanatory notes relating to Appendix 4: (Footnotes and explanations not to be stated on the type-approval certificate) (0) Indicate the system according to first column of Table 1 in point 6 of Annex VII (e.g. installation of lighting and light-signalling devices). (1) The Roman numeral of the relevant Annex to the Commission Delegated Regulation or multiple Roman numerals of the relevant Annexes to the same Commission Delegated Regulation. (2) Delete where not applicable. (3) Indicate the latest amendment of the Commission Delegated Regulation according to the amendment applied for the EU type-approval. (4) Provide this information for each vehicle type. (5) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (6) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E for a low-performance Enduro motor-cycle. (7) Applicable only for type-approval of a system as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013. (8) Indicate the Member State. Appendix 5 Model of the EU type-approval certificate for a separate technical unit or component EU type-approval certificate MODEL D (to be used for component/separate technical unit type-approval) Format: A4 (210 Ã  297 mm) EU TYPE-APPROVAL CERTIFICATE Stamp of approval authority Communication concerning:  EU type-approval(1)  extension of EU type-approval(1)  refusal of EU type-approval(1)  withdrawal of EU type-approval(1) of a type of component/separate technical unit(1) (0) with regard to Annex(es) ¦ (1) to Commission Delegated Regulation (EU) No ¦/ ¦ (and Annex(es) ¦ (1) to Commission Delegated Regulation (EU) No ¦/ ¦) (2), as last amended by (Commission Delegated) (2) Regulation (EU) No ¦/ ¦ ¦ (2) (3) EU type-approval number (2): ¦ Reason for extension (2): ¦ SECTION I 0.7. Make(s) (trade name(s) of manufacturer): ¦ 0.8. Type: ¦ 0.8.1. Commercial name(s) (if available): ¦ 0.9. Company name and address of the manufacturer: ¦ 0.9.1. Name(s) and address(es) of assembly plant(s): ¦ 0.9.2. Name and address of the manufacturers representative (if any): ¦ 0.10. In the case of separate technical unit, vehicle(s) for which is intended for (4): 0.10.1. Type (5) ¦ 0.10.2. Variant(s) (5): ¦ 0.10.3. Version(s) (5): ¦ 0.10.4. Commercial name(s) (if available): ¦ 0.10.5. Category, subcategory and sub-subcategory of vehicle (6): ¦ SECTION II 1. Technical service responsible for carrying out the tests: ¦ 2. Date of test report(s): ¦ 3. Number of test report(s): ¦ 4. Remarks (see addendum): ¦ 5. Restrictions of validity (2) (7): ¦ 6. Waivers applied (2) (7): ¦ Place: ¦ Date: ¦ Name and signature (or visual representation of an advanced electronic signature according to Directive 1999/93/EC, including data for verification): ¦ Attachments:  Information package  Test report NB:  If this model is used for type-approval of a component or separate technical unit as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013, the heading of the certificate shall read EU PROVISIONAL TYPE-APPROVAL CERTIFICATE VALID ONLY ON THE TERRITORY OF ¦ (7), The provisional type-approval certificate shall also specify the restrictions that have been imposed as to its validity and the waivers which have been applied in accordance with Article 30(4) of Regulation (EU) No 168/2013. Explanatory notes relating to Appendix 5 (Footnotes and explanations not to be stated on the type-approval certificate) (0) Indicate the component/separate technical unit according to first column of Table 1 in point 6 of Annex VII (e.g. devices to prevent unauthorised use) (5) Applicable only for type-approval of a component or separate technical unit as an exemption for new technology or new concept, pursuant to Article 40 of Regulation (EU) No 168/2013 (1) The Roman numeral of the relevant Annex to the Commission Delegated Regulation or multiple Roman numerals of the relevant Annexes to the same Commission Delegated Regulation. (2) Delete where not applicable. (3) Indicate the latest amendment of the Commission Delegated Regulation according to the amendment applied for the EU type-approval. (4) Provide this information for each vehicle type. (5) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (6) Classified according to Article 4 of and Annex I to Regulation (EU) No 168/2013, the coding shall be indicated, e.g. L3e-A1E  for a low-performance Enduro motor-cycle. (7) Indicate the Member State. Appendix 6 Model of the addendum to the EU type-approval certificate for a separate technical unit or component Addendum to the EU type-approval certificate ADDENDUM TO THE EU TYPE-APPROVAL CERTIFICATE WITH EU TYPE-APPROVAL NUMBER ¦ 1. Restriction of use of the (1) (2) ¦ (3): ¦ ¦ ¦ 2. Special conditions for the mounting of the (1) (2) ¦ (3): ¦ ¦ ¦ 3. Remarks (1) : ¦ ¦ ¦ Explanatory notes relating to Appendix 6 (Footnotes and explanations not to be stated on the addendum to the type-approval certificate) (1) Delete where not applicable. (2) Identify the component or separate technical unit according to the first column of Table 1 in point 6 of Annex VII to this Regulation (e.g. devices to prevent unauthorised use). (3) In accordance with Article 31(4) of Regulation (EU) No 168/2013, indicate the restrictions of use and the special conditions for the mounting of the component/separate technical unit. ANNEX VII Numbering system of the EU type-approval certificate 1. EU type-approval certificates shall be numbered in accordance with the method set out in this Annex. 2. The EU type-approval number shall consist of a total of four sections for whole-vehicle type-approvals and five sections for type-approval of systems, components, and separate technical units as detailed below. In all cases, the sections shall be separated by an asterisk (*). 2.1. Section 1: The lower-case letter e followed by the distinguishing number of the Member State issuing the EU type-approval, applicable for all type-approval numbers. 1 Germany 2 France 3 Italy 4 The Netherlands 5 Sweden 6 Belgium 7 Hungary 8 Czech Republic 9 Spain 11 United Kingdom 12 Austria 13 Luxembourg 17 Finland 18 Denmark 19 Romania 20 Poland 21 Portugal 23 Greece 24 Ireland 25 Croatia 26 Slovenia 27 Slovakia 29 Estonia 32 Latvia 34 Bulgaria 36 Lithuania 49 Cyprus 50 Malta 2.2. Section 2: The number of the applicable Regulation or Commission Delegated Regulation.  in case of EU whole-vehicle type-approval 168/2013 shall be indicated;  in the case of national small-series whole-vehicle type-approvals in accordance with Article 42 of Regulation (EU) No 168/2013, the letters NKS in block capitals shall precede the 168/2013;  in the case of a system, component or separate technical unit type-approval, the number of the corresponding Commission Delegated Regulation supplementing Regulation (EU) No 168/2013: 3/2014, 44/2014 or 134/2014 shall be indicated. 2.3. Section 3: the latest amending Commission Delegated Regulation (e.g. RRR/2016) followed by the identification code of the system, component or separate technical unit and the stage of implementation applicable to the type-approval according to Table 1 of point 5.:  In the case of EU whole-vehicle type-approval, section 3 shall be omitted;  In the case of EU type-approval of a system, component or separate technical unit, the number of the last amending Commission Delegated Regulation followed with an alphanumerical character as set out in Table 1 of point 5. to clearly identify the type of system, component or separate technical unit shall be indicated. 2.4. Section 4: Sequential number for type-approval certificates.  A sequential number with leading zeros (as applicable), to denote the type-approval number. The sequential number shall have five digits starting from 00001. 2.5. Section 5: Sequential number to denote the extension number of the type-approval  a two-digit sequential number, with leading zero as applicable, starting from 00 for each type-approval number issued. 3. On the vehicles statutory plate(s) only, section 5 shall be omitted. 4. Lay-out of the type-approval numbers (with fictive sequential numbers and fictive amending Commission Delegated Regulation number (RRR/2016) for explanation purposes) Example of a component/separate technical unit type-approval of an audible warning device, which has not yet been extended, issued by France:  e2*3/2014*3/2014N*00003*00  e2= France (section 1)  3/2014= Commission Delegated Regulation (EU) No 3/2014) (section 2)  3/2014N= repeat the Commission Delegated Regulation (EU) No 3/2014) to denote that it has not been amended and the letter N to indicate that is an audible warning device (section 3)  00003= type-approval sequential number (section 4)  00= extension number (section 5) Example of a vehicle system type-approval of an engine emissions (Euro 4 stage), amended by another Commission Delegated Regulation RRR/2016 which has been extended twice, issued by the Bulgaria:  e34*134/2014*RRR/2016A1*00403*02  e34= Bulgaria (section 1)  134/2014= Commission Delegated Regulation (EU) No 134/2014) (section 2)  RRR/2016A1= amending Commission Delegated Regulation number (RRR/2016) and the letter and number A1 to indicate that is a engine emissions (Euro 4 stage) (section 3)  00403= type-approval sequential number (section 4)  02= extension number (section 5) Example of a national small series whole vehicle type-approval, which has been extended once, issued by Austria and granted in accordance with Article 42 of Regulation (EU) No 168/2013:  e12*NKS168/2013*00001*01  e12= Austria (section 1)  NKS168/2013= Regulation (EU) 168/2013 precede by the national small-series denominator (section 2)  00001= type-approval sequential number (section 4)  01= extension number (section 5) Example of a whole vehicle type-approval number, which has been extended five times, issued by the Netherlands:  e4*168/2013*10690*05  e4= the Netherlands (section 1)  168/2013= Regulation (EU) 168/2013 (section 2)  10690= type-approval sequential number (section 4)  05= extension number (section 5) Table 1 Codification for the numbering system of EU type-approval certificates of systems, components and separate technical units LIST I  Environmental and propulsion unit performance requirements System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No alphanumerical character System: engine emissions (Euro 4 stage) 134/2014 A1 System: engine emissions (Euro 5 stage) 134/2014 A2 System: evaporative emissions (point 1.4.1. to 1.4.3 of Annex IV to Regulation (EU) 168/2013) 134/2014 B1 System: evaporative emissions (point 1.4.4. to 1.4.6 of Annex IV to Regulation (EU) 168/2013) 134/2014 B2 System: evaporative emissions (point 1.4.7. to 1.4.8 of Annex IV to Regulation (EU) 168/2013) 134/2014 B3 System: environmental on-board diagnostic (OBD Stage I: point 1.8.1. to 1.8.2 of Annex IV to Regulation (EU) 168/2013) 134/2014 C1 System: environmental on-board diagnostic (OBD Stage II: point 1.8.3. of Annex IV to Regulation (EU) 168/2013) 134/2014 C2 System: sound level 134/2014 D System: propulsion unit performance 134/2014 E STU: pollution-control device 134/2014 F STU: noise-abatement device 134/2014 G STU: exhaust device (pollution-control device and noise-abatement device) 134/2014 H Example of a type-approval number to be indicated on a vehicles statutory plate  e50*168/2013*20089  e50= Malta (section 1)  168/2013= Regulation (EU) 168/2013 (section 2)  20089= type-approval sequential number (section 4) 5. LIST II  Vehicle functional safety requirements System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No alphanumerical character System: braking 3/2014 J System: installation of lighting and light-signalling devices 3/2014 K System: roll-over protective structure (ROPS) 3/2014 L System: installation of tyres 3/2014 M Component(STU: audible warning device 3/2014 N Component/STU: non-glazing front windscreen 3/2014 O Component/STU: windscreen washer device 3/2014 P Component/STU: rearward visibility device 3/2014 Q Component/STU: safety belts 3/2014 R Component/STU: seating position (saddle/seat) 3/2014 S LIST III  Vehicle construction and general type-approval requirements System or component/separate technical unit (STU) Commission Delegated Regulation (EU) No alphanumerical character System: functional on-board diagnostics (OBD Stage I: point 1.8.1. to 1.8.2 of Annex IV to Regulation (EU) 168/2013) 44/2014 T1 System: functional on-board diagnostics (OBD Stage II: point 1.8.3. of Annex IV to Regulation (EU) 168/2013) 44/2014 T2 STU: trailer coupling device 44/2014 U STU: devices to prevent unauthorised use 44/2014 V STU: passenger handholds 44/2014 W STU: footrests 44/2014 X STU: side-car 44/2014 Y ANNEX VIII Format of test reports and template for the test results sheet 1. General requirements for the format of test reports 1.1. For each of the regulatory acts listed in Annex II to Regulation (EU) No 168/2013, the test reports shall comply with the provisions of Standard EN ISO/IEC 17025:2005. In particular it shall include the information mentioned in point 5.10.2, including footnote (1) of that standard. 1.2. The test reports shall be drawn up by the technical service in accordance with its rules of good practice. 1.3. The test report shall be drafted in one of the official EU languages determined by the approval authority. 1.3.1. Where a test has been is issued in another language than the office language(s) of the Member State handling the approval application, the approval authority may require the applicant to provide a certified translation of the test report. 1.4. Only authenticated copies of a test report shall be submitted. 1.5. The test reports shall include a description of the vehicle tested including its unambiguous identification. The parts having significant influence role in determining the test results shall be described and their identification number indicated. Examples of parts include the noise-abatement devices for noise measurement and the engine management system (ECU) for measuring tailpipe emissions. Moreover it shall include at least the following information: 1.5.1. A detailed description of the characteristics of the vehicle, system, component or separate technical unit characteristics in connection with the regulatory act. 1.5.2. Category, subcategory and sub-subcategory of vehicle tested. 1.5.3. Tested vehicle sub-classification according to point 4.3. of Annex II to Commission Delegated Regulation (EU) No 134/2014. 1.5.4. The information shall indicate the variant(s) and/or version(s) to which it applies. One version shall not have more than one test result. However, a combination of several test results per version, indicating the worst case, is permissible. In this case, a note shall state that for items marked (*) only worst-case results are given. 1.5.5. When the tests are conducted on a vehicle, system, component or technical unit which combines a number of least favourable features concerning the required performance level (the worst-case), the test report shall include a reference stating how the selection was made by the manufacturer in agreement with the technical service. 1.5.6. Condition of the vehicle influencing the test, such as fitted accessories; actual masses; test voltage; tyre sizes; tyre pressures; etc.; 1.5.7. Identification of the system, component or separate technical unit tested; 1.5.8. Ambient conditions influencing the test: atmospheric pressure (kPa); relative humidity (%); ambient temperature (K); wind speed and direction on test track (km/h), etc.; 1.5.9. The measurement results specified in the relevant regulatory acts and, where required, the limits or thresholds to be met; 1.5.10. With regard to each measurement mentioned in point 1.5.5., the relevant decision: passed or failed; 1.5.11. A detailed statement of compliance with the various provisions to be met, i.e. provisions for which measurements were not required. 1.5.12. When test methods other than those prescribed in the regulatory acts are permitted, the report shall describe the test method used. The same applies when alternative provisions to those in the regulatory acts may be applied; 1.5.13. The number of photographs to be taken during testing shall be decided by the technical service to the satisfaction of the approval authority. In the case of virtual testing, screen prints or other suitable evidence may replace photographs; 1.5.14. Technical service and persons responsible for carrying out the test and their position in the organisation; 1.5.15. Conclusions drawn up; 1.5.16. When opinions, assumptions and interpretations have been made, they shall be documented properly and marked as such in the test report; 2. Minimum information to be included in the test reports 2.1. In addition to the general requirements set out in point 1, the test reports shall contain as a minimum the information set out in point 2.2. This information can be grouped in an executive summary of the test report(s) applicable to the vehicle, system, component and separate technical unit, or be included in the test report(s) itself/themselves. 2.2. Minimum information of the test reports by subject (Annex II to Regulation (EU) 168/2013 2.2.1. (A) Environmental and propulsion unit performance 2.2.1.1. Generic information on environmental performance The test report shall contain the following generic test data (only needed once per test type): 2.2.1.1.1. Description of propulsion, propulsion family and drive-train of test vehicle(s) (1): ¦ 2.2.1.1.2. Environmental step of test vehicle: Euro 3, Euro 4, Euro 5 (1) (2) 2.2.1.1.3. Description of emission test bench(es), specifications and settings (1): ¦ 2.2.1.1.4. Chassis/engine dynamometer(s) specifications (1): ¦ 2.2.1.1.5. Inertia (reference) mass and running resistance settings for single/dual (2) roll chassis dynamometer (1): ¦ 2.2.1.1.6. Comprehensive report of road test results for the determination of test bench settings, including coast down times for single/dual (2) roll chassis dynamometer (1): ¦ 2.2.1.1.7. Applicable test type I driving schedule (ECE R40 (with/without EUDC), ECE R47, WMTC stage 1, WMTC stage 2, revised WMTC) (1) (2): 2.2.1.1.8. Description gearshift prescriptions for environmental testing (1): ¦ 2.2.1.2. Test type I: requirements: tailpipe emissions after cold start The following items specific to test type I shall be provided (1): 2.2.1.2.1. Description of tested vehicle(s) (prototype(s) or series production, hardware and software levels, VIN) (1): ¦ 2.2.1.2.2. Any deviations by test vehicle(s) from data provided in information document, Annex I: yes/no (1) (2). If yes, please provide list with deviations. 2.2.1.2.3. Type-approval number if not parent vehicle (1): ¦ 2.2.1.2.4. Mileage(s) of test vehicle(s) (1): ¦ 2.2.1.2.5. Test fuel(s) used (1): ¦ 2.2.1.2.6. Description of test type I measurement methods for hybrid L-category vehicles referred to in Appendix 11 to Annex II to Commission Delegated Regulation (EU) No 134/2014 (1) ¦ 2.2.1.2.7. Description of test type I measurement methods for gas-fuelled vehicles referred to in Appendix 12 to Annex II to Commission Delegated Regulation (EU) No 134/2014 (1) ¦ 2.2.1.2.8. Description of test type I measurement methods for vehicles equipped with a periodically regenerating system referred to in Appendix 13 to Annex II to Commission Delegated Regulation (EU) No 134/2014 (1): ¦ 2.2.1.2.9. Information on regeneration strategy (1): D (number of operating cycles between 2 cycles when regenerative phases occur) (1): ¦ d (number of operating cycles required for regeneration) (1): ¦ 2.2.1.2.10. Description of weighting of type I test results as referred to in point 6.1.1.5. of Annex II to Commission Delegated Regulation (EU) No 134/2014 including equation number and weighting factors (1): ¦ 2.2.1.2.11. Number of type I operating cycles between two cycles where regenerative phases occur under the conditions equivalent to type I test (Distance D in Figure Ap13-1 in Appendix 13 to Annex II to Commission Delegated Regulation (EU) No 134/2014) (1): ¦ 2.2.1.2.12. Description of method employed to determine the number of cycles between two cycles where regenerative phases occur (1): ¦ 2.2.1.2.13. Parameters to determine the level of loading required before regeneration occurs (i.e. temperature, pressure etc.) (1): ¦ 2.2.1.2.14. Description of method used to load system in the test procedure described in point 3.1. of Appendix 13 to Annex II to Commission Delegated Regulation (EU) No 134/2014) (1): ¦ 2.2.1.2.15. Test records according to point 7 of Annex II to Commission Delegated Regulation (EU) No 134/2014 (1): ¦ 2.2.1.2.16. Type I test results (1): Table 5-1 Test type 1 results Test Type I Test Results (TRTTIx) Test No CO THC NMHC NOx THC + NOx (11) PM TRTTI Measured x (3) (6) (mg/km) 1 2 3 TRTTI Measured x Mean (3) (6) (mg/km) Ki (3) (7) (9) ( no unit ) (4) (mg/km) & (% of Lx) (5) Limit value Lx (10) (mg/km) 2.2.1.3. Test type II requirements: tailpipe emissions at (increased idle)/free acceleration 2.2.1.3.1. Details of test vehicle(s) if different from vehicle used for type I testing (1): (items 2.1.2.1.1. to 2.1.2.1.4. where different) (12): ¦ 2.2.1.3.2. Description of propulsion idling activation method in case of stop-start system (1): ¦ 2.2.1.3.3. Type II test results (1): Table 5-2 Test type II results Test CO (% vol.) Lambda Engine speed (min-) Engine oil temperature (K) Measured & corrected value of absorption coefficient (m-1) PI: Low idle test  PI: High idle test  CI  Free acceleration test / Smoke opacity test results     2.2.1.4. Test type III requirements: emissions of crank-case gases 2.2.1.4.1. Details of test vehicle(s) if different from vehicle used for type I testing (1): (items 2.1.2.1.1. to 2.1.2.1.4. where different) (12): ¦ 2.2.1.4.2. Type of crank-case gas recycling system (breather system, positive crank-case ventilation system, other) (1) 2.2.1.4.3. System for recycling crank-case gases (description and drawings) (1): ¦ 2.2.1.4.4. Test type III performance results (1): 2.2.1.4.5. Zero emissions from the crank-case gas system: yes/no (1) (2): 2.2.1.5. Type IV test requirements: evaporative emissions 2.2.1.5.1. Evaporative emissions control system: yes/no (1) (2) 2.2.1.5.2. List of golden components used for evaporative emission testing complete with series, part and marking number (1): ¦ 2.2.1.5.3. Fuel permeability test result (1): ¦ mg/day. 2.2.1.5.4. If the approved L-category vehicle complies with the evaporative emission requirements of Euro 4, the manufacturer shall indicate the SHED laboratory test type IV results TRTTIVST in the table below. The SHED test results shall indicate both mg/test and % of LTTIVST (1) 2.2.1.5.5. Euro 4 evaporative emission test results (1) Table 5-3 Euro 4 SHED test type IV results Vehicle category SHED test limit LTTIVST: Mass of total hydrocarbons (THC) (mg/test) SHED test result TRTTIVST: Mass of total hydrocarbons (THC) (mg/test) & (% of LTTIVST) L3e L4e L5e-A LTTIVST: 2 000 TRTTIVST: L6e-A L7e-A 2.2.1.5.6. If the approved L-category vehicle complies with the evaporative emission requirements of the Euro 5 step, the manufacturer shall provide (1): 2.2.1.5.6.1. The SHED laboratory test type IV results TRTTIVST to be indicated in the applicable part of the table below. The test results shall indicate both mg/test and % of LTTIVST (1) 2.2.1.5.6.2. The evaporative emissions test type IV results TRTTIVPT and TRTTIVPT to be indicated in the applicable part of the table below. The test results shall indicate both mg/m2/day and % of LTTIVPTftnk and % of LTTIVPTftbg (1) 2.2.1.5.6.3. Euro 5 evaporative emission test results (1) Table 5-4 Euro 5 SHED or permeation test type IV results Vehicle category Permeation test (mg/m2/day) & (% of LTTIVPT) Mass of total Hydrocarbons (THC) in SHED test(mg/test) & (% of LTTIVST) Fuel tank Fuel tubing Vehicle L1e-A LTTIVPTftnk: 1 500 LTTIVPTftbg: 15 000 LTTIVST: 1 500 TRTTIVPTftnk: TRTTIVPTftbg: TRTTIVST: L1e-B LTTIVPTftnk: 1 500 LTTIVPTftbg: 15 000 LTTIVST: 1 500 TRTTIVPTftnk: TRTTIVPTftbg: TRTTIVST: L2e LTTIVPTftnk: 1 500 LTTIVPTftbg: 15 000 LTTIVST: 1 500 TRTTIVPTftnk: TRTTIVPTftbg: TRTTIVST: L3e   LTTIVST: 1 500   TRTTIVST: L4e   LTTIVST: 1 500   TRTTIVST: L5e-A   LTTIVST: 1 500   TRTTIVST: L5e-B LTTIVPTftnk: 1 500 LTTIVPTftbg: 15 000 LTTIVST: 1 500 TRTTIVPTftnk: TRTTIVPTftbg: TRTTIVST: L6e-A   LTTIVST: 1 500   TRTTIVST: L6e-B LTTIVPTftnk: 1 500 LTTIVPTftbg: 15 000 LTTIVST: 1 500 TRTTIVPTftnk: TRTTIVPTftbg: TRTTIVST: L7e-A   LTTIVST: 1 500   TRTTIVST: L7e-B LTTIVPTftnk: 1 500 LTTIVPTftbg: 15 000 LTTTIVST: 1 500 TRTTIVPTftnk: TRTTIVPTftbg: TRTTIVST: L7e-C LTTIVPTftnk: 1 500 LTTIVPTftbg: 15 000 LTTIVST: 1 500 TRTTIVPTftnk: TRTTIVPTftbg: TRTTIVST: 2.2.1.6. Test type V requirements: durability of pollution-control devices 2.2.1.6.1. Details of test vehicle(s), its powertrain and pollution-control devices explicitly documented and listed, emission test laboratory equipment and settings, if different from data reported under items 2.1.2.1.1. to 2.1.2.1.10 (1): ¦ 2.2.1.6.2. Test type V carried out on: test track, on the road, on a chassis dynamometer (1) 2.2.1.6.3. The test type V data outcome and the correspondent test report shall vary in relation with the chosen durability procedure set out in Article 23(3) of Regulation (EU) No 168/2013, established as follows (1): 2.2.1.6.3.1. Test type V conducted according to Article 23(3a): full mileage accumulation (1) 2.2.1.6.3.1.1. Test cycle used (US EPA AMA cycle, SRC-LeCV) (1) (2): ¦ 2.2.1.6.3.1.2. In the case of SRC-LeCV, applicable durability test cycle vehicle group, refer to Appendix 1 to Annex V to Commission Delegated Regulation (EU) No 134/2014 (SRC-LeCV group No 1, 2, 3 or 4) (1) (2): 2.2.1.6.3.1.3. In the case of SRC-LeCV, amount of test type V soak procedures: ¦ 2.2.1.6.3.1.4. In the case of US EPA AMA cycle, classification according to Appendix 2 to Annex V to Commission Delegated Regulation (EU) No 134/2014 (class I, II or III) (1) (2). 2.2.1.6.3.1.5. Mileage test vehicle(s) (1): ¦ 2.2.1.6.3.1.6. Catalyst time-at-temperature data histogram (1): ¦ 2.2.1.6.3.1.6. List of maintenance and adjustments over mileage accumulation (1): ¦ 2.2.1.6.3.1.7. The collection of test type I results (1 to n), ( see 2.2.1.2.16.), the calculated slopes and offsets, and the calculated test type V results shall be entered in the table below (1). Table 5-5 Test type V results in case of compliance with Article 23(3a) of Regulation (EU) No 168/2013 Test Type V Test Results (TRTTVx) Test No Accumulated mileage (km) CO THC NMHC NOx THC + NOx (14) PM TRTTVx (13) (mg/km) & (% of Lx) 1 100 km TRTTVx (13) (mg/km) & (% of Lx) 2 ¦ TRTTVx (13) (mg/km) & (% of Lx) 3 ¦ TRTTVx (13) (16) (mg/km) & (% of Lx) N (15) Limit value Lx (17) 2.2.1.6.3.2. Test type V conducted according to Article 23(3b): partial mileage accumulation (1). 2.2.1.6.3.2.1. Test cycle used (SRC-LeCV): yes/no (1) (2): ¦ 2.2.1.6.3.2.2. Applicable SRC-LeCV durability test cycle vehicle group: refer to Commission Delegated Regulation (EU) No 134/2014 (SRC-LeCV group No 1, 2, 3 or 4) (1) (2): 2.2.1.6.3.2.3. Amount of SRC-LeCV soak procedures (1): ¦ 2.2.1.6.3.2.4. Mileage test vehicle(s) (1): ¦ 2.2.1.6.3.2.5. Applied stop criteria: yes/no (1) (2), which: ¦ 2.2.1.6.3.2.6. List of golden components complete with series, part and marking number (1). ¦ 2.2.1.6.3.2.7. List of new components complete with series, part and marking number (1). ¦ 2.2.1.6.3.2.8. Catalyst time-at-temperature data histogram (1): ¦ 2.2.1.6.3.2.9. List of maintenance and adjustments over mileage accumulation (1). ¦ 2.2.1.6.3.2.10. The collection of test type I results (1 to n), (see 2.2.1.2.16.), the calculated slopes and offsets, and the calculated test type V results shall be entered in the table below (1). Table 5-6 Test type V results in case of compliance with Article 23(3b) of Regulation (EU) No 168/2013 Test Type V Test Results (TRTTV) Test No Accumulated mileage (km) CO THC NMHC NOx THC + NOx PM TRTTV1x (18) (mg/km) & (% of Lx) 1 100 km Slope a (19) (no unit) Offset b (19) (no unit) (mg/km) & (% of Lx) N Limit value Lx (21) (mg/km) 2.2.1.6.3.3. Test type V conducted according to Article 23(3c) of Regulation (EU) No 168/2013, mathematical durability procedure (1). 2.2.1.6.3.3.1. The Test Type I results of a vehicle with a mileage of 100 km or more, (see 2.2.1.2.16.), and the applicable deterioration factors set out in Annex VII(B) to Regulation (EU) No 168/2013 shall be entered in the table below along with the calculated test type V results (1). Table 5-7 Test type V results in case of compliance with Article 23(3c) of Regulation (EU) No 168/2013 Test Type V Test Results (TRTTV) Accumulated mileage (km) CO THC NMHC (mg/km) NOx (mg/km) THC + NOx (mg/km) PM (mg/km) TRTTV1x (22) (23) 100 km Deterioration Factor DFx (24) (no unit) (mg/km) & (% of Lx) Limit value Lx (25) (mg/km) 2.2.1.7. Test type VI has not been assigned; consequently there are no results to be submitted 2.2.1.8. Test type VII requirements: measurement of CO2 emissions, fuel consumption, electric energy consumption and electric range determination 2.2.1.8.1. Details of test vehicle(s), its powertrain and pollution-control devices explicitly documented and listed, emission test laboratory equipment and settings if different from data reported under items 2.1.2.1.1. to 2.1.2.1.10 (1) ¦ 2.2.1.8.2. Documentation added according to UNECE Regulation No 101 (OJ L 138, 26.5.2012, p. 1): yes/no (1) (2) 2.2.1.8.3. The vehicle manufacturer has ensured that the CO2 emissions, fuel consumption, electric energy consumption and electric range data are provided to the buyer of the vehicle at the time of purchase of a new vehicle: yes/no (1) (2) 2.2.1.8.4. A completed specimen of the test type VII result format used to inform the buyer of the new vehicle is added to the information document: yes/no (1) (2) 2.2.1.8.5. Type VII test results, where applicable and for each reference fuel tested (1): 2.2.1.8.6. CO2 emissions and fuel consumption (1) Table 5-8 Test Type VII result table for propulsions equipped with a combustion engine only or equipped with not-externally-chargeable (NOVC) hybrid electric propulsion Test Type VII Test Results (TRTTVII) Test No CO2 (g/km) Fuel consumption (l/100 km) or (kg/100 km) TRTTI Measured x (26) (27) 1 2 3 TRTTI Measured Mean (26) (27) Ki (26) (28) (30) ( no unit ) 2.2.1.8.7. CO2 emissions/fuel consumption (manufacturers declared values) (1) Electric energy consumption and electric range (1): Table 5-9 Test Type VII result table for pure electric propulsion or not-externally-chargeable (NOVC) propulsions equipped with an electric motor for propulsion Measured electric energy consumption (Wh/km) Measured electric range (km) Pure electric powertrain NOVC hybrid electric powertrain Electric energy consumption and electric range (1): Table 5-10 Test Type VII result table for an OVC (externally chargeable) propulsion equipped with an electric motor for propulsion OVC (externally chargeable) hybrid electric or hybrid powertrain CO2 (g/km) Fuel consumption (l/100 km) Measured electric energy consumption (Wh/km) Measured electric range (km) Condition A, combined Condition B, combined Weighted, combined Pure electric range   For L2e, L5e-B, L6e-B and L7e vehicles equipped with a passenger compartment; the maximum electrical consumption owing to auxiliary heating such as heating systems for the passenger compartment/seats/other (1) (2): ¦ kW 2.2.1.9. Test type VIII requirements: environmental on-board diagnostic (OBD) 2.2.1.9.1. Details of test vehicle(s), its powertrain and pollution-control devices explicitly documented and listed, emission test laboratory equipment and settings, if different from data reported under items 2.1.2.1.1. to 2.1.2.1.10 (1): ¦ 2.2.1.9.2. The manufacturer shall enter the emission laboratory test type VIII results TRTTVIIIx in the table below (both in mg/km and in % of TRTTVIIIx) (1): ¦ 2.2.1.9.3. Test type VIII Euro 4 OBD environmental results (1) Table 5-11 Euro 4 OBD thresholds and environmental test results in case of malfunction Vehicle category Propulsion class OBD Thresholds (OTx) / OBD Test results (TRTTVIIIx) x = 1 to 3 Mass of carbon monoxide (CO) Mass of total hydrocarbons(THC) Mass of oxides of nitrogen (NOx) L6e-A PI / CI / Hybrid OTx (mg / km) OT1: 3 610 OT2: 2 690 OT3: 850 TRTTVIIIx (mg / km) & (% of OTx) TRTTVIII1: TRTTVIII2: TRTTVIII3: L3e L4e L5e-A L7e-A PI / PI Hybrid vmax < 130 km/h OTx (mg / km) OT1: 2 170 OT2: 1 400 OT3: 350 TRTTVIIIx (mg / km) & (% of OTx) TRTTVIII1 TRTTVIII2 TRTTVIII3 PI / PI Hybrid vmax  ¥ 130 km/h OTx (mg / km) OT1: 2 170 OT2: 630 OT3: 450 TRTTVIIIx (mg / km) & (% of OTx) TRTTVIII1: TRTTVIII2: TRTTVIII3: CI / CI Hybrid OTx (mg / km) OT1: 2 170 OT2: 630 OT3: 900 OTRTTVIIIx (mg / km) & (% of OTx) TRTTVIII1: TRTTVIII2: TRTTVIII3: 2.2.1.9.4. Test type VIII Euro 5 OBD emission verification results (1) Table 5-12 Euro 5 OBD thresholds and environmental test results in case of malfunction Vehicle category Propulsion class OBD Thresholds (OTx) / OBD test results (TRTTVIIIx) x = 1 to 3 Mass of carbon-monoxide (CO) Mass of non-methane hydrocar-bons (NMHC) Mass of oxides of nitrogen (NOx) Mass of particulate matter (PM) L3e  L7e PI / PI Hybrid OTx (mg / km) OT1: 1 900 OT2: 250 OT3: 300 OT4: 50 TRTTVIIIx (mg / km) & (% of OTx) TRTTVIII1: TRTTVIII2B: TRTTVIII3: TRTTVIII4: CI / CI Hybrid OTx (mg / km) OT1: 1 900 OT2: 320 OT3: 540 OT4: 50 TRTTVIIIx (mg / km) & (% of OTx) TRTTVIII1: TRTTVIII2: TRTTVIII3: TRTTVIII4: 2.2.1.10. Test type IX requirements: sound level 2.2.1.10.1. Details of test vehicle(s), its powertrain and noise-abatement control devices explicitly documented and listed, test equipment and settings (1): ¦ 2.2.1.10.2. The approved L-category vehicle complies with UNECE Regulation No 9: yes/no (1) (2) 2.2.1.10.3. The approved L-category vehicle complies with UNECE Regulation No 41: yes/no (1) (2) 2.2.1.10.4. The approved L-category vehicle complies with UNECE Regulation No 63: yes/no (1) (2) 2.2.1.10.5. The replacements noise-abatement device(s) for the approved L-category vehicle comply with UNECE Regulation No 92: yes/no (1) (2) 2.2.1.10.6. The approved L-category vehicle complies with the test requirements of Annex IX to Commission Delegated Regulation (EU) No 134/2014 and the administrative requirements of the equivalent UNECE Regulations have been included with the information document as set out in table 5-13 of Annex VIII: yes/no (1) (2) 2.2.1.10.7. Replacement noise-abatement device(s) make(s) and type(s) (1): ¦ 2.2.1.10.8. Location of the type-approval number (add drawings, photographs) (1): ¦ 2.2.1.10.9. The test results shall be reported according to the administrative requirements set out in the table below (1): Table 5-13 Test result requirements regarding sound level Sound emission level Euro 4 Euro 5 Sound level limits Annex VI(D) to Regulation (EU) No 168/2013 Equivalent UNECE sound level limits to Annex VI(D) to Regulation (EU) No 168/2013 Annex VI(D) to Regulation (EU) No 168/2013 Test requirements Annex VIII to Regulation (EU) No 168/2013 UNECE Regulations referred to in Annex VI(D) to Regulation (EU) No 168/2013 UNECE Regulations referred to in Annex VI(D) to Regulation (EU) No 168/2013 Administrative requirements for vehicle subcategories regarding sound level: Vehicle (sub)categories L1e, L6e-A Annex I to UNECE Regulation No 63 UNECE Regulation No 63 L3e, L4e Annex I to UNECE Regulation No 41 UNECE Regulation No 41 L2e, L5e, L6e-B, L7e Annex I to UNECE Regulation No 9 UNECE Regulation No 9 Replacement exhaust noise-abatement devices all categories Annex I to UNECE Regulation No 92 UNECE Regulation No 92 2.2.1.10.10. In addition the manufacturer shall enter the test type IX results TRTTIX in the table below where applicable (both in dB(A) and in % of SLEUx) (1): 2.2.1.10.11. Euro 4 or Euro 5 sound test results (1) Table 5-14 Sound level test results Euro 4 or Euro 5 Vehicle category Propulsion class Euro 4 sound level limit SLEU4 (dB(A)) / Euro 4 test results TRTTIXEU4 (dB(A))& (% of SLEU4) Euro 4 sound test procedure Euro 5 sound level limit SLEU5 (dB(A)) / Euro 5 test results TRTTIXEU5 (dB(A)) & (% of SLEU5) Euro 5 sound test procedure L1e-A PI / CI / Hybrid SLEU4: 63 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 63 SLEU5: UNECE Regulation No 63 TRTTIXEU4: TRTTIXEU5: L1e-B PI / CI / Hybrid vmax  ¤ 25 km/h SLEU4: 66 SLEU5: TRTTIXEU4: TRTTIXEU5: PI / CI / Hybrid vmax  ¤ 45 km/h SLEU4: 71 SLEU5: TRTTIXEU4: TRTTIXEU5: L2e PI / CI / Hybrid SLEU4: 76 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 9 SLEU5: UNECE Regulation No 9 STREU4: STREU5: L3e PI / CI / Hybrid Engine capacity  ¤ 80 cm3 SLEU4: 75 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 41 SLEU5: UNECE Regulation No 41 TRTTIXEU4: TRTTIXEU5: PI / CI / Hybrid 80 cm3 < Engine capacity  ¤ 175 cm3 SLEU4: 77 SLEU5: STREU4: STREU5: PI / CI / Hybrid Engine capacity > 175 cm3 SLEU4: 80 SLEU5: TRTTIXEU4: TRTTIXEU5: L4e PI / CI / Hybrid SLEU4: 80 SLEU5: TRTTIXEU4 TRTTIXEU5: L5e-A PI / CI / Hybrid SLEU4: 80 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 9 SLEU5: UNECE Regulation No 9 STREU4: STREU5: L5e-B PI / CI / Hybrid SLEU4: 80 SLEU5: STREU4: STREU5: L6e-A PI / CI / Hybrid SLEU4: 80 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 63 SLEU5: UNECE Regulation No 63 TRTTIXEU4: TRTTIXEU5: L6e-B PI / CI / Hybrid SLEU4: 80 Commission Delegated Regulation (EU) No 134/2014 Annex VIII / UNECE Regulation No 9 SLEU5: UNECE Regulation No 9 TRTTIXEU4: TRTTIXEU5: L7e-A PI / CI / Hybrid SLEU4: 80 SLEU5: TRTTIXEU4: TRTTIXEU5: L7e-B PI / CI / Hybrid SLEU4: 80 SLEU5: TRTTIXEU4: TRTTIXEU5: L7e-C PI / CI / Hybrid SLEU4: 80 SLEU5: TRTTIXEU4 TRTTIXEU5: 2.2.1.10.12. Replacement noise-abatement device(s) make(s) and type(s) (1): 2.2.1.10.13. Location of the type-approval number (add drawings, photographs) (1): 2.2.1.11. Propulsion unit performance test results 2.2.1.11.1. Propulsion unit performance data to be provided to measure/determine the maximum vehicle design speed (1) 2.2.1.11.1.1. Details of hardware and software of test vehicle(s), fitted components and accessories referred to in Annex X to Commission Delegated Regulation (EU) No 134/2014, Any deviations by test vehicle(s) from data provided in information document, Annex I: yes/no (1) (2). If yes, please provide list with deviations relevant for measuring the maximum vehicle design speed and gear in which it was reached (1): ¦ 2.2.1.11.1.2. Test mass in running order (1): mass plus rider/driver (2): ¦ 2.2.1.11.1.3. Test fuel specifications (1): ¦ 2.2.1.11.1.4. Powertrain lubricant specifications (1): ¦ 2.2.1.11.1.5. Atmospheric pressure (1): ¦ kPa 2.2.1.11.1.6. Relative humidity (1): ¦ % 2.2.1.11.1.7. Ambient temperature (1): ¦ K 2.2.1.11.1.8. Wind speed and direction on test track (1): ¦ km/h 2.2.1.11.1.9. Test track condition (temperature, level of moisture etc.) (1): ¦ 2.2.1.11.1.10. Maximum vehicle design speed measured and gear in which it is reached (1): ¦ km/h at ¦ min-1 in gear no: ¦ 2.2.1.11.1.11. Maximum vehicle design speed 2.2.1.11.1.12. Exemption L3e-A3 and L4e-A3 vehicles; maximum vehicle design speed declared by manufacturer (1): ¦ km/h at ¦ min-1 in gear no: ¦ 2.2.1.11.2. Propulsion unit performance data to be provided to measure/determine the torque and power of the propulsion on the engine dynamometer (1) 2.2.1.11.2.1. Details of propulsion(s) hardware and software tested, test equipment and settings relevant for propulsion unit performance measurements on engine dynamometer tests (1): ¦ 2.2.1.11.2.1.1. List of components and part numbers/markings relevant for propulsion unit performance measurement on engine dynamometer, referred to in Annex X to Commission Delegated Regulation (EU) No 134/2014 (1) 2.2.1.11.2.1.2. Test fuel (1): ¦ 2.2.1.11.2.1.3. Powertrain lubricant specifications (1): ¦ 2.2.1.11.2.1.4. Atmospheric pressure (1): ¦ kPa 2.2.1.11.2.1.5. Relative humidity (1): ¦ % 2.2.1.11.2.1.6. Ambient temperature (1): ¦ K 2.2.1.11.2.1.7. Correction factor for reference atmospheric conditions Ã ±1 (1): ¦ 2.2.1.11.2.1.8. Correction factor for the efficiency of the transmission Ã ±2 (1): ¦ 2.2.1.11.2.1.9. Engine cooling temperature (1): ¦ K 2.2.1.11.2.1.10. Oil temperature at measuring point (1): ¦ K 2.2.1.11.2.1.11. Exhaust temperature (1): ¦ K 2.2.1.11.2.1.12. The manufacturer shall indicate the propulsion unit performance test results below (1): 2.2.1.11.2.1.13. Maximum permitted combustion engine/electric motor/propulsion (1) (2) rotation speed: ¦ min-1 2.2.1.11.2.1.14. Maximum net power combustion engine (1): ¦ kW at ¦ min-1 at A/F ratio: ¦ 2.2.1.11.2.1.15. Maximum net torque combustion engine (1): ¦ Nm at ¦ min-1 at A/F ratio: ¦ 2.2.1.11.2.1.16. Maximum continuous-rated power electric motor (1): ¦ kW at ¦ min-1 2.2.1.11.2.1.17. Maximum continuous-rated torque electric motor (1): ¦ Nm at ¦ min-1 2.2.1.11.2.1.18. Maximum current e-motor at maximum continuous-rated power (1): ¦ A 2.2.1.11.2.1.19. Maximum continuous total power for propulsion(s) (1): ¦ kW at ¦ min-1 at A/F ratio: ¦ 2.2.1.11.2.1.20. Maximum continuous total torque for propulsion(s) (1): ¦ Nm at ¦ min-1 at A/F ratio: ¦ 2.2.1.11.2.1.21. Maximum peak power for propulsion(s) (1): ¦ kW at ¦ min-1 at A/F ratio: ¦ 2.2.1.11.2.1.22. Power/mass in running order ratio (1): ¦ kW/kg at ¦ min-1 at A/F ratio: ¦ 2.2.1.11.2.1.23. Specific fuel consumption, g/kWh at maximum net power and power (1): 2.2.1.11.2.1.24. Propulsion unit performance sweep graphs of total power and torque vs. engine speed (1 200 rpm to propulsion speed governor rpm, step 400 rpm). Secondary variables: spark angle, A/F ratio and mass air-flow (measured or calculated) (1): 2.2.1.11.2.1.25. Maximum speed of vehicle and gear in which it is reached ¦ km/h) (only for subcategories: L1e, L2e, L6e, L7e-B1, L7e-C) (1) 2.2.1.11.2.1.26. Maximum declared vehicle speed: ¦ km/h) (only for subcategories without maximum vehicle speed limitation: L3e, L4e, L5e, L7e-A and L7e-B2) (1) 2.2.2. (B) Functional safety test reports 2.2.2.1. Front and rear protective structures 2.2.2.1.1. Description and justification of the relevant provisions against which the vehicles has been assessed (1): ¦ 2.2.2.2. Driver-operated controls including identification of controls, tell-tales and indicators 2.2.2.2.1. Detailed list of controls, tell-tales, tell-tales colours and indicators of the vehicle (1): ¦ 2.2.2.2.2. Assessment of the visibility (1): ¦ 2.2.2.3. Installation of lighting and light-signalling devices, including automatic light switching 2.2.3.1. Specific test conditions (e.g. indicator-bulb malfunction) (1): ¦ 2.2.2.4. Safety belt anchorages and safety belts 2.2.2.4.1. Description and justification of the relevant provisions against which the vehicle has been assessed (1): ¦ 2.2.2.5. Installation of tyres 2.2.2.5.1. Maximum tyre envelope sizes applied for the clearance assessment (1): ¦ 2.2.2.6. Vehicle occupant protection, including interior fittings and vehicle doors 2.2.2.6.1. Values of radii measurement of interior projections in sufficient detail (1): ¦ 2.2.2.7. Maximum continuous total power and/or maximum vehicle speed limitation by design 2.2.2.7.1. Maximum vehicle speed and/or maximum continuous total power for vehicles equipped with PI/CI combustion engine limited by (1): (a) the properties, timing or presence of the spark igniting the fuel/air mixture in the cylinder(s): yes/no (1) (2) (b) the amount of air intake of the engine: yes/no (1) (2) (c) the amount of fuel intake of the engine: yes/no (1) (2) (d) the mechanically-controlled output rotation speed of the drive-train, such as clutch, transmission or final drive: yes/no (1) (2) 2.2.2.7.2. Maximum vehicle speed and/or maximum power shall be limited by means of two or more of the following, for vehicles which are propelled by means of one or more electric motors, including pure and hybrid electric vehicles: (a) reduction of the maximum power output of one or more electric motors based on the vehicle or rotation speed as sensed internally to the electric motor: yes/no (1) (2) (b) reduction of the maximum power output of one or more electric motors based on the actual vehicle speed as sensed fully externally to the electric motor: yes/no (1) (2) (c) physical vehicle speed limitation by means of internal or external components such as a maximum achievable revolution speed of an electric motor: yes/no (1) (2) 2.2.2.7.3. Maximum vehicle speed and/or maximum power shall be limited by means of two or more of the following, for vehicles which are propelled by other means than those referred to in 2.2.7.1. and 2.2.7.2. (1): ¦ 2.2.3. (C) Vehicle construction test reports 2.2.3.1. Arrangements for type-approval procedures (1) Delegated act reference Annex No Virtual and/or self-testing Subject Restrictions / Comments Applied Commission Delegated Regulation (EU) No 134/2014 IX Self-testing Testing procedures on maximum vehicle design speed Only for subcategories L3e-A3, L4e-A3 and L5e and does not include any other propulsion unit performance testing. yes/no Commission Delegated Regulation (EU) No 3/2014 II Self-testing Audible warning devices Installation only yes/no Commission Delegated Regulation (EU) No 3/2014 VIII Self-testing Driver-operated controls including identification of controls, tell-tales and indicators Speedometer only yes/no Commission Delegated Regulation (EU) No 3/2014 IX Virtual testing Installation of lighting and light- signalling devices Dimensions only yes/no Commission Delegated Regulation (EU) No 3/2014 X Virtual testing Rearward visibility Installation only; only according to UNECE Regulation No 81 yes/no Commission Delegated Regulation (EU) No 3/2014 XIV Virtual testing Installation of tyres Only where clearance exceeds 10 mm. yes/no Commission Delegated Regulation (EU) No 44/2014 XIV Self & virtual testing Registration plate space yes/no Commission Delegated Regulation (EU) No 44/2014 XVI Self-testing Stands Only point 2.5. stand retention systems. yes/no This Commission Implementing Regulation VIII Self-testing Statutory plate and EU type-approval mark yes/no 2.2.3.2. Requirements applying to coupling devices and attachments 2.2.3.2.1. Dynamic strength test (endurance test) coupling ball and/or head: passed/failed (1) (2) 2.2.3.2.2. Test results dynamic strength test (endurance test) (1): ¦ 2.2.3.3. Requirements applying to external projections 2.2.3.3.1. Values of radii measurement of exterior projections in sufficient detail (1): ¦ 2.2.3.3.2. Description and justification of the relevant provisions against which the vehicle has been assessed (1): 2.2.3.4. On-board diagnostics (OBD) functional requirements (1) Component Diagnostic trouble code Monitoring strategy Fault detection criteria MI activation criteria Secondary parameters Precondi-tioning Demonstration test Default mode Catalyst P0420 Oxygen sensor 1 and 2 signals Difference between sensor 1 and sensor 2 signals 3rd cycle Engine speed, engine load, A/F mode, catalyst temperature Two Type I cycles Type I None 2.2.3.5. Stands 2.2.3.5.1. Detailed description and assessment of the system used to prevent propulsion of the vehicle when the stand is in use: ¦ 3. Test results sheet 3.1. The test-results sheet appended to the EU type-approval certificate, as set out in Article 30(3) of Regulation (EU) No 168/2013 shall have the structure and contain the information established in point 2.2. of this Annex. Explanatory notes relating to Annex VIII: (Footnotes and explanations not to be stated on the test report or the test results sheet) (1) If applicable. (2) Delete where not applicable (no deletion required when more than one entry is applicable) (3) Where applicable. (4) Not applicable. (5) Mean value calculated by adding mean values (M Ã  Ki) calculated for THC and NOx. (6) Round to 2 decimal places. (7) Round to 4 decimal places. (8) Round to 0 decimal places (9) Set Ki = 1 in case: (a) the vehicle is not equipped with a periodically regenerating emission abatement system or; (b) the vehicle is not a hybrid electric vehicle. (10) Test limit x set out in Annex VI(A) to Regulation (EU) No 168/2013. x = 1 to 4 and refers to the numbering of the pollutant constituents in Annex VI(A), e.g. the Euro 4 limit for CO is referred to as L1, the limit for THC is referred to as L2, the limit for NOx as L3 and the limit for PM as L4. (11) The individual THC and NOx measurement values shall also be filled out in this list. (12) Indicate the upper and lower values for each variant. (13) Where applicable. (14) The individual THC and NOx measurement values shall also be entered in this list. (15) Final mileage set out in Annex VII(A) to Regulation (EU) No 168/2013 (16) Round to 0 decimal places (17) Test limit x set out in Annex VI(A) to Regulation (EU) No 168/2013. x = 1 to 4 and refers to the numbering of the pollutant constituents in Annex VI(A); e.g. the Euro 4 limit for CO is referred to as L1, the limit for THC is referred to as L2, the limit for NOx as L3 and the limit for PM as L4. (18) Where applicable. (19) Round to two decimal places. (iii) > 50 % of final mileage set out in Annex VII(A) to Regulation (EU) No 168/2013 (20) Round to 0 decimal places (21) Test limit x set out in Annex VI(A) to Regulation (EU) No 168/2013. x = 1 to 4 and refers to the numbering of the pollutant constituents in Annex VI(A); e.g. the Euro 4 limit for CO is referred to as L1, the limit for THC is referred to as L2, the limit for NOx as L3 and the limit for PM as L4. (22) Where applicable. (23) Round to 0 decimal places. (24) Fixed deterioration factors set out in Annex VII(B) to Regulation (EU) No 168/2013; x = 1 to 4 and refers to the numbering of the pollutant constituents in Annex VI(A); e.g. the Euro 4 limit for CO is referred to as L1, the limit for THC is referred to as L2, the limit for NOx as L3 and the limit for PM as L4 (25) Test limit x set out in Annex VI(A) to Regulation (EU) No 168/2013, x refers to the pollutant constituent numbering as explained under (iii) (26) Where applicable. (27) Round to 2 decimal places. (28) Round to 4 decimal places. (29) Round to 0 decimal places (30) Set Ki = 1 in case: (a) the vehicle is not equipped with a periodically regenerating emission abatement system or; (b) the vehicle is not a hybrid electric vehicle. ANNEX IX Template and numbering system for the certificate for the placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of essential systems LIST OF APPENDICES Appendix Number Appendix title Page 1 Model of the EU type-approval authorisation certificate for the placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of essential systems 200 1. General requirements 1.1. The placing on the market of parts or equipment which may pose a serious risk to the correct functioning of systems that are essential for the safety of the vehicle or for its environmental performance shall be subject to authorisation in accordance with Article 51(3) of Regulation (EU) No 168/2013. 1.2. Such authorisation shall take the form of a certificate, a model of which is contained in Appendix 1, and the numbering system of which is described in point 2. 1.3. The certificate set out in point 1.2. shall include prescriptions for construction safety and functional safety, as well as for environmental protection and, where needed, for testing standards. They may be based on the Commission Delegated Regulations listed in Annex II to Regulation (EU) 168/2013, may be developed according to the relevant state of safety, environmental and testing technology, or, if this is an appropriate way of achieving the required safety or environmental objectives, may consist of a comparison of the part or equipment with the environmental or safety performance of the original vehicle, or of any of its parts, as appropriate. 1.4. This Annex shall not be applicable to a part or piece of equipment before it is listed in Annex X. For any entry or group of entries in Annex X, a reasonable transitional period shall be fixed to allow the manufacturer of the part or equipment to apply for and obtain an authorisation. At the same time a date may be fixed, where appropriate, to exclude parts and equipment designed for vehicles type- approved before that date from the application of this Annex. 2. Numbering system 2.1. The number of the certificate for the placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of essential systems shall consist of a total of five sections as detailed below. The sections shall be separated by an asterisk (*). 2.1.1. Section 1: The lower-case letter e followed by the distinguishing number of the Member State (given in point 2.1 of Annex VII) issuing the certificate. 2.1.2. Section 2: The number of Regulation (EU) 168/2013: 168/2013 shall be indicated. 2.1.3. Section 3: The identification of the part or component, according to the list in Annex X.  for parts or equipment having a significant impact on the vehicles construction safety and/or functional safety, this means the symbol I followed by the /character and the correspondent Item No from table 10-1 in Annex X. The Item No shall have three digits and start from 001.  for parts or equipment having a significant impact on the environmental performance of the vehicle, this means the symbol II followed by the /character and the correspondent Item No from table 10-2 in Annex X. The Item No shall have three digits and start from 001. 2.1.4. Section 4: Sequential number for the certificate.  a sequential number with leading zeros (as applicable), to denote the certificate number. The sequential number shall have three digits and start from 001. 2.1.5. Section 5: Sequential number to denote the extension of the certificate.  a two-digit sequential number, with leading zero as applicable, starting from 00 for each certificate number issued. 2.2. Format of the numbering of a certificate (with fictive sequential numbers for explanation purposes). Example of the number of a certificate issued by Bulgaria for parts or equipment integrated in a vehicle type-approved according to Regulation (EU) No 168/2013:  e34*168/2013*II/002*148*00  = e34 = Bulgaria (section 1)  = 168/2013 = Regulation (EU) 168/2013 (section 2)  = II/002 = Item 002 on the list of parts or equipment having a significant impact on the environmental performance of the vehicle (section 3)  = 148 = certificate sequential number (section 4)  = 00 = extension number (section 5) Example of the number of a certificate issued by Austria for parts or equipment integrated in a vehicle type-approved according to Regulation (EU) No 168/2013, which has been extended once:  e12*168/2013*I/034*225*01  = e12 = Austria (section 1)  = 168/2013 = Regulation (EU) 168/2013 (section 2)  = I/034 = Item 034 on the list of parts or equipment having a significant impact on the vehicles construction safety and/or functional safety (section 3)  = 225 = certificate sequential number (section 4)  = 01 = extension number (section 5) Appendix 1 Model of the EU type-approval authorisation certificate for the placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of essential systems EU authorisation certificate MODEL Format: A4 (210 Ã  297 mm) EU AUTHORISATION CERTIFICATE Stamp of approval authority Communication concerning the  authorisation certificate(1)  extension of authorisation certificate(1)  refusal of authorisation certificate(1)  withdrawal of authorisation certificate(1) for the placing on the market and entry into service of parts or equipment which may pose a serious risk to the correct functioning of systems that are essential for the safety of the vehicle or for its environmental performance SECTION I Kind of part/equipment. ¦ Part/equipment (1) numbers: ¦ EU authorisation certificate number: ¦ Reason for extension: ¦ Name and address of manufacturer: ¦ Name(s) and address(es) of manufacture plant(s): ¦ Name and address of the manufacturers representative (if any): ¦ SECTION II The part/equipment (1) is specifically intended for installation on the following vehicle(s): Make (trade name of manufacturer): ¦ Type(s) (2): ¦ Variant(s) (2): ¦ Version(s) (2): ¦ SECTION III Prescriptions for: (a) vehicle construction safety (1): ¦ (b) vehicle functional safety (1): ¦ (c) vehicle environmental protection (1): ¦ (d) testing standards (1): ¦ SECTION IV Prescriptions based on: (a) Annex(es) (3) ¦ to Commission Delegated Regulation (EU) No ¦/ ¦, (and Annex(es) (3) ¦(a) to Commission Delegated Regulation (EU) No ¦/ ¦) (1) as last amended by (Commission Delegated) (1) Regulation (EU) No ¦/ ¦ (1) (4) (b) a comparison of the part/equipment (1) with the safety/environmental (1) performance of the original vehicle/parts of the original vehicle (1) (explain) (1): ¦ SECTION V  TECHNICAL SERVICE Technical service responsible for carrying out the tests: ¦ Date of test report: ¦ Number of test report: ¦ SECTION VI The part /equipment (1) does not/does (1) impair the functioning of those systems that are essential for the safety of the vehicle or its environmental performance. The authorisation certificate is granted/extended/refused/withdrawn (1) Place: ¦ Date: ¦ Name and signature (or visual representation of an advanced electronic signature according to Directive 1999/93/EC, including data for verification): ¦ Attachments:  Test report Explanatory notes to Appendix 1 (Footnotes and explanations not to be stated on the certificate) (1) Delete where not applicable. (2) Indicate the alphanumeric code Type-Variant-Version or TVV allocated to each type, variant and version as set out in point 2.3 of Part B of Annex I. (3) The Roman numeral of the relevant Annex to the Commission Delegated Regulation or multiple Roman numerals of the relevant Annexes to the same Commission Delegated Regulation. (4) Indicate the latest amendment of the Commission Delegated Regulation according to the amendment applied for the EU type-approval. ANNEX X List of parts or equipment which may pose a serious risk to the correct functioning of essential systems I. Parts or equipment having a significant impact on the vehicles construction safety and/or functional safety Table 10-1 List of parts or equipment having a significant impact on vehicle safety Item No Item description Performance requirement Test procedure Marking requirement Packaging requirements 001 [ ¦] 002 003 II. Parts or equipment having a significant impact on the environmental performance of the vehicle Table 10-2 List of parts or equipment having a significant impact on the environmental performance of the vehicle Item No Item description Performance requirement Test procedure Marking requirement Packaging requirements 001 [ ¦] 002 003